Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 1 of 89




         EXHIBIT C
     Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 2 of 89



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION

EXCALIBUR RENTALS, INC AS                §
SUCCESSOR BY MERGER TO                   §
EXCALIBUR RENTALS, INC. AND              §
ELITE TOILET RENTALS, INC.               §
                                         §
V.                                       §      CIVIL ACTION NO. 6:20-CV-00017
                                         §
ST. PAUL FIRE AND MARINE                 §
INSURANCE COMPANY                        §

                   DEFENDANT’S NOTICE OF REMOVAL
              EXHIBIT C: COPIES OF PLEADINGS ASSERTING
         CAUSES OF ACTION AND ALL ANSWERS TO SUCH PLEADINGS

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, St. Paul Fire and Marine Insurance Company, the defendant in

the above entitled and numbered cause, and files copies of all pleadings asserting

causes of action and all answers to such pleadings as required by Local Rule 81.2.
               Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 3 of 89




                                                                                                                        SLM / ALL
                                                                                                     Transmittal Number: 21181303
Notice of Service of Process                                                                            Date Processed: 02/26/2020

Primary Contact:           Pamela Beyer
                           The Travelers Companies, Inc.
                           385 Washington St
                           # 9275-LC12L
                           Saint Paul, MN 55102-1309

Entity:                                       St. Paul Fire and Marine Insurance Company
                                              Entity ID Number 1722063
Entity Served:                                St. Paul Fire and Marine Insurance Company
Title of Action:                              Excalibur Rentals, Inc. as successor by merger to Excalibur - Rentals, Inc. vs. St.
                                              Paul Fire and Marine Insurance. Company
Matter Name/ID:                               Excalibur Rentals, Inc. as successor by merger to Excalibur - Rentals, Inc. vs. St.
                                              Paul Fire and Marine Insurance. Company (10056290)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Victoria County District Court, TX
Case/Reference No:                            20=02-85498-B
Jurisdiction Served:                          Texas
Date Served on CSC:                           02/25/2020
Answer or Appearance Due:                     10:00 A.M. on the Monday next following the expiration of Twenty days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Will Sciba
                                              361-575-0551

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 4 of 89



CLERK OF THE COURT                                   ATTORNEY REQUESTING ISSUANCE
Cathy Stuart                                         Will Sciba; III"
115 N. "Bridge, Room 330                             302 W. Forrest
Victoria; Texas 77901                                Victoria, Texas. 77901
                                               _
                                      THE STATE OF TEXAS                              _
                                           ,CITATION

NOTICE TO DEFEI+TDANT: "You have been sued. You may employ an attorney. If you or your attomey do
not file a written answer with the Clerk .who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days affter you were served this citation and.petition,:a default judgment may be taken
against you." . .

TO: ST. PAUL FIRE AND NIAILINF INSURANCE COMPANY, MAY BE SERVED BY.SERVING ITS
    DESIGNATED AGENT, .CORPORATION SERVICE COMPANY, 2111 EAST 7TH.STREET,
    SUITE 620,.AUSTIN, TEXAS 78701-3218;

You are commarided to. appear by filing a written answer to the Plaintiff's Original Pettition before 10 o'clock
A.M. of the Monday next after the expiration of twenty days after the date of seryiee hereof, before the
Honorable 135th Judicial District Court of Victoria County, Texas, at the Courthouse of said County in
      ..
Victona, Texas. :

-Said PlaintifPs petition was filed in said Court, on the 14th day of February, 2020 in this case numbered
 20-02-85498-B on the docket of said court, and styled,

EXCALIBUR RENTALS INC
VS.
ST. PAUL FIRE :AND MARINE INSURANCE COMPANY

The nature of Plaintiff's demand is fully shown by a true and correct copy of Plaintiff's Original Petition
accompanying this citation and made,a part heredf.

The officer executing this writ, shall promptly serve the same according to requiremerits of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Victoria; _Texas; this the 20th day of February; 2020.

                                           ~       CATHY STUART
                                 :~o~~►oto~~Gy ' District Clerk
                                ,W           ss Victoria County; Texas
                   .         . .ZE
                                              N=                       Signed:
                                                                          .    2/20/202Z AM   .                    "




                                      ~~nnn                                 Deputy                .




Rule 106: "--the citation shall be served by the officer delivering to each defendant, in person; a true copy of .
the citation with the date of delivery endorsed thereon and with a copy of the petition attached thereto."
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 5 of 89


Cause #20-02-85498-B                                   135th Judicial District Court
EXCALIBUR RENTALS INC VS. ST. PAUL FIRE AND MARINE INSURANCE COMPANY
Address for service: ST. PAUL FIRE AND 1VIARINE INSiTRANCE COMPANY, MAY BE SERVED
BY SERVING ITS DESIGNATED AGENT, _CORPORATION SERVICE COMPANY, 2111 EAST 7TH
STREET, SUITE 620, AUSTIN, TEXAS 78701-3218

                             OFFICER'S OR AUTHORIZED PERSON'S RETURN

Came to hand on the                day of                           20      at          ',o'clock --     M. and
executed in :                              County, Texas by delivering to each of the within named defendants in
person, a true copy of this citation with the date. of delivery endorsed thereon, together with the accompanying
copy of the petitioner's pet'ition, the following times and- places, to wit:

Name ,                                    Date.            Time.                Place, Course and Distance from Courthouse...


                                      I                    :
                                                       I                    I
And .not executed as to the defendant(s)
the diligence used in finding said defendant(s) being:
and the cause of failure to execute this process is:
can the information received as to the whereabouts of said defendant(s) being:
FEES - - Serving $                                                                                                   , Sheriff

                                                                                                               County, Texas
                                                                      By:                                            Deputy
COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall
sign the return. The signature is not required to be verified. If the retum is signed by a person other than a.
sheriff, constable or the clerk of the court, the return shall be signed under penalty of perjury, and contain the
following statement:

"My name is                                                (First, Middle, Last), my date of birth is    .             , and

my address.is                                                                                           (Street, City, Zip).
I DECLARE UNDER PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
Executed in .                                 County, State of                                      , on the         day of
                          , 20


                                                               Declarant/Authorized Process Server

                                                           (ID # and Expiration. of certification)
     Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 6 of 89
                                                                                     Filed 2/14/2020 2:48 PM
                                                                                                 Cathy Stuart
                                                                                                 District Clerk
                                                                                       Victoria County, Texas
                                                                                            By: Rhonda Stone
                                            20=02-85498-B.
                           CAUSE NO.

  EXCALIBUR RENTALS, INC. as       §                       IN THE DISTRICT COURT OF
  Successor by Merger to EXCALIBUR §
- RENTALS, INC. and ELITE TOILET   §
  RENTALS, INC:                    §
       Plaintiff,                  §                        VICTORIA COUNTY, TEXAS
                                                 §
V.                                               §
                                                 §
ST. PAUL FIRE AND MARINE                         §
INSURANCE. COMPANY                               §                    JUDICIAL DISTRICT
      Defendant                                      .

                      PLAINTIFF' S ORIGINAL PETITION with
                    REQUEST FOR MANDATORY DISCLOSURES

        Plaintiff EXCALIBUR RENTALS, INC. as Successor by Merger to EXCALIBUR

RENTALS, INC. and ELITE TOILET RENTALS, INC. file this Original Petition

complaining of Defendant St. Paul Fire and Marine Insurance Company.

                             DISCOVERY CONTROL PLAN

        1.     Plaintiff intends that discovery be -conducted in accordance with a Level 3

discovery control plan. Tex. R. Civ. P. 190.4.

                                          PARTIES

       2.     Plaintiff EXCALIBUR RENTALS, INC. successor by merger ... to

EXCALIBUR RENTALS, INC. ("Excalibur") and ELITE TOILET RENTALS, INC.

("Elite") is a Texas corporation with its principal place of b_usiness_in Victoria County, Texas.

       3.     Defendant St. Paul Fire and Marine Insurance Company is a foreign mutual

insurance company licensed by the Texas Department of Insurance to engage in the

business of insurance in the. State of Texas. St. Paul Fire and Marine Insurance Company

                                                                                   Page 1 of 5
   Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 7 of 89




may be served with citation by serving its designated agent for service, Corporation Service

Company, 2111 East 71h. Street, Suite 620, Austin, Texas 78701=3218.

                       REQUEST FOR SUBSTITUTION OF TRUE NAME
                            PURSUANT TO TEX. R. CIV. P. 28,

       4.     To the extent the above-named Defendant is conducting business pursuant to

a trade name or. assumed name, then suit is:brought against them pursuant to the provisions

of Rule 28 of the Texas Rules of Civil Procedure. Upon answering this:suit, Defendant

shall answer in their correct legal and assumed

                              JURISDICTION AND VENUE

       5.     The Court has subject-matter jurisdiction over this lawsuit because the

amouiit in controversy is within the jurisdictional limits of this Court.

       6.     Venue is proper in Victoria County, Texas, because all or a substantial part of

the events or omissions giving.rise to the claims asserted herein occurred in Victoria C.ounty.

       7.     All conditions precedent to the filing of this action and to Plaintiff's right to

recovery have occurred or have been performed:

                                 TRCP 47 STATEMENT.

       8.     Plaintiff seeks monetary relief over $200;000 butnot more than $1,000,000.

                               FACTUAL BACKGROUND

       9.     The Defendant, St. .Paul Fire and Marine Insurance Company, as- insurer

issued to the Plaintiff (both Elite and Excalibur were named insureds) Policy No. ZPP-

12N97811-16-47, providing various coverages of insurance to Elite and Excalibur, for the

period beginning on January 1, 2016 with an agreed expiration date of January 12, 2017



                                                                                 Page 2 of 5
   Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 8 of 89




(the ."Policy"). A true and correct copy of the Policy is attached hereto and incorporated

herein by refererice.

       10.    On February 16, 2016, a fire destroyed tlie building 16108 NW Zac Lentz

Parkway, Victoria; Texas which was the insured location under the Policy and where both

Excalibur and Elite, were tenants. As a result.of that fire; which was an insured event under

the Policy, various insured .properties of the Plaintiff were destroyed, and the Plaintiff

suffered various covered losses which were insured under the Policy by the Defendant.

       11.    The Plaintiff timely reported a claim under the Policy to St. Paul Fire and

Marine Insurarice Company for their damages. St. Paul Fire and Marine Insurance Company

paid for some of tlie losses but has failed and refused to pay the Plaintiff's claim.

       12.    The Plaintiff sues the Defendant for breach of the Policy, a contract of

insurance. St. Paul Fire and Marine Insurance Company had a contractual duty to pay the

Plaintiff's claim. for all items of loss covered under the Policy. St. Paul Fire and Marine .

Insurance Company breached its contractual obligations.by failing to pay the Plaintiff's

claim. St. Paul Fire and Marine Insurance Company's breach was the legal cause of

damages to the Plaintiff, for which compensation is now sought.

       13.    Further, the delays by the, .Defendant and refusal to make paynient was a

violation of Texas Insurance Code Chapter 542.

       14.    It was necessary for the Plaintiff to retain the services of the undersigned

counsel to pursue its claims herein. The Plaintiff seeks an award of its reasonable attorneys'

fees, costs, and expenses as permitted under Chapter 38 of the Texas Civil Practice &




                                                                                 Page 3 of 5
   Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 9 of 89




Remedies Code, or under Texas 'Insurance Code Section 542.001 et seq., as may be

applicable.

                                   TRCP 193.7 NOTICE

       15.     Plaintiff hereby gives actual notice to each party pursuant to Rule 193.7 of

the Texas Rules of Civil Procedure tliat any and all documents produced during discovery

may be used against the party, and may, produce the document at any pre-trial proceeding

and/or trial of this matter without the necessity of authenticating the document.

                      REQUEST FOR MANDATORY DISCLOSURES

       Pursuarit to Rule 194.2,.you are.requested to disclose, within fifty (50) days of

service of this request, the information or material described     iri   Rule -194.2. Documents

produced pursuant to this request shall be produced within fifty (50) days at the Law

Offices of Cole, Cole, Easley & Sciba, P.C., 302 West Forrest, Victoria, Texas 77901.

                                   RELIEF REQUESTED

       WHEREFORE, Plaintiff prays that upon trial and hearing, the Court enter judgment

in Plaintiffs favor against Defendant St. Paul Fire and 1Vlarine Insurance Company on all of

its claims stated herein, as follows:
       a.      Actual damages for a sum. within the jurisdictional l.imits of the .Court; ,..

       b.      Prejudgment and post judgment interest as provided by law;

       c.      Attorney's fees;

       d.      Costs of the suit; and

       e. .    Such other and further relief to which it may be justly entitled.




                                                                                   Page 4 of 5
Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 10 of 89




                                       Respectfully submitted,

                                       COLE, COLE, EASLEY & SCIBA,. P.C.
                                       302 W. F:orrest
                                       Victoria, Texas 77901
                                       (361) 575-0551 - Telephone
                                       (361) 575-0986 - Facsimile

                                              %s/ Will Sciba III
                                       By
                                           WILL SCIBA, III
                                           State Bar No. 00792824 .
                                           wscibana,colefirmservice.com
                                       ATTORNEYS FOR PLAINTIFF


Please be advised that the only valid e-mail address for service of all documeiits in all
    matters handled by attoey
                            rn Will Sciba, III is: wsciba(c~r~,colefirmservice.com.



          PLAINTIFF RESPECTFULLY REQUESTS A TRIAL BY JURY




                                                                            Page 5 of 5
Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 11 of 89
                           20-02-85498-B .
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 12 of 89


            FEDERAL TERRORISM                       INSURAIVCE ACT DISCLOSURE
     The federal Terrorism Risk Insurance         ,ct of 2002 as amended ("TRIA") estabiishes a
~    program under which the Federal Goverr       nent may partially reimburse "Insured Losses" (as
     def.ined in .TRIA) caused by "Acts Of. TE    rorism" (as defined in TRIA). .Act Of Terrorism - is
     dqined in Section 102(1) of :TRIA :to . me   n any act that is certified by .the Secretary of the
     Treasury - in consuitation with the S        cretary of Homeland Security and the Attorney
     General of the United States - to be an      ict of terrorism; to be a violent act or an act that
     is dangerous to human life, property, o       infrastructure;: to have. .resulted in damage within
     the United States, or outside the United     lates in the case of certain air carriers or vessels
     or the premises of a United States Mis;       on; and to have been committed by .an individual
     or individuals as part of an effort to co    rce the civilian population. of the United States or.
     to infiuence the poiicy or affect the coni   act of the United States Government by coercion.

     The Federal Government's share of. comE      isation for such Insured Losses is established by
     TRIA and is a percentage of the amount       f such Insured. Losses in excess of each Insurer's
     "Insurer Deductible" (as defined in TRIA      subject to the "Program Trigger" (as defined in
     TRIA), Through 2020, that percentage is e    abiished by TRIA as, follows:
     85% with respect .to such Insured Losses ccurring in caiendar year 2015.
     8496 with respect to such Insured Losses ccurring in calendar year 2016.
     8396 with respect to such Insured Losses loccurring in calendar year 2017.
     .8295 with respect::to such Insured Losses     curring in calendar year 2018.
     8196. with respect to such Insured Losses      curring in calendar year 2019.
     80W with respect to _such Insured Losses curring in calendar year 2020.

     In no event, however, will the Federal ~overnment ' be required to pay any. portion of the
     amount of such Insured Losses occurrin in a calendar year that in the aggregate exceeds
     $100 billion, nor will any Insurer be required to pay any portion of such amount provided .
     that such Insurer has met its Insurer Ded ctible. Therefore, if such Insured Losses occurring
~    in a calendar year exceed $100 billion in the aggregate, the. amount of any payments by the
     Federal Government and any coverage provided by this policy for losses caused by Acts Of
     Terrorism may be reduced.

     The certified acts of terrorism premium charge shown below is for coverage under this
     policy for Insured Losses covered by TRIA: This terrorism premium does not inciude any
     charge for the portion of such Insured ~osses covered by the Federal Government under
     TRIA. -         -

     If .$0 is shown below for the certified acts of terrorism premium charge, this policy
     provides such terrorism coverage for no Rremium charge.

     The certified acts of terrorism premium charge shown below .appiies to all coverage under
     this poiicy for Insured Losses covered b TRIA that .you purchased for a premium charge.
     For any, insuring, agreement or coverage art for which you did not purchase such terrorism
     coverage, this policy may inciude one or ore terrorism exclusions


     Name of IDsured: EXCALIBUR RENTALS, INC. I AND ELITE


     Poilicy Number: ZPP-12N97811-16-47
     Effective Date; 01/12/16
     Cerdfied Acts Of Terrorism Premium Charge:          $249.00


~ Processing Date: 02/05/16 11:41 001 ,


     D0100 Rev. 01-15                        I                                            Page 1 of 1
     ® 2015 The Travelers Indemnity Company. ;All rIghts reserved.
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 13 of 89



    POLICY INFORMATION                                                            TRAVELERS J~
~   THIS IS NOT A - BILL.

    YOUR POLICY IS DIRECTLY BILLED. IF THIS I       A POLICY CHANGE,
    THE ADDITIONAL OR RETURN PREMIUM WILL           E SHOWN ON
    FUTURE INSTALLMENT BILLINGS.


    Company: ST. PAUL FIRE &.MARINE INSUR}1NCE COMPANY

     I                                                          Policy Inception/Effeetive Date: 01/12/16
    N                                     '                     Policy Number:
    S    EXCALIBUR RENTALS, INC. AND ELITE'                     ZPP=12N97811-16-47
    u    TOILET,CO. POZZI CORPOR_ATiON
    R    P.O. BOX 3941                                          Agency Number: 6205286
    E    VICTORIA TX 77903
    D                                                           Transaction Type:
                                                                RENEWAL OF POLICY
                                                                Transaction Number: 001
                                                i               Processing Date: 02/05/16 11:41

    ~ USI iNS SERVICES LLC                                      Account Number: 10102560HA
    E 1616 SMITH RD BLDG D
    N TEMPERANCE MI 48182
~   T

    Policy                                      ~                                      Surtax /
    Number          Description                 i                   Amount             Surcharge

    12N97811      SERIES 2000 POLICY                                     $53,678.00

    THE PREMIUM SHOWN DOES NOT INCLUDE A~REMIUM PAYMENT PLAN SERVICE .CHARGE..
    IF YOU SELECTED A.PREMIUM PAYMENT PLA~1 YOUR PAYMENT SCHEDULE/BILL WILL SHOW THIS...
    CHARGE.                               I
                                           ~.
    THIS POLICY IS ON A TEN PAY PAYMENT PI.AN.
    A PAYMENT.SCHEDULE/BILL WILL FOLLOW SHORTLY.




                                                i




~
                                                         COPY

    40793 Ed. 12-90
    ® 1990 The Travelers Indemnity Company., AII rights reserved.                                  Page 1
            Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 14 of 89
                                                      1

                                                      I                                                     Adftk

      PROPERTY PROTECTION COVERAGE SUMMARY .                                           TRAVELERS J
      This Coverage Summary describes each
      insured itam and shows the limits and e tent
~ of coverage under your property protecti n.

      Description and location of covered property.

      Item 001
           ONE STORY BUILDING OCCUPIED AS A RENTAL STORE
           LOC 1 BLDG 1.- 22 WIND OR HAIL DED:. APPLIES
           16108 NW ZAC LENTZ PKWY.         ~,
           VICTORIA, TX 77905



                                              Limit Of
                                              Cover ge                            Valuation


      Building

                                                      i

                                                   ~
      Business Personai                          $50,000                          RC
      Property                            Agr,eed L~mount
                                          Coinsur nce 1002

ffla~ Business Income



      Blanket Earninas Antl-
      Expense                                         ~.

      Deductibles Or Waiting Period
      Your coverage level deductible is sho                   under the coverage opt.ion messages.




                                           Other Coverages Or Options
                                                          j

                               BUSINESS PERSONAL IIROPERTY - OPTIONS

      Deductible Endorsement applies.

      Coverage Deductible is             $500.

a     Name of Insured            Policy Number zPP-112N97811-16-47                 Effective Date 01/12/16
      EXCALIBUR RENTALS, INC. AND ELITE                   ~       Processing Date 02/05/16 11:41     001
      42563. Rev. 4-06                        l Coverage Summary
      ® 2006 The Travelers, Indemnity CompanyJ All rights reserved.                           Page   1 of    10
                                                          I
     Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 15 of 89


Agreed Amount applies.
Agreed Amount expiration date: 01/12/17.




                                                                                          ~



42563 Rev. 4-06
Page 2 of 10               ® 2006 The Travelers Indemnity Company. Ail rights reserved.
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 16 of 89


     PROPERTY PROTECTION COVERAGE SUMMARY


f
     Description .and location of covered property.
                 .           _.                                                           _
     Item 002                              ~
          ONE STORY BLDG OCCUPIED AS A.R.ENTAL
                                           ,   STORE
          LOC 2 BLDG 1- 2% WIND OR HAIL DED. APPLIES
          331 WOOL RIDGE
          CONROE, TX 77301

                                                      ~
                                              Limit Of
                                              Coverage                      Valuation


     Building




     Business Personal                           $ , 000                    RC
     Property                              Agreed Amount
                                           Coinsur nce 1002
                                                                                                 P




~ Business Incume


     Blanhet Earnings And
     Expense

     Deductibles Or Waiting Period
     Your coverage level deductible is.sho under the coverage option messages.


                                                      I
                                                      i
                                            Other Caverages Or Options
                                                   i
                         _                            I
                              BUSINESS PERSONAL PROPERTY - OPTIONS

     Deductible Endorsement applies.

     Coverage Deductible is               $500.


w    Name of Insured              Policy Number zPP 12N97811-16-47            Effective Date 01/12/16
     EXCALIBUR RENTALS, INC. AND ELITE                      PrOcessing Date,02/05/16 11:41 001

     42563 Rev. 4-06                         Coverage Summary
     ® 2006 The Travelers Indemnity Compan F AII rights reserved.                       Page   3 of     10
     Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 17 of 89



Agreed Amount applies.
Agreed Amount expiration date: 01/12/17.
                                                                                            ~




                                                                                            ~




42563 Rev. 4-06
Page 4 of 10               0 2006 The Travelers Indemnity .Company. .AII rights reserved.
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 18 of 89


    PROPERTY PROTECTION COVERAGE SUMMARY
                                                  ~



    Description and location of covered property. I

    Item 003
         BLANKET BLDG/BPP




                                             Limit Of
                                             Cover ge                    Valuation
                            :
     B,LANKET                                   ~
     Building                                $39G, 809                   RC
                                                ,
                                         Agreed Amount
                                         Coinsurance 100%

     BLANKET
     Business Personal                   Incl W Bldg                     RC
                                                I
     PtOperty                            Agreed Amount
                                         Coinsur. nce 1002


~ Business Income



     Blanket Earnings And
     Expense

     Deduetibles Or Waiting Period        ~
     The Deductible Endorsement applies. ;
     Item Deductible is          $11 000.




                                          Other C verages Or Options


                                              BLAIIKET OPTIONS

     Agreed Amount expiration date: 01/12~17.




                                                      ,

     Name of lnsured            Policy Number zPP-12N97811-16-47          Effective Date 01/12/16
     EXCALIBUR RENTALS, INC. AND ELITE                    Processing Date 02/05/16 11s41 001

    42563 Rev. 4-06                         Coverage Summary
    ® 2006 The Travelers Indemnity Companyi Ail rights reserved.                     Page 5 of 10
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 19 of 89

     PROPERTY PROTECTION COVERAGE SUMMARY CONTINUED
                                  LOCATIONS INCLUDED IN BLANKET


     Item 003-001



     109 HARRISON AVENUE
     LOCATION 4 BUILDING 1 22 WIND OR HAIL
     CHARLOTTE, TX 78011

     BUILDING OPTIONS:

     BUSINESS PERSONAL PROPERTY OPTIONS:



     Item 003-002
                              ,


     109 HARRISON AVENUE
     LOCATION 4 BUILDING 2 2% WIND OR HAIL DED. APPLIES
     CHARLOTTE, .TX 7801.1

    .BUILDING OPTIONS:

~ BUSINESS PERSONAL PROPERTY OPTIONS:



     Item 003-003



     109.HARRISON AVENUE
     I:OCATION 4 BUILDING 3 2'ti.WIND OR HAIL DED. APPLI.ES
     CHARLOTTE; TX 78011

     BUILDING OP:TIONS:




                                            ~

~    Name of Insured      Policy Number zPP=12N97811-16-47          Effective Date 01/12/16.
     EXCALIBUR RENTALS, INC. AND ELITE     ~       ProcesSin9 Date 02/05/16 11:41 001

     42563 Rev. 4-06                      ~ Coverage Summary
     ® 2006 The Travefers Indemnity Company. AII rights reserved.            Page 7 of 10
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 20 of 89


    PROPERTY PROTECTION COVERAGE SUMMARY .



~
    Description and location of covered property.

    Item 004
         ONE STORY'BUILDING OCCUPIED AS,'A RENTAL STORE
         LOC 5 BLDG 1- 2% WIND OR HAIL DED. APPLIES
         5201 MEMORIAL DRIVE #326
         HOUSTON, TX 77077                 I
                                            ~
                                           ,

                                            Limitl 0f
                                            Coveiage                       Valuation


    Buiiding




    Business Personal                        $2 , 000                      RC
    Property                            Agreed Amount
                                        Coinsur nce 100%


W   Business Income


                                                                                        ~
    Blanket Earnings And
    Expense

    Deductibles Or Waiting : Period
    Your coverage level deduct-ible is shown under the coverage option messages.




                                         Other Coverages Or Options
                                                ~

                           BUSINESS PERSONAL 'PROPERTY
                                             ~         - OPTIONS

    Deductible Endorsement applies.                 ~
    Coverage Deductible is             $500.


~
    Name of Insured           Policy Number zPP — 12N97811-16-4.7            Effective Date 01/12/16,
    EXCALIBUR RENTALS, INC. AND ELITE               I   _
                                                            Processing Date 02/05/16 11:41 001

    42563 Rev. 4-06                         Coverage Summary
    ® 2006 The Travelers Indemnity Compan . AII rights reserved.                       Page 9 of 10
     Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 21 of 89




                                                                                         ~



42563 Rev. 4-06
Page 10 of. 10            ® 2006 The Travelers Indemnity Company. AII rights reserved.
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 22 of 89


    PROPERTY                ADDITIDNAL BENEFITS
     COVERAGE SUNjMpRyN                                                             TR   AVELERSJ~`
     This Coverage Summary shows the limits that
~    apply to the Additional , Benefits sectiori , bf
     your agreement.



    Refer to the insuring agreement for an e planation of coverage.

     Additional Benefit                                              Additional Benefit Limit
     Accounts Receivable                                             S250_000
     Computer Breakdown                               j               S25 ,000
     Demolition And Increased Cost Of Constluction -
      maximum - per loss- (subject to a maxim m per
      building or improvement of 1096 of val e)..                  $1,000.1000
     Eictra Expense _                                                 S50. 000
     Fine Arts                                                        S50,000
     Fire Department Service Charge                                   S50000
     Inventory And Appraisals                                         S50. 000
     Money Or Securities,
     • Inside limit                                                   $10,000
     • Outside limit                                                   S5,000 .
~ Newly Acquired Property                                                                                     -
     • -Building limit .                                          _S1.000.on0
     • Business Personal Property limlt                            S1,000-000
     Other People's
              _
                    Property                                      included w/BPP Limit
     Outdoor Property                                                 S50, 000
     Personal Belongings                                              S50,000
     Pollutant Cleanup Or Removal                                     S50-000
     Property In Transit                                              S25-000
    Random Attack -.Hacking Event Or Computer
     Virus                               ~                            $10, 000
    Sewer Backup Or Overfiow                                          S25 _ 000
     Temporary Location                                               $SQ ^000
     Valuabie Records Research                                        S25,000

     Additional Benefit Notations
                                                  i




s   Name of Insured           Policy Number zPP I 12N97811-16-47                  Effective Date 01/12/16
    EXCALIBUR RENTALS, INC. AND ELITE             I           Processing Date 02%05/16    11s41   001

    F0029 . Rev. 4-06                                          Coverage Summary
    ® 2006 The Travelers Indemnity                    . AII rights reserved.                    Page 1 of 1
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 23 of 89


    TRAVELERS PROPERTY PROTECTIDN

    We've designed this agreement to protec
~   against a variety of property iosses. Th re
    are exciusions, limitations, and terms wit
    defined meanings throughout this agreem nt.
    and they are expiained in this agreement.



    Table of Contents .                       ipage        Buiiding breach.                         13
                                                           Collapse.                                13
    What This Agreement Covers                      2      Contamination.                           14
    Covered Causes Of Loss                 ;        2.     Defects or errors.                       14
    Limits Of Coverage                              2      Disappearance.                           14
    Property Covered                                2      Dishonest or criminal acts.              14
    Building Coverage                               2      Earth movement.                          14
    Business Personal Property Coverage             3      Electrical damage.                       15
    Property,And Costs Covered Only If                     Electronic recordings.                   15
      Described                                     3      Flood. or surface water.                 15
    Property Covered For Limited Amounts -                 Governmental action.                     15.
      Theft                                         4      Indirect loss.                           16
    Property Not Covered                            4      Mechanical breakdown.                    16
                                                           Nuclear activity.                        16
                                                    4      Ordinances,- regulations, or laws.      .16
    Additional Coverages                                   Planning, design, materials,
    Collapse                                        4
                                                             maintenance. .                         16
      Property with limited -coilapse                      Pollutibn.                               16
        coverage.                                   5
                                                    6      Property outside of buiidings.           17
    Debris Re moval                                        Random attack - hacking event or
    Preservation Of.Property                        6
                                                             computer virus.                        1.7
    Undamaged Portion Of The Building               6      Seepage or leakage.                      17
                                                           Settling, smog.                          17
K   When We'll Cover                                7      Spoiiaga.                                17
                                      _                    Utiiity failure.                         17
    Where We'11 Cover                               7      Voluntary surrender.                     18
                                                           War.                                     .18
    Additional Benefits                             7      Wear, tear; deterioration, animals.      18
    Accounts Receivabie             -               7      Weather conditions.                      18
    Computer Breakdown                              8
    Demolition And lncreased Cost Of                     Rules For Loss Adjustment                  18
      Construction                                  8    Deductible                                 19
    Extra Expense                                   8    How Your Property Is Valued                19
    Fine Arts                                       9       Actual cash value.                      19
    Fire Department Service Charge                  9      Replacement cost.                        19
    Inventory And Appraisals                        9      Special ruies for ordinances,
    Money Or Securities                            :9        reguiations or laws pertaining ' to
    Newiy Acquired Property                   1    10        demoiition and increased cost of
    Other People's Property                   1    10        construction. ..                       20
    Outdoor Property                          I    10    Rules For Valuing Special Property _       20
    Personal Belongings                       '•   10      Setting a vaiue on money.               .20
    Pollutant Cleanup Or Removal              ;    11      Setting a vaiue on securities. ,.        20
    Property In Transit                            11      Setting a vaiue on finished goods.       21 .
    Random Attack - Hacking Event Or                       Setting a vaiue on finished goods -
      Computer Virus                               12        selling price.                         21
    Sewer Backup Or Overflow                       12      Setting a vaiue on stock - use of
    Temporary Location                             12.       brands and.labels.                     21
    Valuable Records Research                      13      Setting a vaiue on pairs and sets. -     21
                                                           Setting a vaiue on improvements.         21
    ExClusions - Losses We Won't Cover             13      Setting a vaiue on accounts receivabie. 22
      Acts or decisions.                           13      Setting a vaiue on software and data. 22
~     Boilers and equipment.                       13      Setting a vaiue on vaivabie papers_ and
                                                            records.                                22

    42700 Rev. 4-06                                Insuring Agreement .                  Page 1 of 26
    Includes copyrighted material of Insurancea. Services Office, Inc. with its permission.
    0 2006 The St. Paul Travelers Companiesl Inc. AII Rights Reserved
      Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 24 of 89


   Setting a value on fine arts.               22   The limit of coverage can't be accumuiated
Coinsurance Rule                               22   from. year to :year, no matter how long this
   What's the minimum amountl                  22   poiicy is in effect, or how many premiums
   How the ruie .works.                        23   you `pay.                                         m
Agreed_ Amount Option                          23
Inflation Guard Option                         23   Each additional .benefit is subject to its own
Other Insurance                                24   limit.as shown in the Coverage Summary
   Insurance provided under any other               and explained in the Additional Benefits
     policy or insuring .agreement written .        section.
     by us or any of our affiliated
     insurance companies.                      24   Property Covered
Adjusting Losses .                             24
   Your property.:                             24
   Someone else's property.                    24   In the following sections, we explain what
   Property , with a I.oss payee.              24   is inciuded under.the building and business
If Your Building Is Mortgaged                  24   personal property coverages. The Coverage
   Rights and duties of mortgageholders.       24   Summary will indicate Which coverages
   Transfer of mortgageholder's right to:           you've purchased.
     us.                                       24
   Cancellation notice to mortgagehoider.      25   Building Coverage
   Nonrenewal notice: to mortgageholder.       25
                                                    We'.II cover your financial interest in the
Other Rules For This Agreement                 25   covered buiiding or :structure at a covered
  Insurance .:for your.benefit. ;              25   location. While at the same location, we'II
  Recovering damages from a third                   also cover:
    party.                                     25   • machinery and equipment that are a:
  Unintentional errors in description.         25     permanent part of that covered buiiding or
   Vacant buildings.                           25     structure and .are used. in your business. or
                                                      to provide buiiding services such as
List Of Terms With Qefined Meanings : Shown           eievators and heating equipment;
ln This Agreement                           26      • building fixtures, such as light fixtures;
                                                    • outdoor fixtures, such as lampposts,
                                                      fences, flagpoles, and signs. But your          ~
What This Agreement Covers                            building coverage doesn't appiy to fences
                                                      and sig.n.s that are not attached to a
                                                      covered buiiding. or structure;
The description of. .property covered, the          • property that you own and use to service
limit of coverage, and other terms and                or -maintain that covered building or
conditions are shown in the Coverage                  structure, or its premises; and
Summary.
                                                    • construction materiais, suppiies, equipment,
                                                      temporary buildings, and temporary
Covered Causes Of Loss                                structures that you intend to: use. for
                                                      aiteration, repair, or expansion of a.
We'II protect covered property against risk,s         covered buiiding. During construction,
of direct physical loss or damage except as             e'II. cover these materiais, supplies,
indicated in the Exciusions - Losses We               equipment, temporary, buildings, and
Won't Cover section.                                  temporary structures at the covered
                                                      location . or in the open within 1,000 .feet
                                                      of. it.
Limits Of Coverage
The limits that apply .to each coverage are         Covered /ocation means any of the
shown in the Coverage Sumrnary. Unless              following as.specified in the Coverage_
otherwise specified, these limits are the           Summar-y: - -
most we'll pay under these coverages for            • Buildings, other structures, and grounds up
any one loss event, regardiess of the                 to the property line at -a described
number of insureds, property owners,                  address.
covered items, or financial interests that are
invoived, or how many ciaims are made.              • If you're a tenant in oniy ,part of a
                                                      buiiding, that part of a buiiding you
If there is no limit shown for any particular         occupy up to the perimeter walls of your
coverage, then there is no coverage under             o,ccupancy at a described address.
                                                                                                      ~
this agreement for that coverage.

42700 Rev. 4-06
Includes copyrighted material of Insurance Services Office, Inc. with its permission.
Page 2 of 26           6 2006 The St. Paul Travelers Companies, Inc. AII Rights Reserved
            Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 25 of 89


    • New buildings as described in the n             finished :goods. It..also includes supplies
      acquired property additional benefit.           used in their packing or shipping.
                                                      Finished goods means your manufactured
®   Business Personal Property Coverage.              product when it's ready for packing,
                                                      shipment, or sale. This doesn't include
    We'II cover. your business personal- prop 'rt)    stock you've manufactured that's heid for..
    whiie:                                            saie at any retail location covered under this
    • in or on a building described in the            agreement.
      Coverage Summary; or
    • in the open or in vehicles in the open          Computer hardware means a network
      within 1,000 feet of a covered locatio          capabie of accepting information, processing
                                                      it according to, a pian, and producing the
    when a limit is shown in the Coverage             desired results. Computer hardware includes
    Summary for business personal property at         disk and tape drives, printers, video display
    such building.                                    terminals, modems, personal computers, and
                                                      air conditioning equipment used exclusively
    Business persona/ property means:                 in computer operations.
    • things you own or have a f.inancial
      interest in such as stock, furniture,           Software means ' programs that are either
      machinery, equipment, supplies, protot pes,     purchased or written on a custom basis;
      valuable papers and records, computer           which are regularly used with a computer
      hardware, software and data;                    system.
    • all other personal property owned by you
      and used : in your..business;                   Data means facts, concepts, or- instructions
                                                      converted to a form useable in computer
    • personal property used in your business         operations.
      that's leased from others when you aru
      contractually required to insure such.
      property;                                       lmprovement means fixtures, aiterations,
                                                      installations, .or additions:
    • if you`re a tenant, improvements to a
      building, the value of your right to us         • you make; or
      such improvements, and property, othe'r         • any prior tenant made
w     than the buiiding or structure, that you're
      contractually required to insure under ~our
                                                      to a building or . structure you occupy but
                                                      don't own that's at a covered location.
      lease: However, for burglary damage t~o
      buildings that .you're contractually required
      to insure, 'we'll cover such loss or darraage   Property And Costs Covered, Only If Described
      as busiriess personal property; and.      ~
    • the vaiue of materiais, labor, and other .      We won't cover the .following property
      services you've expended on other               unless it's described in the Coverage
      people's property. .                            Summary:
                                                      • Personal property of. others in your care,
      For exartipie: .                                   custody, or control; except for the
                                                        .coverage provided in the, other peopie's
     You run. a TV repair shop. A customei's             property additional benefit or property that
     TV is destroyed in a fire at your shop,.            meets the definition of business personal
                                                         property.
     You have already worked on it, and ~
     rep/aced severa/ parts. You even had to          • Household or personal effects in living
     go across . town to get one part. We i              quarters occupied by you, any of your
     cover the va/ue of your /abor, the parts           reiatives, officers, directors, stockhoiders,
     you rep/aced, and your expense ,in ~                or partners, or reiatives of your officers,
                                                         directors, stockhoiders, or partners, except
     obtaining the part across town. But we
                                                         for the coverage provided in the personal
     won't.       the va/ue of the custome Is            belongings additional benefit.
     TV under business persona/ property ;
     caverage except for the coverage       ~         • Self-propelled land vehicles not licensed
     provided in the other peop/e's . property           for road use and used in your business
     additlona/ benefit,                     i           outside a covered location.
                                                      • Outdoor trees, piants and shrubs, grown
    StOck  means merchandise held in storage or          commercially or heid for saie.
    for sale, raw materiais, and in-process olr       • Pilings, piers, docks, wharves,. and
~                                                       buikheads.


    42700 Rev: 4-06                                  Insuring Agreement
    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
    ® 2006 The St. Paul Travelers Coinpaniesl, Inc. AII Rights . Reserved           Page 3 of 26
       Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 26 of 89


• Retaining walls that aren't part of a,           • Lawns, iand, land value, land restoration,
    covered building.                                and growing crops, other than trees,
• - Outdoor fences or signs, that aren't             shrubs, or piants grown commercially and ~
    attached to a covered buiiding or structure,     held for .saie that are described in the
    except for .the coverage provided in the         Coverage Summary..
    outdoor property additional benef;it. ,        • Water, and water restoration.
• Walks, roadways, and other paved                 • Money, lottery tickets; food stamps,
    surfaces.                                        securities, accounts, bills, notes, and other
• The cost of excavations, grading,                  evidence of debt, except for those that
    backfilling, or filling.                         qualify as vaivabie papers and records,
                                                     and the coverage provided in the accounts
• Foundations, including those for boilers,          receivabie and money or securities .
    engines, and other machinery; that are,          additional benefits.
    below the basement fioor, or below
    ground level if there is no basement:          • Property you've sold on installment or
                                                     other deferred payment basis after it's
• Underground tanks, flues, pipes or drains,         been delivered to the customer.
    and their contents.
                                                   • Outdoor transmission, communication, and
• Watercraft,, while not on water, inciuding         distribution lines outside a covered
    any motors, equipment, and accessories           location.
    used with such watercraft.
                                                   • Outdoor trees, plants, and shrubs, not
                                                     grown commerciallyo ur held for sale,
Property Covered Por Limited Amounts — Theft         except. for the coverage provided in the
                                                     outdoor property additional benefit.
.The following property is covered:for             • Self-propelled land vehicles and other
 limited amounts for loss or damage by               vehicles licensed and designed for use on
 theft. These limits are not in addition to          public roads, such as cars, trucks, and
 the limit of coverage - for business personal       trailers.
 property shown in the Coverage Summary.

Fur. The most we'II pay for Ioss of or             Additional Coverages
damage to . fur, fur garments, or garments
trimmed with fur, in any one theft is $5,000.                                                       ~
                                                    AII of the following additional coverages are
       . The most we'II pay for loss of or
Jewe/ ry.                                           inciuded when either building or business
damage to jeweiry, watches, watch                   personal property ; ;coverage has been.
                                                   .purchased and is .shown in the Coverage
movements,: jewels, pearis, or precious or
                                                    Summary. Unless otherwise indicated, these
semi-precious stones, in any one theft is
$5,000: 'But this limitation doesn't apply to       additional coverages are not in addition to
jewelry or watches vaiued at less than $10.0        the .limits of coverage for building or
per item.                                           business personal property shown in the
                                                   Coverage Summary.
Precious ' meta/s. The most we'II pay for
loss of or damage to precious rnetals, such        Collapse
as bullion, gold, silver, platinum, or other
precious alloys or metals, in any one .theft       We'II cover direct physical loss of or
is $10,000.. .                                     damage to covered property, except that
                                                   described ini the Property with limited
                                                   collapse coverage section, caused by
Property Not Covered                               collapse when the collapse is caused by any
                                                   of the following:
We won't cover the following property:
                                                   • Fire, smoke, lightning, wind, hail,
• Aircraft, satellites, a.nd spacecraft.             expiosion, vehicies, aircraft, vandalism,
• Live animals, birds, and fish.                     malicious mischief, civil disturbance, riot,
                                                     sprinkier leakage, sinkhole collapse, or
. Contraband, or property in the course of           voicanic action.
  illegal transportation or trade.
                                                   • Building glass breakage, falling objects,
• Fine arts, except for the coverage provided        weight.of ice, weight of snow, or weight
  in the fine arts additional benefit.               of sleet, or water damage.
• Watercra.ft, while on water, inciuding any                                                        ~
                                                   • Decay that's hidden from view, - unless the
  motors, equipment, and accessories used            presence of such decay is known or
  with such watercraft.

42700 Rev. 4-06
Includes copyrighted material of Insurance Services Office, Inc. with its permission.
Page 4 of 26           o 2006 The St. Paul Travelers Companies, inc. AII Rights Reserved
                      Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 27 of 89


             should have been known to an 'insured.                            o A:part 'o.f a: b"uilding or :structure that's
             prior to :collapse                           T                      standing, even; if it;has, separated frm ";o'
          . Insect or vermi,n tlamage that's h,idden; ~                          another pari of the bui;lding or -structure,
             from view, unless the presence: of such                           . A build.ing or structure that's stand'ing `or
             damage is kno.wn or :should have been' 'I                           any part of a. buildi.ng :or structure th. at's
             known to an, insured prior to collapse. ~                           standing; even_. if at show"s evidence .of
          • Weight of people, weight.of busi:ness                                cr.acking;bu,lging, saggmg;, bentling, le,aning;,
             pe~sonal" roPerty; or weight of ~other I                            settli,ng; shrinkage;.,:or':expansion:
             personal 'properxy.                          ;.
          • 'Vlleight of rain. that ,collects on a roof:[                      Sinkhole. riie;ans an "underground empty space.
                                                                               created. by the action of water on` 1.imest"one
          . Use of defective materral or methods ,_in.."                       or dolomite:
             constructi.on, re.modelmg, or renovati..o,nl : if
             the collapse o,ccurs l%ef.ore such <work ifs                      Siitkhole :co//apse rrieans th'e sudden s.inking
             co:m_pleted:                                 ~.                   or ,collapse of° land :into a sinkhole.
          Property viiith Iimited collapse toverage: Eveji                     We -won't consider.
           if the fo;l,lowing types: `of p'ropertyt          t                 o the cost o# filling _sinkho(es; oT`
          . Fences, retammg walls;                                             • sinking 'or collapse of la_nd mfo_ manmade
          • Outdoor swimming. pools;                                             underground cavities
          . Bulkheads., piers, wharve§, docks, p.ilings;                       to be sJnkhole collapse.
          • Beach or ,diving p(atforrris and                 ~
              appurten:ances;                                                  .1/olcanic ;action means;
          . Wa,lks, roaciways, and oth"er paved                                . airborne. volcanic b(ast> a;irborne shock
              surfaces;                                                           waves;
          • Outdoor radio or television antehnas arfid                         . ash, dust, or particulate matter; .or
              their lead in v~iiring,, satellite dishes, ;masts                . lava fl.o_w
              or towers,                                    i                   resulting froi'n erupt ion, explosion; or
          • Aw. nings, gutters, and downs.po,uts;                               effusion ,of a v.olcano.
          • Yar,d fixfure's;
( ~.                                                                            Volcanic action does not include •the cost to,
          qualify as covered pr,operty under this ~                             reniove ash, dust, or particulate matter that
          agree m ent,~w  e'II only , cover direct physieal                     does; not, cause' _direct" physical loss or
           loss or damage to such property caused ~ b,y                         damage to covered property.
         .collapse when the. ;collapse; :,i's c,aus.ed .by:f,'
          . fire, smoke; lightnm;g, wmd, hail;,                                Fal/ing ab/ects
                                                                                           _      doesn't
                                                                                                       .:. . include
                                                                                                              .._.   .lo.ss
                                                                                                                        _ .of.
                                                                                                                            _. ot
             ,expiosion; ve.h;icles, aircraft, vandalism,"                     damage to:
              mal.icious mischi, efc'ivil disturbance,, ril ot,                . personal propert,y',in fhe .open;
              sprihkler leakage, .sinkhole, ~;collapse;.
              volcanic:action;, or                                             • th`e in.terior of a.bui;ldmg, uriless th~e, roof
                                                                                  or.an .:outside wall" of the b,uilding i.s, first
         - ib buildrng glass breakage, fal. lmg obiects£                          damaged by a falJing object, or
              weight ;of ice; . weight of anow, ;wei,ght I,of
              sleet; :or water dama:ge:                     (                  . propert.y inside a, building unless tfie roof
                                                                                  or an.:outside wall. of the. bui.lding is first
          Collapse   means an abr."upt fa.l-ling d-own Gr                         damaged by a falling object,
          caving, in of a building: or structure, or a',d y
          part ,of a.building or structur.e, with the                         Water da'mage means the' accidental
          result "that :the building; or part of the.                         discfiarge -or leakage: of war  te .or steaiii as
          building or structure, :c'annot be occupied.for                     the direct resu.ft of th;e breaking _ apar.t o.r"
          its intendecJ purpose:                                              crack~ng 9f a.ny par.f, of a?systeitm or
                                                                              appliance; other' than- a sump system,:
         We won't consider any of the foll'owing't:i                          contam,tng' water or steam:.
         fbe in a state o.f collapse.
         • A buildin'g or strucfure, or any part of ~a                         System or app/iance,. with respect to the
           bui;lding or structure;                                             defined term water alamage, means an
                                 _ ... that's in danger ff                     mstrument or d'evice and its retated pa. "r.ts;
           falling dovvn or caving in.                   ~
                                                                               designed and used for the purpose of :

u                                                                              p'I,umbmg; :he:ating, air conditionin,g: :or



          42700 Rev - 4 O6                         i       Insunng Agreerrient
          Includes copyrighted matenal of. Insuranee Services iOffice, Inc., wrth 'its permission
          © 2p06
               - The
                   > St . Paul Travelers Companies;
                                             ,       Inc All Rights Reserved                  Page :5 .of 26

       ~._ . «.   _    ..~...~.+.
                               ' ay.l« : ...   . .. . ..
                                                            ~
                                                           " l.   ..__ ...«... . ...._.._._..   .~....   _....   -   .. [. .. .   . , . .   .
      Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 28 of 89


refrigeration. It doesn't inciude any part of   pollutants, mold or other fungi, wet or dry
a sump system or roofing system.                rot, or, tiacteria.

Debris Removal                                  We won't pay for the debris. eemoval of           N
                                                property that is a pollutant and must be
If your covered property sustains direct        removed from water or land. Limited
                                                coverage for pollutant cleanup or removal .is
physical loss or damage caused by a
                                                provided in the pollutant cieanup or removal
covered cause of loss, .we'II pay up to 25%
                                                additional benefit.
of:
• the amount we paid for direct physical        We'II oniy pay debris removal expenses that
   loss or- damage; pius                        are reported to us in writing within 180 days
• the amount of any appiicabie_ deductibie      of the date of direct physical: loss or
for the cost of removing debris of such         damage to .covered property.
property. The cost of removing debris
won't be -included.:when we appiy the .         This additional coverage doesn't. appiy to. .
coinsurance rule.                               outdoor property covered under the Outdoor
                                                Property additional_ benefit.
If debris removal costs exceed the 2596, or
if the total amount of loss paid and debris     Preservation Of Property
removal..costs combined exceed the limit .of
coverage that applies, we'll aiso pay up.to     We'II pay-for direct, physical loss of .or
an additional $10,000 for debris removal per    damage .to covered property that results
location in , each loss event. For example:     when you're forced to remove it - from a.
                                                covered location endangered by a covered
A fire causes a combined loss of $50,000        cause of los.s.
to your bui/ding and business personal
property. _ The combined limits of coverage     We'Il.cover such property while:
for the damaged bui/ding and business           • being moved; or
persona/. property are $100,000. The debris
remova/ costs total $ 15,000. Here's how        • temporariiy stored at another location,
we`// determine what we'/I pay for the          if the loss of or damage . to the property
debris remova/ costs.                           occurs within 30 days from the -date it is
                                                first moved.
Paid /oss of $50,000 (/oss of $49,000
p/us your $1,000 deductib/e) x 25% =            But, regardless of the number of temporary_
                                                locations at which such property is stored,
$ 12,500, the debris removal /imit for this
                                                we won't pay. more than the limit .of
/oss. Since the debr.is removal costs of        coverage that applies to that property at the,
$ 15,000 exceed the $ 12,500 limit, we'//       covered location from which..such property
pay the remaining $2,500 debris remova/         was removed.
cost under the add/tiona/ $ 10,000 of debris
remova/ coverage. /n this example; we           No . exclusions will apply to this additional
wou/d pay the. full $15,000 of debris           coverage.
remoiral costs. . However, if the debris .
removal cost had been i;30,000 we would .
only pay $12,500 + $ f 0,000 for a total of     Undamaged Portion Of The Building
$22,500.
                                                 If your covered building or improvement is
                                                 damaged by a covered cause of loss, we'II
A. higher additional limit may be purchased.     pay for the loss in value of the undamaged
If so, the revised limit will be shown in the
                                                 portion of such covered building or
Coverage Summary.                                improvement because of the enforcement of
                                                -any or-dinance or law in force at the time of
We won't pay for any damaged property            the loss.that:
that must. be removed only because of the
enforcement of any ordinance, regulation, or     • reguiates the construction or :repair of the
law that requires you or anyone else to:            damaged covered buiiding or improvement;
• test for, monitor, ciean up, remove;           • establishes zoning or land use
                                                    requirements at a covered location; or
• contain; treat, detoxify, neutralize; or
• in any way respond to, or assess the
  effects of                                                                                      ~


42700 Rev. 4-06
Includes copyrighted material of Insurance Services Office, Inc. with its permission. .
Page 6_of 26          1 ® 2006 The St. Paul Travelers Companies, .Inc. AII Rights Reserved
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 29 of 89


    • requires the demolition of the undam       d    Where We'II Cover.
      parts of the covered buiiding or
      improvement.                                    We'II cover-.property whiie in the coverage
m   This additional . coverage doesn't apply t
    any costs due to any ordinance, regulati
                                                      territory, unless otherwise specified
                                                      eisewhere in_ this agreement.
    or law with which you were required to
                                                      Coverage territory means the United States,
    comply before the loss, even when the
                                                      its territories and possessions, Canada, and
    building or improvement was undamagec
    and with which you did not comply.                Puerto Rico.

    The most we'II pay for any covered buil ling      Additional Benefits
    or improvement, inciuding covered dama e
    and the loss in vaiue of the undamaged            AII of the following additional benefits are
    portion of the buiiding or improvement, s         in addition to the limits of coverage for
    the least of the following.                       building or business personal property. The
    • The amount you actualty spend that's            limit of coverage for each additional benefit
       necessary to repair, rebuild or reconsti       is, shown in .the Coverage Summary:
       the buiiding or improvement.
    • The amo_unt it would cost to restore tl         Unless otherwise specified, these limits are
       buiiding on the same premises and to he        appiicable at any covered location. Although
       same, height, fioor area, styie and            appiicabie at any covered :location, ,the
       comparable quality of the original buil, ing   indicated limit of coverage .for any of these
       or improVement.                                additional benefits is the most we'II pay for
                                                      loss 'or damage .that results from. a single
    . The .limit of coverage .that applies to 1       loss event such as a. tornado or a hurricane,
      buiiding or, improvement.                       regardiess of the type of property or
                                                      number .of locations involved.
    We won't pay for any undamaged propei
    that must be removed because of the               These additional benefits do not extend to
    enforcement .of any ordinance, regulatior or      nor create a covered loss under any, time
    law that requires you:or anyone- else to:         eiement coverage attached to this insuring_
®   • test for, monitor, ciean up, remove;
    • contain, treat, detoxify, neutraiize; or
                                                      agreement by endorsement. Unless
                                                      otherwise specified in the applicable
                                                      additional benefit, time element coverage
    • in any way respond to, or assess the            includes any of the following:
      effects of
                                                      • Blanket earnings and expense.
    pollutants, mold or other fungi, wet or c
    rot, or bacteria. For example:                    • Business income and extra expense.
                                                      • Extra expense.
    A fire damages your bui/ding, inc/uding a         • Business income from dependent
    section of the cei/ing The: cei/ing. is made.       properties.
    of ti/es . containing. asbestos: Because o~ thi   • Extra expense from dependent properties:
    asbestos, loca/ law requires that you
    replace. the cei/ing complete/y even though       • Valued business - income.
    on/y a portion of the cei/ing was . dama ed.
    We'// pay the reasonab/e cost to repair or        The coinsurance rule do.esn't apply to these
    replace the ti/es dainaged by the fire.      e    a .,itional benefits.,
    won`t pay to remove, or rep/ace the
    undarrraged remainder of the cei/ing wh n         Accounts Receivable
    the only reason it must be removed or
    rep/aced is because the Iaw requires it.          If you've purchased. business, personal
                                                      property coverage, we'II pay:
    When We'II Cover                                  • amounts due from your custorners that
                                                         you're unable to collect;
                                                      • Interest on any loan that's required to
    We'II cover loss or damage that begins               offset amounts you're unabie to collect
    during the policy period shown in the                pending our payment of such amounts;
    Introduction.
                                                      • reasonabie collection expenses above your

w                                                        normal collection expenses; and



    42700 Rev. 4-06                                 Insuring Agreement
    Includes copyrighted material of Insuran e Services Office, Inc. with Its permission.
    ® 2006 The St. Paul Travelers Companie , Inc. AII Rights Reserved                Page 7 of 26
       Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 30 of 89


• other reasonable expenses you incur to          due to the enforcement of any ordinance,
  reproduce - your records of accounts            regulation, or lativ in force at the time of the
  receivable                                      loss that:
that result from direct physical loss of or        ., regulates the construction or repair of the    ~
damage .to your records of accounts                   damaged building or improvement;
receivable by a covered cause of loss:             • establishes zoning or land use
                                                      requirements at a covered location; or
But we won't pay more than the additional
benefit Iimit for accounts receivable shown        • requires. the demoiition of the undamaged
in the Coverage Summary.                              parts of the bui lding or : improvement.

                                                  But we won't pay more than the lesser. of:
Computer Breakdown
                                                  • the demolition and increased cost of
                                                    construction additional benefit Iimit shown
 If you've purchased business personal              in the. Coverage Summary; or
 property coverage, we'II pay for direct
 physical loss of or damage to computer           • 10% of the limit of coverage applicable to
 hardware, software, or data caused by a..          the damaged covered building or
. computer breakdown 'while such computer           improvement.
 hardware, software, or data is in a building .
 at .a covered- location.                         If the damaged building or improvement .is
                                                  covered under a blanket limit of insurance
Computer breakdown means any . of the             that applies, to more than one building or
follov►iing that is unforeseen and happens        item of property, we won't pay more than
suddenly:                                         the lesser of:.
• Artificially generated electrical current,      • the demolition and increased cost of:
  including electrical arcing.                       construction additional benefit limit shown
                                                     in the Coverage Summary; or
• Electrical injury,. disturbance, or erasing.
                                                  • 10% of the value of the damaged covered
. Magnetic injury,:'disturbance; or erasing.         building or improvement as indicated in
• Mechanical breakdown or failure.                   the most recent statement of values or
• Rupture caused by centrifugal force.               schedule on file with us:
                                                                                                     WE
We won't consider:                                This additional benefit doesn't apply to any
                                                  costs due to any ordinance, regulation, or
• errors in systems programming;                  law with which you, were required to., comply
• errors in iristructions to a machine;           before the loss, even when the building or,
                                                  improvement was undamaged, and__with.
• random attack; or                               which you did not comply.
• specific attack
to be a computer breakdown.                       We won't pay the costs associated with the
                                                  enforcement of any ordinance, regulation, or
We won't pay more than the additional             law that requires you or anyone else to: .
benefit limit for computer breakdown shown        • test for, monitor, clean up;
in the Coverage Summary.
                                                  • remove, contain,- treat, detoxify, neutralize;
                                                    or
If you've purchased time element coverage
by endorsement, we'II consider computer           • in any way respond to, or assess the
breakdown to be a covered cause of loss .          . effects of
for . time element coverage.                      pollutants, mold or other fungi, wet or dry,
                                                  rot, or bacteria.
Demolition And Increased Cost Of Construction
                                                  Extra Expense
 If a building or improvement that's covered
 for replacement cost is damaged by a             We'Il pay for expenses over and above your
 covered cause of loss, we'II pay: .              normal operating costs, including expediting
 • the costs necessary .to demolish and clear     expense, that are necessary to maintain your
    the site of undamaged parts .of such          normal business operations following direct
   building or improvement; and                   physical loss of or damage to covered
                                                  property by a covered cause of Ioss.
 • the increased costs of construction
                                                                                                     ~


 42700 Rev. 4-06
 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
 Page 8 of 26           0 2006 The St. Paul Travelers Companies, Inc. AII Rights Reserved
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 31 of 89


    We'II pay such expense from the date of; the     Inventory And Appraisals
    direct physical loss of or damage to      ;
    covered property for as Iong as it should        We'II pay for the reasonable cost of any
    reasonably take to rebuild, repair, or repl ce   inventory and appraisal that we require from
~   such property, regardiess of when this
    agreement ends.
                                                     you to determine the amount of direct
                                                     physical loss of or damage to covered
                                                     property.
    But we won't pay more than the additioi
    benefit limit .for extra expense shown in        But we won't pay more than.the additional
    Coverage Summary.                                benefit limit for inventory and appraisals
                                                     shown - in the Coverage Summary.
    We won't consider loss of income, or the .
    cost to repair, replace, or restore necesskiry   This additional benefit doesn't apply to:
    papers, computer software, records, or . oiher
    covered property to be an extra expense .!       . costs incurred from an agent's or broker's
                                                        employee or representative, a pubiic -
                                                        adjuster, or a public adjuster's employee
    Expediting expense means the reasonabl              or representative; or
    extra costs incurred for:
                                                     .:costs rel_ated to the Appraisal Of .A ,
    • the temporary repair; or                          Covered Loss .Amount-ln Dispute Under .
    • expediting the permanent repair or                Property Or Other First Party Protection
      replacement                                      .section in the General Rules:
    of covered property that sustains direct
    physical loss or damage caused by a              Money Or Seeurities
    covered cause of loss.
                                                     If you've purchased business personal
    Fine Arts                                        property coverage, we'II pay for loss of
                                                     your money or securities , that results
    If you've purchased business personal            directly. from theft, disappearance, or
    property coverage, we'II pay for direct          destruction when such loss occurs:
    physical loss of or damage to;                   • .inside a covered .location;
    • your fine arts; or                             • inside a bank;
    • the fine arts of others while in your c re,    • outside a covered location en route to, or
       custody, or control                              from a bank; or
    by a covered cause of loss while such: f ne      • inside the living quarters o.f any person in
    arts are in, on, or within 1,000 feet of a~         charge of such money or securities.
    building at a covered location.                  But we won't cover loss .of your money or
                                                     securities from or in any moriey operated
    But we won't pay more than the additio ~al       device unless the amount of money
    benefit limit for: fine: arts shovvn in the      deposited in it is recorded by a_,continuous
    Coverage Summary.                                recording instrument in such device.
    Fine arts means antiques and objects of art      We won't pay more than the additional
    of every nature .and description.                benefit limits for money or securities shown
                                                     in the Coverage Summary.
    Fire Department Service Charge
                                                     We'II consider an act or series of related
    When the fire department is called to            acts that result in a covered loss of money
    protect your covered property from a             or securities to be one loss event,
    covered cause of loss, we'll pay for fi          regardless of how many people committed
    department service charges you've agre      to   such act or series of related acts.
    pay by contract or agreement :prior to
    loss or as required by law.                      Money means:
                                               • currency, coins and :bank notes in current
    But we won't pay more than the additior I    use and having a face value; and
    benefit limit for fire department service
    charge shown in the Coverage Summary. No • travelers ohecks, register, checks, and
    deductible applies to this benefit.          money orders held for sale to the public.

                                                     Securities means negotiable and
                                                     nonnegotiable instruments or contracts


    42700 Rev. 4-06                         ;      Insuring Agreement
    Includes copyrighted material of Insuranoe Services Office, Inc. with its permission.
    ® 2006 The St. Paul Travelers Companiest Inc. AII Rights Reserved               Page 9 of 26
        Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 32 of 89


representing either money or other property       We'II charge you additional premium from
and inciudes:                                     the day ,the property is acquired . or
• tokens; tickets, revenue and other stamps       installation or construction of new fixtures,     ®
   in current use, regardiess of whether          alterations, or additions begins.
   represented by actual stamps or- unused
   vaiue in. a'meter;                             Other People's Property
. evidences _of debt issued -irr connection
   with credit or charge cards not Issued by      If you've _ purchased business personal
   you; and                                       property coverage, we'II pay for direct
• , checks that aren't traveiers or register      physical.loss of or damage to personal
  checks.'                                        property of others that's. in your. care,
                                                  custody, or.control when such property is in
                                                  or on a building at a covered location and
Securities doesn't inciude money.                 such loss or damage is caused by . a covered
                                                  cause of loss.
Bank means the interior of that portion' of
any building occupied by a banking                We'II also cover this property whiie in the
institution, trust company or simiiariy           open or in. vehicles in the open within 1,000.
recognized piace of safe deposit.                 feet of a covered location.

Newly Acquired Property                           But we won't pay more than the additional
                                                  benefit limit for other people's property
We'II pay for direct physical loss of or          shown in the Coverage Summary. .
damage to-
• new fiztures, aiterations, or additions you     This additional benefit doesn't apply to
  add to a covered building;                      property of your officers, partners,
                                                  members, managers, or empioyees.
• newly acquired buiidings for use in your
  business;                                       The Other insurance rule doesn't appiy to
• business personal property at a newly           this additional benefit. Instead, we'II apply
  acquired building for use in your business;     this . additional benefit on a primary rbasis
  and                                             without regard to other valid or collectible
                                                  insurance.                                        1'~M)
• newly ac.quired business personal property
when such direct physical loss or damage is
caused by a covered cause of loss to .        .   Outdoor Property
property acquired during the policy period.
                                                  We'II pay for direct physical loss of or
But we won't pay more than the additional         damage to -outdoor:
benefit limits for newiy acquired property        • trees, shrubs, plants; and
shown in the Coverage Summary.                    • fences or signs, that aren't attached to a
                                                     covered building or structure,
These newly acquired property additional
benefit limits don't apply to:                    when such property is at a covered location
                                                  and such loss or damage is caused by. fire,
• stock; or                                       lightning, explosion, vehicles, aircraft, civil
• business personal property at a fair or         disturbance, riot or vandalism.
  exhibition:
                                                  But we won'.t pay more than the additional
Insurance under this newly acquired property      benefit limit for outdoor property shown in
additional benefit .wili end .when any - of the   the Coverage Summary.
following - first occurs:
• This agreement is canceled or expires.          This additional benefit doesn't apply to
                                                  trees, shrubs, or piants grown--commercially
. 180 days pass 'after you acquire the new        or held for saie.
   property, or begin installation or
   construction of new fixtures, aiterations,
   or additions.                                  Personal Belongings
• You report the values of the newly
   acquired property to us.                       If you've purchased business personal
                                                  property coverage, we'II pay for direct
                                                  physical loss of or damage to personal
                                                  beiongings owned by:                              ~


42700 Rev. 4-06
Includes copyrighted material of, Insurance Services Office, Inc, with its permission.
Page 10 of 26          6 2006 The St. Paul Travelers Companies, Inc. AII Rights Reserved
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 33 of 89


    • you; or                                          Pol/utant means any solid, liquid, gaseous,
                                                       or thermal irritant or contaminant, including:
    • your officers, partners, members,
      managers, or employees                           • smoke, vapors, soot, fumes;            . . .
    when such property is in or on a buildi-n! at      • acids, aikaiis, chemicals; and
    a covered location and such loss .or dam           • waste.
    is eaused by a covered cause of loss.
                                                       Waste includes materials to be recycled,
    We'II also cover this property while in t          reconditioned, or reclaimed..
    open or in vehicles in the open within 1
    feet of a covered location.
                                                       Property In Transit
    The most we'II pay for loss of .or dama
    to personal belongings owned by any or             If you've purchased business personal
    person is $2,500. But we won't pay mo              property, coverage, we'II pay for d,irect
    than the additional . benefit limit for pers       physical loss of or damage to:
    belongings shown in the Coverage. Sumn             • business personal property; or
    The Other insurance rule doesn't apply t'          • personal property of others for which
    this additional benefit. Instead, we'II ap Ij         you've assumed responsibility
    this additional benefit on a primary basi          when such loss or damage is caused by -a
    without regard to other valid or collectib e       covered caus.e of loss while in due course
    insurance.                                         of transit. .

                                                       This -additional . benefit only applies when
    Pollutant Cleanup Or Removal                       such. property is: more than 1,000 feet away
                                                       from a covered location and:
    We'II pay for the reasonable costs to ciean
    up or remove any pollutant that is in. the         • in due course of transit .within the
    land or water at a covered location if th~e          coverage territory; or
    discharge, . dispersal, escape, migration,         • in due course of transit between points
    release; or seepage of such pollutant is             within the coverage territory.
    caused. by direct physical loss or damag :
    •caused by a covered cause of loss that            But we won't pay more than the additional
~     occurs during the policy period;                 benefit limit for property in transit shown in
                                                       the Coverage Summary.
    • of. or to covered property; and
    • at a covered location.                           This additional . benefit doesn't apply to:
    However, we'II only pay under this additional      • theft .from a transporting vehic.l.e you own,
                                                          lease, or operate unless the property is
    benefit if such costs are ' reported to us ;in
                                                          taken from a locked area of the
    writing within 180 days of the date of that
                                                          transporting vehicle and there are visible
    covered cause of. loss.                               signs of forced entry;
    But we vvon't pay more than the add                • property that is in. the care of the U.S.
    benefit- limit for pollutant cleanup or               Postal Service; :.
    removal shown in the Coverage Sum                  • property in the care of.. sales personnel, ..
                                                          unless you've sold, .repaired, .or: loaned for
    The additional benefit limit for pollutant            use such property, and your sales
    cleanup or removal shown in the Covera                personnel is delivering it to your
    Summary is the most we'II pay in any c                customer;
    annual policy period .'regardiess of the           • property typically kept in transporting
    amount and type of property. covered,. ti             vehicles that are, used to repair or
    number of locations affected, or the nur              maintain a covered building or structure;
    of losses that occur.                                .or
    This additional benefit doesn't apply to           • property that's sent by any type of
    costs to test for, monitor; or assess thi             electronic transmission.
    existence, concentration, or effects of
    pollutants. But we'II pay for testing wh           Due course of transit means the period of
    is .performed in the course of removing            time:
    pollutants from land or water, when suc            • after covered property leaves .its original
    removal is. covered under this additional            location; and
    benefit.

    42700 Rev. 4-06                                 Insuring Agreement
    Includes copyrighted material of lnsurance'Services Office, ~Inc. with: its permission.
    ® 2006 The St. Paul Travelers Companies,.lnc. AII Rights Reserved                Page 11 of 26

                                                   I
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 34 of 89


  • while covered property is , in the exclusive    Hacking event means an .attack that allows
    custody and control of you, your                unauthorized access or use of a_computer or
    employee, or any carrier                        telecommunications system.
  until transit termination.                                                                           ~
          _        _
                                                    Computet virus means a piece of code that
 Transit terniination -means :when any of the       is maliciously or fraudulently introduced into
 :foliowing .first occurs:                          a computer or .telecommunications system.:
                                                    Once introduced, the. virus may destroy,
 • The transporting vehicle or other                alter, contaminate, or_ degrade the integrity, -
    transporting device arrives at the final        quality, or performance of data or any
    destination for the covered property:           computer applications software, computer
 • Covered property that's ,unloaded froin any      network; or computer, operating. system and
    transporting, vehicle has remained at any       related softviware.
    dock, depot; .station, or terminal more than
    30 days after its arrival.                      We won't consider a specific attack to be a
 . Govered .pr.operty.-in or on any transporting    random attack.,: :
    vehicle has ,reniained at any location for '
    more than 72 hours after its arrival.           Specific attack means an intentiona:l attack ;
                         _                          that~ s.. ....
 • .A warehouse receipt is issued for covered                         _
    property.                                       • by..a-hacking event or computer virus, .
                                                      directed solely at. your software, data, or ..
  Transporting - vehicle means any.: self- -          computer _ Y   s- stem; or telecommunications
  propelled land vehicle, including any tr:ailer,     system; an .
  regardless of whether connected to a tractor      • intended for the purpose of #raud,
_ or another trailer:                                 nuisance, or malicious tampering or- °
                                                      destructi.on._
  Carriet means any:
 . railroad.'company;- -                            Te%communications system means telephone,
                                                    fax, data, or :computer transmission services.
 • private trucker;
 • public trucker,
                                                    Sewer Backup Or Overflow
 • motor transportation company, including
    connec_ting-ferries, car floats, or:lighters;   We'II pay for direct. physical. loss of .or
    or                                              damage to covered property caused by
 • air freight company.                             water, water-borne material,- or sewage that-
                                                    backs up or o.verflows from a:
  gandom. Attack -, Hacking ,Event - Or Computer    • sewer;
_ Virus                                             . drain; or
                                                    • sump,; sump pump, sump pump- system or
  We'II pay for direct physical loss of or             a similar system or:device designed to
  damage to covered property caused by a              prevent overflow, seepage,
                                                                          .        . discharge; or
  random attack..                                      leakage . of subsurface water, water.-borne
                                                       material, - or sewage.
  But we won't pay more than the additiona! .
  benefit limit for-random attack - hacking         But we won't.:pay more. than the additional
  eVent or computer virus shown in the              benefit limit.'for sewer backup or overflow
  Coverage Summary.                                 shown in.- the Covera9e SummarY•

  Random attack means a widespread attack
  that's:                                           Temporary Location
  • by : a hacking event or computer virus;         We'II pay for direct physical loss of :or
    directed against the software, data,            damage ,to covered property by a covered
    computer systems or telecommunications ..       cause of loss .while such property is:
    systems .of multiple persons or
    organizations. if any of such persons or        • temporarily away from a covered location;
    organizations .aren't part. of you; and         . in the coverage territory;- and
 . intended for the. purpose of fraud,              • not in due course of transit.
    nuisance or malicious tam erin or
    destruction.


  42700 Rev. 4-06
  Includes copyrighted material of. Insurance Services Office, Inc. with its permission..
  Page 12 ; of 26        e 2006 ,The St.., Paul Travelers Companies, .Inc. AII Rights Re.served
            Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 35 of 89


      But .we won't pay more than the addition           of any person, group, organization, or unit
      benefit limit for temporary location shov          of government.
      in .the Coverage Suromary.
                                                         If a loss not otherwise excluded results,
~ Coverage will continue for up to 90 day:               we'11 pay' for that resulting loss.
     after the covered property arrives at the
     temporary . location.                               Boilers and equipment. We won't cover loss
                                                         caused by or resuiting from:
      This additional benefit doesn't apply to:          . the explosion of a steam boiler, steam
      • . samples . owned by. or in the care of s, les      pipe, .steam turbine, or steam engine that
         personnel;                                         you .own, operate, or lease; or
      • other property : owned by or in the carE of      • a breakdown, other than an explosion to
         sales personnel;                                   hot water boilers or any other equipment
      • property at fairs, exhibitions, or dispia,         - for heating water.
      • .property .at a location you own, rent,          We also won't cover loss to a steam boiler,
         lease, operate, or control;                     steam pipe, steam turbine, or steam engine
      • property you. rent or lease to others;           that you. own, operate, or lease when such
      • property in or on any vehicle; or                loss is caused by or results from any
                                                         conditi,on or ev,ent within such equipment.
      • property that's, on someone else's
         premises for or during, construction or           If fire or :explosion results, we'11 pay for
         installation.                                   :-that resulting loss. We'll aiso pay for loss
                                                           caused by or . resulting from the explosion of
      Valuable Records Research                            accumulated gas or unconsumed fuel in the
                                                           firebox or. combustion chamber of a fired
      If you've purchased business personal               -furnace, or. in the flues or~ passages leading
      property coverage, we'II pay for the cosl of         from the firebox chamber.
      research and other reasonable expenses
      necessary to reproduce, replace, or resto          However, this exclusion doesn't apply to the
      valuable records, or the information               following:
      contaihed in or on such records, when th ;e
~     records have suffered direct physical los or
      damage by a covered cause of loss whil at          • Accounts Receivable additional . benefit.
      a covered location.                                • Fine Arts additional benefit.
                                                         • Valuable Records Research additional
      But we won't pay more than the addit                 benefit.
      benefit limit for valuable records rese
      shown In the Coverage .Summary.                    Building breach. We won't cover loss to the
                                                         interior of any covered buiiding or. structure
     Va/uab/e records means inscribed, printeli or       or to personal property in any covered
      written:                                           building or structure caused by:or resulting
      • documents, manuscripts, records;                 from rain, snow, sieet, ice, sand, or dust,
                                                         whether or not driven by wirid unless: -
      • account books, card index systems; or
                                                         6 such rain, snow, sleet, . ice; sand, or dust
      o deeds, rriaps, abstracts, or mortgages.             enters through an opening in a covered
                                                           building or, structure created by a covered
      Valuable records includes films, tapes, arid          cause of loss; or -
      other . such material in or on which specific      • such loss is caused by .or results from
      information is stored: - But It 'doesn't inc ud      thawing of snow, sleet, or ice on a
      computer software or data.                          ~ covered building or structure:

     Exclusions — Losses We Won't Cover                  /nterior of any building or structure means
                                                         all portions of a building 'or structure that
                                                         are within the exterior facing surf.ace
     When we use the word loss in this secti             material of that building or structure.
     we also mean damage.
                                                         Collapse. We won't cover loss caused by or
     Acts or decisions. We won't cover loss              resulting from collapse. We aiso won't
     caused by or resulting from any act or              cover loss caused by or resulting from the
~ decision or by the failure to act or deci e            abYupt faliing down or caving in of business


     42700 Rev. 4-06                                Insuring Agreement
     Includes copyrighted material of Insuranc .Services Office, lnc. with its permission.
     o 2006 The St. Paul Travelers Companles Inc. AII Rights Reserved               Page 13 of 26
       Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 36 of 89


personal property or any portion of a              Dishonest or criminal acts. We won't cover
covered buiiding or structure..                    loss resuiting #rom theft, or any other .
                                                   dishonest or .criminal act, committed by you, ~
But this exclusion doesn't apply to the            or. any of . your partners, members, managers,
Collapse additional coverage.                      directors, officers, .trustees,.:agents, or
                                                   empioyees, re.gardiess of whether such:
Contamination. We won't cover loss caused          . person is acting aione or in collusion with
by or resulting from any kind of                      others; or
contamination of covered property.                 o act is committed during the hours of
                                                      empioyment. .
Because contamination couid invoive
pollutants, nuciear reaction, nuciear radiation,   Nor'will we cover. dishonest :acts of anyone
or radioactivity, .this exclusion appiies in       that you entrust with covered property other
addition to any pollution exciusion or             than a common carrier.
nuclear activity exciysion that appiies and is
in_ or made_ part of. this agreement. :.
                                                   However, this exciusion -doesn't appiy to
                                                   acts of destruction by your employees.
If a loss not otherwise exciuded .resuits,,        We'II consider Ieased employees to be
we'1.1 pay for that resuitirig loss.               empioyees.
But this exciusion doesn:t apply to the            Earth moventent. We won't cover loss_ caused
following:                                         directiy or.indirectly by any:earth
• Accounts _ Receivable additional benefit.        movement, whether natural or man-made,
. Computer Breakdown additional benefit.           inciuding the following:
• Fine. Arts additional benefit.                   • Earthquake, including any earth sinking,
                                                     rising, or shifting related to such event.
• Sewer Backup Or Overflow additional
  benefit.                                         • Landslide, inciuding any earth sinking,
                                                     rising, or shifting related to such event.
• Valuable Records Research additional
  benefit.                                         • Mine subsidence.
                                                   • Earth sinking, rising, or shifting, inciuding
Defects or.. errors. We won't cover loss             soil conditions which cause settling,            ~
caused by or resulting from:                         cracking, or other disarrangement of
                                                     foundations or other parts. of realty. Earth
• defects or errors in the materiais, design,        sinking doesn't include sinkhole coliapse.
  development, distribution, processing,
  manufacturing, workmanship, testing,             • Voicanic eruption, explosion, or effusion: `
  installation, alteration, or repair of covered
  property;                                        Such loss is excluded regardless of any
                                                   other cause . or event that contributes
• errors in systems programming; or                concurrentiy or in any sequence to the loss:
• errors in instructions to a machine.
                                                   However, we'II cover loss caused by
If a loss not otherwise excluded results,          sinkhole collapse. , If earthquake, landslide,
we'II pay for that resulting loss.                 mine subsidence, or -earth :sinking, rising, or,
                                                   shifting results . In fire or explosion, we'II
But this exclusion doesn't appiy to the            pay for that resuiting loss.
following:
• Collapse additional coverage,                    If volcanic eruption,: expiosion, or effusion
                                                   results in fire, giass breakage, theft, or
• -Computer Breakdown additional benefit.          voicanic action; we'II pay for the_ loss or --
                                                   damage caused by that fire, giass breakage,
Disappearance. We won't cover loss of              theft, or volcanic action. But we won't pay
property that is missing where:                    the cost to remove ash, dust; or particulate
• the only evidence of the .loss is a.             matter that does not cause direct physical
  shortage disciosed on taking inventory; or       loss or damage to covered property. We
                                                   won't consider covered property to have
• there is no physical evidence to show            sustained direct physical loss or damage
  what happened to the property.                   when the only evidence of such loss or
                                                   damage is the mere presence of volcanic
However, .this exclusion doesn't apply to the      ash in, on, or near such property.
Money Or Securities additional benefit.


42700 Rev. 4-06
Includes copyrighted material of Insurance Services Office, Inc. with its permission.
Page 14 of 26          m 2006 The St. Paul Travelers Companies, Inc. AII Rights Reserved .
            Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 37 of 89


      If more than one earth movement occurs"                 seeps, or discharges from a sewer or
      within any 168-hour period, we'II consid r              drain.
      this one. event. This exclusion applies               • Water, water-borne , material, or sewage
~"~   regardless of whether the loss event reslilts           that backs up, flows, overflows, leaks,
      in widespread damage or affects a                       seeps, or discharges from a sump, sump .
      substantial area.                                       pump, sump pump system, or a similar
                                                              device designed to prevent overflow,
      Ea►'thquake means earth movement due t                  seepage, discharge, or leakage of
      seismic geologic activity that causes                   subsurface water, water-borne material, or
      movement in the earth's 'crust.                         sewage.
                                                            • Underground water, water-borne material,
      Mine subsidence means subsidence of a                   or sewage. that exerts pressure on, flows,
      man-made mine, whether or not mining                    or seeps through a foundation, wall,
      activity has ceased.                                    basement, floor, door, window, or other
                                                              opening, sidewalk, driveway,. or other,
      Svi/ cOnditfons includes contraction, .                 payed, surface.
      expansion, freezing, thawing, erosion,
      improperly compacted soil, and the actic         of   Such loss is excluded regardless of any
      waYer under. the ground surface.                      other cause 'or event that contributes
                                                            concurrently or in any sequence to the loss.
      Electrical dartlage.. We won't cover.loss t
      electrical equipment, including .wiring, ca           If fire, explosion, or sprinkler leakage
      by or resulting from artificially generate            results, ,we'II pay for that resulting loss.
      electrical current, including . electrical arc
                                                            This.-exciusion applies regardless of whether
      If fire .results,, we'II pay for that resulti         the loss event results in widespread damage
      loss.                                                 or affects :a substantial area.

      However, this exclusion doesn't apply to the          F/ood means:
      following:
                                                            • waves, tides, or tidal waves;
      • Accounts Receivable additional benefit
                                                            • the rising of bodies of water and streams;
      • Computer Breakdown additional benefit
w                                                           • the overflowing or breaking of boundaries
      • Fine Arts additional benefit.                          of water or streams; or
      • Valuable Records Research additional                . spray from any::such type of water,
        benefit.                                               regardless of whether driven by wind.

      Electronic recordings. .We won'.t cover los to        Surface water - rneans water that accumulates
      electronic recordings caused by or resul ing          or flows. on the surface of the ground, as -
      from electrical or magnetic injury,                   that created by natural causes such as rain,
      disturbance, or erasing.                              melted snow,_ or rising , springs, but which
                                                            follows. no def.ined watercourse and does
      However, this exclusion doesn't apply to the          not gather Into or form a natural body of
      following:                                            water.
      • Accounts Receivable additional benefit.
                                                            But this exclusion doesn't apply to the
      • Computer Breakdown ad'ditional benefit              Sewer Backup Or Overflow additional
      • Fine Arts additional benefit.                       benefit.
      • Valuable Records Research additional
        -benefit.                                           Governmental action. We won't cover loss
                                                            caused directly or indirectiy by:
      Plood or surface water. We' won't cover               • seizure or confiscation of property by any
      caused directly or indirectly by_ any of t              .government or public authority; or-- --
      folloviring, whether f.rom natural or man-i           • destruction of property under quarantine or
      sources.
                                                               customs regulation.
      • i=lood.
      • Mudslide or mudflow.                                Such loss. is excluded regardless of any
                                                            other cause or event that contributes
      • Surface water.                                      concurrently or in any sequence to the loss.
n^    • Water, water-b.orne m.aterial, or ..sewagi
        that backs up, flows, overflows, leaks,


      42700 Rev. 4-06                                 Insuring Agreement
      Includes copyrighted material of Insuran e Services Office, Inc. with its permission.
      ® 2006 The St. Paul Travelers Companies;,.lnc. AII Rights Reserved             Page 15 of 26
       Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 38 of 89


But this exclusion won't apply to property         other cause or event that contributes
destroyed by a civil _authorit.y in order to       concurrently or in any sequence to the loss.
stop the . actual spread of fire when such
fire is otherwise covered-by this agreement.       This exclusion applies whether the loss           ~
                                                   results from:
This exclusion applies regardless of whether       • an ordinance .or law that is enforced even
the .loss event results in widespread damage
or affects a substantial area.                       if the covered property has not been
                                                     damaged; or
lndirect loss. We won't cover loss caused          • the increased costs are incurred to comply
by or resulting from;                                with an ordinance or law in the course of
                                                     construction, repair, renovation, remodeling
• delay;                                             or demolition of covered property, or the
• loss 'of market;                                   removal of, the debris, following a
                                                     physical loss to covered property.
• loss of use; or
• any indirect loss.                               This. exclusion applies regardless of whether
                                                   the loss event results in wi.despread damage
Mechanical itrreakdown. We won't cover loss        or affects -a substantial area:
 caused by or resulting from:
.+ mechanical breakdown or failure; or             However, this exclusion doesn't apply to the
                                                   following: .
 • rupture or bursting caused by centrifugal
   force:                                          . Debris Removal additional coverage. -
                                                   • Undamaged Portion Of The Building
If Ioss from fire, smoke, ,lightning, wind,           additional coverage.
hail, .explosion, vehicles, aircraft, vandalism,   • Demolition And Increased Cost Of
malicious mischief, civil disturbance, riot,          Construction additional benefit.
sprinkler leakage, sinkhole collapse, volcanic
action, building glass breakage, falling
objects, weight of ice, w,eight of snow,           Planning, design, materials, maintenance. We
weight of sleet, or water damage results,          won't cover loss caused by or resulting
we'II pay for that resulting loss.                 from faulty, inadequate, defective, or lack       ~
                                                   of:
However, this exclusion doesn't apply to the       • planning, zoning, development,- surveying,
following:                                           siting;
. Accounts Receivable additional benefit.          • design, specifications, workmanship, repair,
                                                     construction, renovation, remodeling,
•. Computer Breakdown additional benefit.            grading, compaction; .
• Fine Arts additional benefit.                    . materials used in repair, construction,
• Valuable Records Research additional               renovation or remodeling; or
   benefit.                    :                   • maintenance
                                                   of part or alI of any property on or of.f a
Nuclear activity. We won't cover loss caused
                                                   covered location.
directly . or indirectly by nuclear reactiori,
nuclear radiation, or.r.adioactive
contamination. Such loss is excluded               If a loss not otherwise excluded results,
regardless of any other cause or event that        we'II _pay for that resulting loss. But we
contributes concurrently or in any sequence        won't pay for:
to the loss. If fire results, we'll pay for        . any cost of correcting or making good the
that resulting loss,                                  fauit, inadequacy, or defect itself,   .
                                                      including any cost incurred to tear down,
This exclusion applies regardless of whether          tear out, repair or replace any part of any
the loss event results in. widespread dama,ge         property to correct the fault, inadequacy
or .affects a. substantial area..                     or defect; or .
                                                   • any resulting loss or damage by a cov.ered
Ordinances, regulations, or laws. We won't            cause of loss to the property that has the
cover loss caused directly or indirectly by         . fault, inadequacy or defect until the fault,
the enforcement of any ordinance,                     inadequacy or defect is corrected.
regulation, or law governing the use,
construction, repair, or demolition of any         Pollution. We won't cover loss caused by or ~
property. This includes removal of debris.         resulting from pollution.
Such loss is excluded regardless of any

42700 Rev. 4-06
Includes copyrighted material of Insurance Services Office, Inc. with its permission.
Page 16 of 26          ® 2006 The St. Paul Travelers Companies, Inc. AII Rights Reserved
            Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 39 of 89


      Such loss is excluded regardiess of any .'          Random attack - hacking event or computer
      other cause or event that contributes .             virus. . We won't cover loss caused directly
      concurrentiy or in any sequence to the loss.        or indirectiy by a random attack. Such loss
~                                                         is exciuded .regardies.'s of any other cause or
~ But we won't appiy this exciusion to los                event that contributes concurrentiy or in any
      caused by..or resuiting from .pollution if he       sequence to the loss.
     pollution is caused by or resuits from a
     of the following- causes of loss:                    This exciusion doesn't appiy to the Random
     •Fire.                                               Attack - Hacking Event Or Computer Virus
                                                          additional benefit.
     • Lightning. :
     ~ Explosion.                                '        Seepage .or leakage. We won't cover loss
      • Wind.                                             caused by or resuiting from water or steam
                                                          that seeps or leaks, or the presence or
      • Hail. '                                           condens,ation of humidity, moisture, or
      . Smoke:                                            vapor, that occurs over a period of 14 days
      • Vehicles.                                         or more.
      • Aircraft.                                         This exciusion doesn't apply to the
      • Civil disturbance. -                              following:
      • Riot.                                             • Accounts Receivable additional benefit.
      • Vandalism. :                             I        • Computer Breakdown additional benefit.
      • Sprinkler leakage. .                              . Fine Arts additional benefit.
      • Sinkho.le; collapse.                              • Valuable Records Research additional:
      • Volcanic action.                                    benefit. :        ..
      • Falling objects.                                  Settling, smog. We won't cover loss caused
      . Weight -of snow, weight of ice, or wei ht         by or resulting from:
        of sieet.
                                                          • settiing, cracking, buiging, shrinking, or
      • Water damage.                                       expansion;
                                                          • smog; or
~ Nor will we pay for the costs associated
     with the enforcement of any ordinance, I             • smoke, vapor, or gas from agricuitural or
     regulation, or law that. requires. you or ~            industrial - operations.
     anyone eise to: .
     . test for, monitor, clean up, remove;               If a loss not otherwise excluded results,
                                                          we'II pay for that resuiting loss. .
     • contain; treat,..detoxify, neutra.lize; or
     • in _any way respond to, or assess the              This exclusion doesn't apply to the
        effects of                                        following:
     pollutants,.-mold or other fungi, wet .o.r d y       • Accounts Receivable additional benef.it.
     rot, or bacteria.                                    • Computer Breakdown additional benefit.
      Po//ution means the. discharge, dispersal,          • Fine Arts additional benefit.
      escape, migration, release, or seepage of           • Valuable Records Research additional
      any pollutant.                                        benefit.

      This exclusion doesn':t- apply to the               Spoilage. We won't cover.
      following: -                                        • spoiiage of; or
      . Pollutant Cleanup Or Removal additiona            • loss caused by or resuiting from spoiiage
        benefit.                                            to
      • Sewer Backup Or Overflow additional               business personal property, including
        benefit.                                          perishable goods.
      Property outside of buildings. We won't         '   Utility failure. We won't cover loss caused
       loss caused by or resulting from =ice,             directiy or indirectly - by the failure of power
      rain or sieet to business personal prol             or other utiiity service.supplied to a covered
      -while outside a building.                          location, if the _disruption of service occurs
Q,a
                                                          away from that location. We'II consider a
~

      42700 Rev. 4-06                                    Insuring Agreement
      Includes copyrighted material of Insuran      Services Office, Inc. with its permission. .
      ® 2006 The St. Paul Travelers Companie       Inc. AII Rights fieserved            Page 17 of 26
       Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 40 of 89


iack, of sufficient capacity, a reductio_ n, in    • shrinkage, evaporation, loss of..weight;
supply, or a fluctuation of- power or other
utiiity, to be a failure of power or other         • changes in flavor, color, texture, or finish;
utiiity service.                                   • nesting or infestation, or discharge or            ~
                                                     release of waste products or secretions,
Such loss is excluded regardiess of any              by insects, birds, rodents, or other
other cause_ or event that .contributes              animais; or .
concurrentiy or. in any sequence to the loss.      • the inherent nature of the property. .

If.. a. loss not otherwise exciuded resuits,       /nhererit.nature means a latent defect or
we'.II pay for that resuiting loss.                any quaiity in the property that causes . it to
                                                   deteriorate or destroy itseif.
This exciusion applies -regardiess of whether
the loss event resuits in widespread damage        .If loss from fire,. smoke, Jightning, wind, ..- .
or affects a substantial area.                      hail, expiosion, vehicies, aircraft,- vandaiism,
                                                   .maiicious mischief, civil disturbance, riot,
This exclusion doesn't apply to the                 leakage from fire extinguishing equipment,
following:                                          sinkhole collapse, Voicanic action, building
• Accounts - Receivable additional benefit.        .glass breakage, falling objects, weight of
                                                    ice, weight of snow; or weight of_ sleet,- or
• Computer Breakdown additional benefit.            water damage resuits, we'II pay for that
• Fine Arts additional benefit.                     resulting loss.
• Valuable .Records Research. additional
  benefit.                                         Weather cortditions. We won't cover loss .
                                                   caused by or resulting from weather
Voluntary surrender. We won't cover loss           conditions when such conditions contribute
caused by or resuiting from covered                in any way with a cause or event .that's not
property that is voiuntarily sold or given to      covered because of the following exclusions:
someone who obtains it by trick, device,
false pretense, or other frauduient schemes.       • Earth movement. . .
                                                   • F.lood or surface water.
War: We won't cover loss caused directiy           • Governmental action.                               ~
or indirectiy by:
                                                   • Nuclear activity.
• war, whether declared or undeciared, or
  civil war, including anything done to hinder     • Ordinances, reguiations or laws.
  or defend against an actual or expected          • Utility failure.
  attack;                                          • War.
• wariike action by a military force,
  government; sovereign, or other authority        If a ioss not otherwise excluded results,
  using miiitary personnel or. other agents,       we'II pay for that resuiting loss.
  inciuding anything done to hinder or
  defend against an actual or expected
  attack; or                                       Rules For Loss Adiustment
• invasion, insurrection, rebellion, revolution,
  or seizure of power, or anything done to          When a loss occurs, we'II consider the
  hinder or defend against such actions.           .following factors in determining what we'II
                                                    pay:
Such loss is :excluded regardiess.of any            • Limits Of Coverage
other cause :or event that contributes              • Deductible
concurrently or in any sequence to- the loss.
                                                    • How Your Property Is Valued
This. exciusion applies whether or not the          • Other Insurance
loss event .resuits in widespread damage or
affects a substantial area. .                      We'II do one of the following: -
                                                   • Pa.y the value of lost or damaged
Wear, tear, deterioration, animais. We won't         property.
cover loss caused by or resuiting from:
                                                   • Pay the cost of repairing or replacing the
• wear and tear;                                     lost or damaged property.
• deterioration, mold, wet or dry rot, rust,       • Take all or any part of the property at an         ~
  or coreosion;                                      agreed or appraised vaiue; :or

42700 Rev. 4-06
Includes copyrighted material of Insurance Services Office, Inc. with its permission.
Page 18 of 26          © 2006 The St. Paul Travelers Companies; Inc. AII Rights Reserved
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 41 of 89


    • Repair, rebuild, or r.eplace the property          Ho.w Your Property Is Valued
      with that of a similar kind and quality
      used for the same . purpose:                   U The Coverage Summary indicates whether
                                                         property is . covered:
~   We won't consider the cost to repair, ri
    or replace to include the increased cost
                                               Id        . on an actual cash value , basis, or
                                                         • on a repiacement cost .basis.
    attributable to the enforcement of any
    otdinance, regulation, or law regulating e
    constr.uction, use, or repair of any prop,           Actual cash value. For property covered on an
    except for the : coverage provided under             actual cash value basis, we'ii pay the, least
    following:                                           of the. following:
    • Undamaged Portion Of The Building                  •The actual cash value of the lost or
      additional coverage.                                 damaged .property at the time of loss or
                                                           damage:
    • Demolition And lncreased Cost Of
      Construction additional benefit.                   • The amount it would cost to repair or
                                                           replace the lost or damaged .property ' with
                                                           that of a similar kind and quality and used
    We'II give you notice , of our intentions              for the same purpose.
    withih .30 days after we : receive your pi
    of_ loss. You agree that you won't me ly             • The limit of coverage .that applies to the
    abandon this property to us.                           lost or damaged property.

                                                         Replacement cost For property covered . on a
    Deductible
                                                         replacement cost basis, we'II pay the
    AII deductibles are shown in the Covera e            necessary cost to repair or replace the.lost
    Summary and apply to all covered losse ,             or damaged property without deduction. for
    unless otherwise specified elsewhere in his          depreciation. But we won't pay more than
    agreement. You'II be responsible for an              the least of the fol)owing:
    applicable deductible.' amounts in each 'lo s        • The amount you actually spend that's
    event.                                                 necessary to . repair . the damage..
    If the amount of otherwise covered loss or           • The amount you .actually spend that's
    damage is less than or equal to your ..                necessary to replace the Iost . or damaged
                                                           property with new property of similar kind
~   applicable deductible, we won't pay for he
    loss. If the amount of otherwise cover~d               and quality that's used for the same
                                                           purpose.
    loss or damage. exceeds your applicable
    deductible, we'II subtract your, deductible          • The limit of coverage that applies to the
    from the amount of .otherwise covered I ss             lost or damaged property:
    and pay the remaining amount, or the
    applicable limit of coverage, whichever i            We .won't pay on a replacement cost, basis
    less. We'II subt-ract your deductible afte           until lost or damaged property has. actually...
    we apply the coinsurance rule, if such ru'le         been repaired or replaced.
    applies.                                    ~
                                                         If replacement cost coverage applies to lost
    Unless otherwise specified in this,                  or damaged property, you may choose to
    agreement, if more than one coverage or              have the loss paid on an actual cash value
    additional coverage under this poiicy                basis. For example:
    applies to any one loss, we'II pay the
    amount of. covered loss over: the highest            The amount of insurance on the -property
    deductible amount for any of those                   may not be enough to comply with the
    coverages up to the limits of applicable             coinsurance rule on a rep/acement cost
    coverage.                                            basis; or you may decide- not to rebui/d. -
    If this policy is . excess because more              Even if you choose to have, your loss paid
    specific other . insurance applies, vtire'll sti I   on an actual cash value basis, you -can
    apply all applicable deductible amounts              change your mind and request that we pay
    under this policy regardless of whether y ~u         the loss on a replacement cost -basis.
    can collect on the other insurance. Exce; s          However, you must make such, a request in
    coverage under this agreement may not t e            writing within 180 days from the time. of
    used to satisfy the deductible requiremer ts         the loss. -
    of the more specific other insurance.
                                                         If a covered building is rebuilt at a new
                                                         location, we'II only pay the amount that
w
    42700 Rev..4-06                                 Insuring Agreement
    Includes copyrighted material of I.nsdranca Services. Office, Inc. with its permission.
    m 2006 The St. Paul Travelers Companies Inc. AII Rights Reserved                 Page 1.9 of 26
       Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 42 of 89


would have been spent if the buiiding had           • the limit of coverage for the Demolition.
been rebuiit at the original location.                And Increased Cost Of. Construction
                                                      additional benefit; or
We won't consider the enforcement of any            • the increased cost of construction at the
ordinance, reguiation, _or l,aw governing the.                                                           ~
                                                      new location.
use, construction, repair, or demoiition of
any property, inciuding removal of debris, to       We won't pay for increased co:nstruction
be a part of the cost of repair or                  costs:
repiacement.
                                                    • until the covered.property is actually
                                                      repaired or repiaced; and
Special rules for ordinances, regulations or laws
pertaining to demolition and increased, cost of     • unless the repair or repiacement is made
construCtiOn. The following rules are                 as soon as reasonabiy possibie, but -not
appiicable to .the demolition and increased           more than two years after the loss or
cost of construction additional benefit.'             damage. We may, however, give you
                                                      permission in writing to extend this period
We'II oniy pay for the increased costs to             beyond the two years.
compiy with the minimum requirements of
any,building code:                                  If -the covered property is..not repaired or
                                                    replaced, we won't pay more under the .
. in force at the time of the loss; and             Demolition And Increased Cost Of
. that governs the repair.:or replacement of        Construction _ additional benefit than the
   the damaged covered :building.                   lesser of::                                      /
                                                    • the amount you actually spend to demolish
But we won't pay the costs associated with             and clear the . site of a covered , location;
the enforcement of any ordinance,:                    or
regulation, or. law that requires you or            . that additional benefit limit.
anyone else to:
 • test for, monitor, clean up;
                                                    Rules Por Valuing Special Property. .
 • remove, contain, treat, detoxify, neutraiize;
  or                                                The following special ruies apply for setting
• in any way respond to, or assess the              a value on money, securities, your finished
   effects of                                       goods, certain stock, pairs and sets,                ig
pollutants, mold or other fungi, .wet or dry        improveme,nts, accounts receivable, software
rot, or bacter.ia.                                  and data, vaivable papers and records, and
                                                    fine arts.
We'II only pay to repair or rebuiid covered
property for occupancy similar to ,that which       Setting a vaiue 'on. money. We'II determine the
existed immediateiy prior to the covered            amount well pay for loss of or damage to .
loss or damage, unless otherwise required           money by its face vaiue. We may choose
by zoning ,or land use ordinance or. law.           to pay for loss of or damage to money
                                                    issued by any country other than the United
The most we'II pay for the increased cost           States of America: . .
of construction is the lesser of:                   • at face value in, the money issued by that
• the limit of coverage for the Demolition            country; 'or
  And Increased Cost Of Construction                • in the United States of America dollar
  additional benefit; or                              equiValent determined by the rate of-
• the increased cost of construction at the           exchange published in The Wall Street
  location at which the Ioss or damage                Journal- on the day the loss was
  occurred                                            discovered.
regardless of whether you repair or replace
the damaged covered building at the same            But regardiess of the option we choose, we
or at a new location.                               won't pay more than the additional benefit
                                                    limit for money or securities shown in the
If an ordinance or law requires you to              Coverage Summary.
relocate to' another location after loss of or
damage to a covered building, the most              Setting a value on securities. We'II determine
we'II pay for the increased cost of                 the amount we'II pay for Ioss of or damage
construction is the lesser of:                      to your securities by their vaiue at the ciose
                                                    of business on the day they sustained loss           A")



42700 Rev. 4-06
Includes 'copyrighted material of Insurance Services Office, Inc. with its permission.
Page 20 of 26           o 2006 The St. Paul Travelers Companies, Inc. AII Rights Reserved
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 43 of 89


     or damage. We may, at our option, do ny             But the most we'II pay on a combined total
     of the following:                                   basis for these costs and the value of the
                                                         damaged property is the limit of coverage
     • Pay the value of., such securities.
                                                         for such property.
     • Replace such securities with simiiar or
®      equivalent securities.. But you must assign       Setting a value on pairs and sets. The most
       to us your rights, -titie, and interest in, and   we'II pay for loss to a pair or set is the
       to, any securities we replace.                    lesser of:                        -
     • Pay the cost of any .lost securities bo d         • the cost to restore the pair or set to its
       required in - connection with issuing               vaiue before the loss; or
       dupiicates of such securities. But the
       most we'II pay is the cost of a bond that         • the difference between the value of the
       has a. penaity not more than the value,lof          pair or set before and after. the loss.
       the lost or damaged securities at the :
       close of the day on the day they            '     This valuation method doesn't apply to
       sustained loss or 'damage, or the                 setting a value on fine arts.
       applicable limit of coverage, whichever is
       less.                                             Setting a value on improvements: If you repair
                                                         or replace a lost or damaged improvement,.
     But regardless of the option . we choose,           within a reasonable amount of time, we'II ..
     won't pay more than the additional benef            figure the vaiue of that improvement at
     limit for money .or securities shown in tt          actual cash value or repiacement cost,.
     Coverage Summary. .                                 whichever is indicated for. business personal .
                                                         property in the Coverage ,Summary. .
     Setting a value on finiished goods. We'II
     consider the vaiue of your finished good;           But if you don't repair or replace the lost or
     sold but not delivered to be the price at           damaged improvement within a reasonabie
     which_.they were sold. We'II reduce that            amount of time, we'II figure its value
     price by any discounts you offered and -            differently. We'II base the value of such
     expenses you would have incurred in                 improvement on the figure obtained using
     connection- with such finished goods.               the :following formula.
     However, this provision doesn't appiy to
     computer software or data.                   any We'II multipiy the original cost of the
                                                         improvement by the fraction obtained by
l'   Setting a value on, finished goods - selling        dividing the amount of time left .on your
     price. If this vaivation option is indicate i in lease when the loss or damage- occurred by
                                                  ~      the amount of time left when the
     the Coverage Summa ry,  . we'II consider thi rice improvement was originally made.
     vatue of your finished goods to be the p
     at which they were sold or the pri,ce at
     which they would have been soid :had. no                       Remainder of time on -
     loss occurred. We'II reduce that price _by                        lease when loss
     any discounts you offered and expenses you                            occurred .
     would have. incurred in connection with s ich . Original         Remainder of . time      Value. of
     finished goods. However; . this provision            cost X         on lease when     ' Improvement
     doesn't apply to: any computer software ~r                       improvement made
     data.
     Setting a value on - stoelc - use of brands aed
     labels. If your branded or labeled stock hat        For example:
     is covered property under this agreement is         You make a$5,000 improvement on; your
     damaged and . you don't want to sell it u der
     your brand . or label, we'II pay the reasonible     office one year before your /ease expires.
     costs you incur to:                           ;     Six months later the improvement is
                                                         destroyed. /f you dorYt repair it within a
     • stamp "salvage" on the stock or its ~             reasonab/e time, we'll consider the
        containers, if the stamp won't physical y        Improvement's va/ue to be:
        damage the stock; or
     • remove the brands or labels, if doing so            $5,000 x . .6 months _ $2,500
       won't physically damage the stock. W'II                          12 months
        also pay the reasonable costs you incu to
       relabel the stock or its container to             If your lease contains a renewal option,
       comply with the law.                       ;      we'II use the expiration of the renewal
                                                         option period as the ending date of your

~

     42700 Rev. 4-06                                Insuring Agreenlent
     Includes copyrighted material of Insuranc Services Office, Inc. with its permission.
     ® 2006 The St. Paul Travelers Companies; Inc. AII Rights Reserved              Page 21 of 26
      Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 44 of 89


lease to determine the amount of time left         • We'II pay thereasonable
                                                                    .            cost to repair the
on your lease,                                       damaged pieces and you may keep the
                                                     undamaged pieces. If the pair or set, with        ~
Setting a value on accounts receivable. We'Il        the repaired pieces, has a Iower value than
base the value of accounts receivable on the        it. had prior to the loss,: we',II also..pay the
amount of accounts :receivable that are              difference between these values:
outstanding at the time of i loss of. or             However, we won't pay. more than the
damage .to records of accounts receivable,           value the pair or set had prior to the loss
We'II _ calculate the amount of outstanding          or damage.
accounts receivable by determining the total       • utje'II-.pay the -market value at the time of
of the average monthly amounts of accounts .         the. loss of or damage to pieces that can't
receivable. for the. 12 months immediately           be found o.r repaired. You, may keep the
preceding the month in which the loss or             undamaged pieces. If the undamaged
damage occurs and adjusting that total for           pieces have a reduced value, we'Il pay the
any;                                                 difference between such reduced value. and
• normal fl_uctuations in the amount of              the value they -had prior to the loss or -
  accounts receivable for'the month in which         damage of the other pieces. However, we
  the_ loss or, damage occurred; or                  won't pay, more than the value the :pair or
                                                     set had prior t o the loss or damage.
• demonstrated variance from the average
  for that month.                        _
                                                   Coinsurance Rule
We'll then deduct:
                                                   This coinsurance rule only applies if the
• the amount of the accounts. for which            Coverage Summary shows a coinsurance
  there is no loss of or darnage to records;       percentage for the covered property.
• the amount . of the accounts that you're
  able to re-establish or collect;                 We: won't
                                                         , pay the full amount of any loss if
                                                   you don t carry at least the niinimum
• an amount to al,l,ow for probable .bad debts     amount.
  that you're normally unable to collect; and
• all unearned interest and service charges        What's the minimum amount? . The minimum
from the total amount of outstanding               amount is the value of your property                ~
accounts receivable.                               multiplied by .the applicable coinsurance_           `
                                                   percentage. If. a single limit of . coverage
Setting a: value on software and data. We'II       applies to more than one item; we'II figure
consider the value of software and data that       the minimum amount based on the total of
are replaced or reproduced to be no more           all property to which ' that limit of coverage
than the cost of bfank materials plus the          applies. We won't include the value of
reasonable costs ' you incur for replacing, .,     property covered under the Additional, .
repro.ducing, transcribing, or copying them.       Benefits section or the cost of debris
If software and data aren't replaced or:           removal in figuring .your minimum . amount.
reproduced; rive'II consider their value to be ..
the cost of -blank materials. : We'II :value      -for example: :
pre-packaged software at the cost to replace
and re-install .it.                                If property, is covered on an actual : c. ash
                                                   value basis, we'II multiply the actual cash
Setting a value on valuable papers and- records.   value ofall
                                                             . property insured under the .sa,me
We'II consider the cost of valuable papers .:      limit of coverage by the coinsurance ..
and records to be the .cost of blank               percentage .for that property to figure the
materials for- reproducing the records and         minimum amount, as shown below:-
for the reasonable cost of labor to
transcribe or copy the records.                    Actual cash value of building
                                                   at time of /oss (inc/uding
Setting a value on fine arts. We'II base the .     building iterns)                    $100,000
value of fine arts on their market value at
the time of their loss or damage. I f such         Coinsurance percentage (80%)         X   .80
lost or. damaged. fine art is part of a pair .or
set, you may choose one of the following           Minimum amountyou agree to           $80,000 .
methods of loss payment.                           insure
• We'II pay the market value of the entire         If property is covered, on a repla.c.ement
  pair or set. You must give us the                cost basis, you can choose to. have your            ~
  remaining pieces.                                loss paid on an actual cash. value basis. If :.


42700 Rev.:4-0fi
Includes copyrighted material of. Insurance Services Office, Inc. with its permission.
Page 22 .of ,26           0 2006 The St.. Paul Travelers Companies, lnc. AII Rights l3eserved
            Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 45 of 89


     you do so, we'II consider the rininimum            Agreed Amount Opti.on
     amount to be the actual cash value of the
     lost or damaged property multiplied by the         The Coverage Summary will indicate whether
     applicable coinsurance percentage.                 this option applies. It will also list the
                                                        locations;: if any, :that this option applies to,
     Because property values change, we'II figure       the agreed amount, and the agreed amount
     the minimum amount at the time of. loss or         expiration date.
     damage to covered property. Therefore, I it's
     important for you to review the amount of          This option suspends the Coinsurance Rule
     your coverage periodically to be. sure yo Yre      for covered .property to which this option
     keeping your property insured for at lea t         applies. At the time of loss, we'II pay the
     the minimum amount. Otherwise we ma~               percentage that the applicable limit of
     only pay a part of your loss.                      coverage is of the agreed amount that
                                                        appiies. For example:
     How the rule wortcs. .If, at the - time of lciss
      or damage, your property is covered for the        Limit of coverage i;30,000 = 100%
     .minimum amount or more, this coinsuran e           Agreed amount     $30,0D13—     ..
     rule won't have any effect on what we'II
     pay. But, regardless of . whether , the
      coinsurance rufe appl.ies to a loss, we wQn't     So, if the - amount of your loss is .$10,000,..
     pay more than the applicable limit shown in        we'II pay $10,000 less your deductible. But
      the Coverage Summary.                             we won't pay more than the limit of
                                                        coverage that appiies.
       If, at the time of your :loss or damage; your
      property is . covered .for less than the  I       Agreed amount expiration date. Th i s..
     . minimum amount, you'II have. to share your       Agreed Amount Option expires on the date
       loss with us. We'II determine what we'II! .      sho    in the Coverage Summary. At that
       pay and what your share will be using t~e        time, we'll.-automatically reinstate the
       followirig calcuiation:.                         Coinsurance Rule.
     Step 1: Figure the minimum amount.
     Step 2:.. Divide the limit_.of coverage of the     Inflation Guard Option
     property by the minimum amount.
     Step 3: Multiply the total amount of los ,         If you've purchased the inflation guard
C"   before the _applic,ation of any deductible, by     option for a particular coverage, we'11
     the figure determined in step 2;                   automatically increase the applicable limit of
     Step. 4::. Subtract the deductible from the        coverage using the inflation, guard annual
                                                        percentage: rate calculation: . The locations,
     figure determined in. step 3.                      inflation guard annual percentage rate, and
     Here's an example of how it works:                 limits of coverage to which that percentage
                                                        rate applies are shown in the Coverage
                                                        Summary:
     Amount of your /oss
     Deductib/e                                         The inflation guard annual percentage rate
                                                        calculation will be determined as follows:
     Limit of Insurance you had           ;s
                                                        • The limit of coverage that applied on the .
     Va/ue of bui/ding, .inc/uding      $1                date of loss,. times
     bui/ding items, at time of                         • The applicable inflation guard annual
     /oss                                                 percentage rate, times
     Coinsurance percentage                    8 %      • The number of - days since the later of the _
                                                          policy inception, the policy anniversary..
     Minimum amount you should            $80,0 0         date, or the effective date of the most
     have had                                             recent policy change arimending the limit of
     Step 1:       s 100,000 x_.80 = sa0000.              coverage,
                                                        • Divided by 365.
     Step 2:       $60,000 / $80;000= .75
     Step 3:       $40,000 x .75 = $30,000              For examp/e:
     Step 4:       $30,000 - $500 = $29,5010            Applicable limit of coverage = $100,000
     In this example, we'II pay no more than 1
     $29,500 of your loss. The remaining     ;          Annual inflation guard percentage rate = 8%
~    $10,500 is not covered.                 ;


     42700 Rev. 4-06                                Insuring Agreement
     Includes copyrighted material of Insuranc 'Services Office, Inc. with its permission.
     ® 2006 The St. Paul Travelers Companies Inc. AII Rights Reserved                Page 23 of 26
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 46 of 89


    The number of days since the beginning of           Someoqe .:elSe's property. . Lf there's .a covered
    the poticy year, or last change in limits =         loss .to someone etse's property, :we can
    146                                                 choose to either:
                                                        .adjust the loss with you _ for the owner's           ~
    The amount of .increase is:                           account; or
    $100,000 x:08 x 146,/ 365 =$3,200                   ~ settte directly with the owner.
                                                       _.

                                                        If- we settle with the owner, the owner's
    Other lnsurance :                              _    release will satisfy :any claim you make for
                                                        the same loss.
    Other insurance may apply_-to loss. covered,
    under this agreement: If ;the other insurance      Property with a loss payee. If the Coverage
    is subject to .the same terms and conditions       Summary .identifies a person or organization
    as this poticy, we'II pay - our pro rata portion   as a loss payee to receive payments for
    of the covered loss or damage. Our _ share         loss to::
    will_ be the same - proportion of the loss that. -• business personal propert or
    our limit of coverage bears to the total -of                                     y'
                                        1
    all available limits. If the other. insurance~.    .P.ersonal Property. covered under byildin9
    more specifical ly insures the . property,. we'll    coverage,
    pay the amount of ,the loss in excess of the       we'II still adjust the loss with .you.
                                    '
    amount due from that other msurance,               However; we'II pay you and the person or
    regardless of .whether you can collect on it.      organization: named as loss payee based on :-
,   But we won't pay more: than the limit of           the financial interest each of you has in the
    coverage under this agreement.                     covered property:

    Othe insurarrce _means insurance, or - the          If Your Building Is Mortgaged
    funding of losses, that's provided by,
    through, or, on behalf.. of:   ....                 'If the Coverage Summary identifies a
     • another: insurance company;                       mortgageholder, this section applies. ,
     . any risk retention group;
                                                        Rights and duties of mortgageholders. We'll
     • any.setf-insurance method or program,            make payments .for any covered building or            ~
        other than any funded by you and over           structure loss to you and any
        which .this agreement applies; or.              mortgageholder based, on the interest each
     • any .similar risk transfer or risk               of you has in the _building.: The
        management :method.                             mortgageholder has the right to receive such
                                                        payment even if the mortgageholder has
    Insurance provided under any other policy or        -started .foreclosure or. similar action on the
    insuring agreement written.by us or any of our      building.
    affiliated insurance companies. When this .
    agreement and any other insuring agreement           If we deny your claim because of : your acts
    in any policy written by us. or any : of: our        or because you_ haven't- complied. with the. -
    affiliated: insurance :companies: apply.:to the     -terms .and conditions of this agreement, 'the
    same loss, the most we'II pay for the                mortgageholder will still have 'the right to
    covered_ loss is the highest limit of                receive loss payments if the mortgageholder:
    coverage that applies under any one of               • pays any premium when due, at our
    those agr.eements.                                      request, if you fail to do so;
    However, this section doesn't apply if the           • submits a signed, sworn proof of loss
    other insuring agreement that applies is                within 60: days of being notified by us
    excess insurance that you bought specifically           that you've failed to do_' so; and
    to. appty in . excess of the limits of coverage      • notifies us when they're aware: of any
    that apply under this agreement.                        change in ownership, occupancy, or -risk.
                                                        The same rules and conditions that apply to
    Adjusting Losses                                    you will then :apply to the mortgageholder.
    Your property. If there's a covered loss to         We'll consider trustees to have the sanie
    your property, other than property with a           rights and_ duties as mortgageholders.- -
    loss payee as described ' below, we ll adjust
    the loss with you..                                                           ,
                                                        Transfer of mortgageholder. s right to : us. I f we   ~
                                                        pay..youmortgagehoider
                                                                 r                  for loss or damage
                                                        and deny :payment'.to you because of your


    42700 Rev. 4-06
    Includes copyrighted material of- Insurance Services Office, (nc. with its permission. .
    Page 24 .of 26            o 2006 The St. Paul Travele.rs Companies; .I.nc. All Rights Reserved ..
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 47 of 89


     acts or because you haven't compiied with         . cooperate with us In any attempt to
     the terms and conditions of this agreement,          exercise any such right of recovery.
     the mortgagehoider's rights:
     • underi the mortgage will then belong to us      If you do anything to impair these rights,
~      to the extent of the amount we pay; and         we won't pay for your loss.
     • to recover the full amount of their claim .
       against you wont' be affected.          I       However, before any loss, you or any other
                                                       person or organization protected under this
     We also have the right to pay off the             agreement can:
     mortgage debt. If we do, we'II take ove
     the mortgage and note, and we'II have th          • give anyone a written release from any
     mortgagehoider's. right to be repaid by y4          responsibiiity for loss :to property; or
                                                       • accept ordinary bills of lading from a
     Cancellation notice to mortgageholder. If w         shipper; even if. they limit the carrier's
     cancel this agreement, we'II mail or deii er        liability for losses.
     a. cancellation notice to your mortgageho der
     at least:                                         But -after a ioss you_ can release oniy:
     • 10 days, if we're canceiing for non-            . your tenant;
       payment of premium; or                          • another person whose financial interest in
     • 30 days, if we're cancel.ing for any ot er         the . property is covered under this policy;
       reason                                             or
     before the date the cancellation will be          • any firm or organization that you own or
     effective.                                           control or that owns or controls you.

     Nonrenewal notice to mortgageholder. If we        Unintentional errors in description. Any error
     decide not to renew or continue this policy,      you make in your descriptiori of the address
     we'II mail . or deliver a nonrenewal notice! to   of a covred loc.ation in any application, .
     your mortgagehoider at least 10 days before       statement of values, or other similar listing
     the expiration date of the policy.         ~j..   of locations submitted to us won't affect
                                                       your rights under this agreement, if such
                                                       error is not made intentionally and you
     Other Rules For This, Agreement                   report it to us . as soon as practicabie after
~                                                      you discover it. We'II retain the right to
                                                       collect any„additional or retroactive premium
     Insurance for your benefit.- This insurance li    that's appiicabie due to any such error.
     for your benefit. No other person or        I
     organization that has temporary possessi          Vacant buildings. If you lease part of a
     of your property can benefit directiy or          covered building, we'II consider -that part of
     indirectly from it.                               the buiiding you lease to be vacant when it
                                                       doesn't contain enough business personal
     Recovering damages from a third party. Th         property to conduct customary operations.
     following repiaces the Recovering Damag           If you own a covered building, or you lease
     From A Third Party section in the Gener I         the entire building, we'II consider it to be
     Ruies.                                            vacant uniess at least 3196 of its total
                                                       square footage is:
     You or other persons or organizations             • rented to a lessee or sub lessee and used
     protected under this .agreement and to or for        by such lessee or sub lessee for
     whom we make payment under this                      residential purposes or to conduct their
     agreement may : also be abie to recover, ~rom        customary operations; or
     others all or part of such loss for which,
     we've made payment. 'Any such right of~           • used by the building owner to conduct
     recovery, and the proceeds of any           ;        customary operations.
     settlement or judgment that may result ftom
     the exercise . of. that right, belongs to us to   We won't consider buildings in the process
     the extent of our payment.                   I    of renovation or. under construction to be
                                                       vacant.
     For that reason, you and all other per
     or organizations protected under this             After 60 consecutive days. of vacancy, we
     agreement must do all that's possible             won't pay for loss of or damage to covered
     the loss to:                                      property due to the following, regardless of
                                                       whether they're covered causes of loss for
„    •preserve for us any such right of rE             that property:
LM     or any such proceeds; and


     42700 Rev. 4-06                         I      Insuring Agreement
     Includes copyrighted material of Insurance Services Office; Inc. with its permission.
     ® 2606 The St. Paul Travelers Companies, .Inc. AII Rights Reserved -            Page 26 of 26
       Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 48 of 89


• vandaiism;                                        Collapse.                                   5
. sprinkler leakage, uniess the system has          Computer breakdown                          8
   been protected. against freezing;.               Computer hardware
                                                    Computer virus                             12
                                                                                                     ~
• buiiding glass breakage;                          Coverage . territory
• water damage;                                     Covered location                            2
                                                    Data :                                      3
. theft; or                                         Due . course, of transit       _           11
• attempted theft.                                  Earthquake                                 19
                                                    Expediting expenses
 If. a covered building is vacant, we.'II reduce    Falling; objects.                           5
.our payment for covered loss by 15% when           Fine . arts                                 9
 such loss occurs after. the first 60               Finished goods                              3
 consecutive days of vacancy.                       Flood                                      15
                                                    Fur                                         4
                                                    Hacking event:                             12
List Of Terms With Defined Meanings Shown In        I mprovement__
This Agreement                                      Inherent nature                            18
                                                    Interior of..any building or -structure    13
                                                    Jewelry                                   -- 4
This section. lists, in aiphabetical order, the     Mine subsidence                     _      15
terms that have or 'inciude defined meanings        Money
shown in this _ agreement. The defined .            Other insurance                            24
meaning for each of these terms:                    Pollutant                                  11
• begins on the page shown for that term;           Pollution                                  17
  and                                               Precious metals                             4
                                                    Random attack                              12
• is usually located immediately following          Securities                                  9.
  where that term is first used in this             Sinkhole                                    5
  agreement:                                        Sinkhole collapse                           5
                                                    Software                                    3
Howe.ver, one or more endorsements or               Soil conditions                            15
other forms made part -of your poiicy may,          Specific .attack                           12
without changing this- section:                     Stock                                       3 100)
o deiete or change the defined meanings for         Surface water. .                           15
  any of these terms; .or       .:                  System or appiiance
                                                    Telecommunications system                  12
• add a defined meaning for any other. term.        Transit terhlination                       12
                                                     Transporting vehicie                      12
                                                    ' Valuable records                         13
Term                                         Page   V.olcanic action                            5
Bank                                          10    Waste                                      11
Business personal property .                   3    Water .damage                               5
Carrier                                       12




                                                                                                     N


42700 Rev..4-06
Includes copyrighted material of Insurance Services Office, Inc. with its permission.
Pa9e26 of 26           0 2006 The St. Paul Travelers Companies, Inc. AII Rights Reserved
            Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 49 of 89


     AGREED AMOIiNT ENOORSEMENT

      This endorsement changes your Property
Aw-s Protection.




     How Coverage Is Changed                             pay more than the:limit of coverage that
                                                         appiies.
     This endorsement.suspends the Coinsurance
     Rule by agreeing-that the Ainount of Insurance      Agreed amount expiration date. This Agreed
     satisfies the-rule in your Property Protection      Amount endorsement expires on the date
     if the proper amount of insurance is maintai e      shown in the Coverage S:ummary.. At; that time,
     no coinsu'rance_penaity applies. The locatio s      we'Il automatically reinstate the Coinsurance
     this endorsement applies to, the agreed amo ~r      Rule.
     and the agreed amount expiration date are' I
     shown in the Coverage Summary.                      Additions or repairs. You must report any.. .
                                                   ;     additions, aiterations, or repairs to property
     The fotlowing is, added to the How Your Prop:,-     covered under-this endorsement.- If y.ou don't
     erty 1s Valued section of your Property        I    and their value is at least 596 of the,amount.
     Protection.                                         shown in the Coverage Summary for the prop- .
                                                         erty undergoing this woek, the Coinsurance Rule .
     Agreed Amount. At the time of loss, we'II pa        will apply to.such property.
     the percentage that the appiicabie limit .of,
     coverage is of the agreed amount that appiies.
     for exampie:                                        Coinsurance Rule

~ timit of coverage            $30,000                   The coinsurance.ruie won'.t apply to property
                                          = 100% .       covered under this endorsement except for
     agreed amount             $3011000                  additions and repairs.as described above.


     So, if the amount of your loss is $10,000, welil)   Other Terms
     pay $10,000 less your deductibie. But we won't
                                                   i     AII other terms of your policy remain the same.




W
                                                     I
                                                     I                                               .

     42366 Ed.11-87 Printed in U.S.A.                    Endorsement
     ®St.Paul Fire and Marine Insurance Co.1987                                              Page 1 of 1
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 50 of 89

       WINDSTORM OR HAIL PERCENTAGE DEDUCT BLE ENDORSEMENT

       This endorsement changes your Proper y
       Protection.
~...


       How Coverage Is Changed                          Minimum dollar amount each eveet deductible.
                                                        If a minimum dollar amount each event
       The following is added to the Deducti le         deductible is . shown in the appiicable
       s ection. This chan9e adds a windstor Ior        Schedule of this endorsement, that amount
       hail percentage deductible.                      is, the least we'II deduct in any one event
                                                        for the locations shown iri such .Schedule
       Windstorm or hail percentage deductible,  our    that sustain loss or damage.
       windstorm or hail percentage deductibl
       shown in the applicable Schedule of t is.        Calculation O.f :The Deductible - Specific
       endorsement applies to' covered loss , or        Coverage Other Than Builders : Risk
       damage caused directly or indirectly byr
       windstorm or hail.                               Specific coverage means coverage for a
                                                        specific item..of insurance under a separate
       The .windstorm or hail deductible appii s to     limit of coverage. For examp e, eac
       each windstorm or hail event.                    building or personal property in a building is
                                                        indicated as a separate,limit of coverage:
       Nothing in this endorsement implies or
       affords coverage for any- loss or dam ~ge        Property not subject_ to Va/ue Reporting
       that is excluded under any Flood, Flood or       Forms.. In determining the amount we'II pay
       surface water, or other exciusion that           for covered loss, or damage, we'II .deduct an
       applies and is made a part.'of this pol;cy. If   amount equal to 1%, 2%, 3%, 4%, 5%, or~
       this policy is endorsed to provide .coverage     10%, as shown in the applicable Schedule of
       for flood, or if you have purchased se~iarate    this endorsement, of the limit of coverage
       coverage for flood, ,a separate deductible       applicable to the property that has sustained
~      will apply to loss or ' damage caused by         loss or damage.
       flood, in accordance with the terms of such
       coverage.                                        However, if a minimum dollar amount each
                                                        event deductible is showri in the applicable
       The windstorm or hai. l percentage deductible    Schedule of thi.s endorsement, that amount _
       is calculated separately for; and applies         is the least we'I1 deduct in any..one event
       separately to:                          i         for the locations shown in such Schedule
       • each building that sustains loss or damage•    that sustain loss or damage.
       • the . business personal property at each   ,   For example:
         building at which there is loss or darnage
          to business personal property; or    I
                                                        The amount of /oss to -the damaged : bui/ding
       • business personal property in the opi n.       is i;60;000.
       If there is damage' both to a buiiding and to
       business personai property in that buiiding,
                                                        The value of the damaged bui/ding at : time
       separate deductibles apply to .the build'ng      of loss is .S 100,000. The Coinsurance
       and to the : business . personal property. ~     percentage shown in the property Coverage
                                                        Summary is 80%; the minimum limit of
       New/y acquired properfy. With respect to         Coverage needed to meet the coinsurance
       property covered under the Newly Acquired        requiremenf !s 580,000 f80% of
       Property additional benefit, in determiriing     o 100,000J.
       the amount we'il- pay-for ioss or dama'ge,
       we'II deduct an amount equal to a       1        The actua/ Umit of Coverage on the
       percentage of the- values of the proper~ty at    damaged bui/ding is '470,000. Therefore a
       the time of loss. The applicable percerltage     Coinsurance penalty applies
       for Newly Acquired Property is the highest
       percentage shown in any Schedule of t~his        The percentage deductib/e is 5016, which is
       endorsement for any covered locati_on ~          subject to a-minimum do//ar amount each
       subject to the windstorm or hail deductible.     event deductib/e of $25,000.
~.
                                               ~
       IVame of Insured      Policy Numb:er z P-12rr97811-16-47            Effective Date 01/12/16
       EXCALIBtJR RENTALS, INC. AND  ELITE              Processing Date 02/05/16.   11:41 001
       F0474 Rev. 5-08                                Endorsement
       0 2008 The Travelers Indemnity Compajny. AII rights reserved.                    Page 1 of 6
     Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 51 of 89

Step (11: $70,000 = $80,000 = .875                 Based on the calculation of the percentage_
                                                   deductible, the most we wi11 pay is $97,120
Step (2): $60,000 X .875 = $52,500                 ($58,400 + $38,720). That portion of the
                                                   total loss not covered due to application of ~
                                                   the percentage deductible is. $2,880. .
Step (3): $70,000 X 511. =. $3,500
                                                   However, in this case, the percentage
Step (4): - : $52,500 - $3,500 = $49,000           deductible is less than the minimum dollar
                                                   amount each event, deductible of $25,000.
Based on the calculation of the percentage         So the minimum dollar amount each event
deductible, the most we will pay is $49,000.       deductible applies and the most we'II pay is
The remainder of the loss, $11,000, . is not       $75,000 ($60,000 + $40,000 = $100,000 -
covered due to . the Coinsurance penalty for       $25,000).
inadequate insurance (steps (1) and (2)) and
the . application of the Deductible (steps (3)     Property Subject to Va/ue RePorting Forms.
and (4)).                                          In determining the amount we II pay for
                                                   coVered loss or damage, we'II deduct an
However, in this case, the percentage              amount equal to 11% 295, 3% 4%, 5%, or
deductible is less than .the minimum dollar        1095, as shown in the Schedule of this
amount each event deductible of $25,000. So        endorsement, of the values of the property
the minimum dollar amount each .event              that has sustained loss or damage. We..'II use
deductible .applies. and th.e most we'II pay. is   the latest values shown in the.:most recent
$27,500 ($52,500 - $25,000).                       Statement of Values or similar record of
                                                   values on file with us.
Exarriple 2:
                                                   However, if the most recent record of
The airiounts of /oss to the damaged               values:
proPerty are $60,000 (building) and                • : shows less than the full . values of the
$40,000 fbusiness persona/. property in               property on the report dates, we will
bui/dingJ.                                            determine the deductible amount as a
                                                      percentage of the full value as of the
The va/ue of the damaged bui/ding at time             report dates; or..
of /oss is $ 100,000. The va/ue of the             • is not filed with us prior to loss or                     .
business persona/ property -in that buiiding          damage, we. will determine the deductible           ,7
is $80,000. The - Coinsurance percentage              amount as a percentage of the applicable
shown in the property Coverage Summary                limit of coverage.
is 8076; the minimum. Limits of Coverage
needed to meet . the coinsurance requirement       If a minimum dollar amount each event
are $80,000 (80% of $ 100,000) for the             deductible is shown . in the applicable
building and $64,000 (80% of $80,000)              Schedule .of this endorsement, that .amount
for the business persona! property.                is the least we'II deduct in any one event
                                                   for the. locations shown in such Schedule
                                                   that, sustain loss or damage.
The actua! . Limits of Coverage on the
dama,qed property are $80,000 on the
building and $64,000 on the business               Calculation: Of The. , Beductibie - Blanket Coverage
persona/ . property.. Therefore there is no        Other Than Buiiders Risk
Coinsurance penalty.
                                                   B/anket coverage means coverage for . two
                                                   or more items of insurance under a single
The percentage, deductib/e is 2%, which is         limit of insurance. ..For example, one limit
subject to a minimum do//ar amount each            of cov,erage for a building and personal
event deductib/e of $25,000.                       property in that building; or one limit of
                                                   coverage for two buildings.
Bui/ding
                                                   Property- not subJect to 'Va/ue Reporting
Step (11: $80,000 X 2% _ $1,600,                   Forms.   In determining the amount that we'II
                                                   pay for covered loss or damage, we'II
Step (2): $60,000 = $1,600 = $58,400               deduct an amount eual to 1%, 296, 3%, 496,
                                                   596, or 10%, as shown in the applicable
Business Persona/ Property                         Schedule of this endorsement, of the values
                                                   of the property that has sustained loss or
                                                   damage. The vafues to be. used are the
Step (1): $64,000 X 2% = $ 1,280                   Iatest values shown in the most recent                 7
                                                   Statement of Values or similar record of
Step (2): ;540,000 - $1,280 = $38,720.             values on file virith us, or if not shown on


F0474 Rev. 5-08
Page 2 of 6,                     o 2008 The. Travelers Indemnity Company. AII rights reserved.
        Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 52 of 89

      the most recent record of vaiues, the vaiues Example 2:
      a.t the time of loss.                   i
                                                    Locations 1 and 2 have sustained damage
     However, if a minimum doiiar amount ach        from the same event: The amounts of loss
      event deductibie is shown in the appii~abie   are:
~     Schedule of this endorsement, that am unt
      is the least we'II deduct in 'any one ev int  Locatlon 1: Building # 1$45,000; and .
      for the locations .shown in such Schedt le    Business Personal Property at Building # 1
      that sustain loss or damage.
                                                    $25,000. .
    . For exampie:
                                                    Location 2: Bui/ding # 1 $ 100,000; and
                                                    Business Personal Property at Building # 1
     The amounts . of /oss to the damaged
      property are $40,000 (Bui/ding # 1): i        $ 100,000.
     $.20,000 (Bui/ding ` #2). -
                                                    Location 1: The sum of the values of
                                                    Bui/ding # 1 ($500,000), Bul/ding #2
     The sum of the values of Bui/ding # 1          ($500,000),    Business Personal Property at
     ($500,000), Bui/diny #2 0500,0001 . nd         Bui/ding   .#1 ($250,000) and Business
     Building #3 ($1,000,000), as shown M the       Persona/    Property  at Building #2
     most recent Statement of Values on fi e.       (5250,000); as shown in the most recent
     with us; is $2,000,000.                        Statement of Values on file with us, is
                                                    $ 1,500,000.
     The : Coinsurance percentage shown in
      property :Coverage Summary is 90016;          Location 2: The sum of the values of
     minimum..B/anket Limit of .Coverage r          Buildiny # 1 0800;0001, Bui/ding #2
     to meet the coinsurance requlremeht ,
     $1,800,000 (90% of $2,000,000).                ($500,000),    Business Personal Property at
                                                    Building: # 1 0400,0001 and Business
                                                    Personal Property at Building #2
     The actual B/anket Umit of Coverage         ~  f~150,000J,.: as shown.in the.most recent
     covering Buildings # 1, #2 and ,#3, sl         Statement of Values on file with us, is
     in . the property Coverage Summary, i,         $ 1,850,000.
     $1,800,000. Therefore there is no
w    Coinsurance penalty.                           The sum of a// Bul/ding and Business
                                                    Personal Property values at locations 1 and.
     The. percentage deducfible is 2'/°, which is   2 is $3;350,000, _ The Coinsurance
     subject to a minimum :do/!ar amunt iach        percentage shown in the property Coverage
     event deductib/e of $50,000.             I     Summary is 90%; the minimum Blanket
                                                    Limit of . Coverage . needed to meet_ the
     Bui/ding # 1.                                  coinsurance requirement is $3,015,000
                                                    (90% of $3,350,000).
     Step (1): $500,000 X 2% = a 10,0
                                                    The actual Blanket Umit of Coverage
     Step (21: $40,000 - ' $ 10,000 = $3L           covering Cocations 1 and 2, shown in the
                                                    property Coverage Summary, is
     Bui/ding .#2                                   $3,100,000. Therefore; there is no
                                                    Coinsurance penalty:
     Step (11: $500,000 X 2% _ $ 10,OG
                                              ~    The Deductib/e is :5%, which is subject to a
     Step (2): $20,000 - $ 10,000 =$ 1 D 000 minimum dol/ar amount each event
                                                    deductible of .$75,000.
     Based on the .caicuiation of the percen age
     deductibie, the most we will pay is $4 ,000    Locatio.n .1, — Bui/ding #1
     ($30,000 + $10,000). That portion of th
     total loss not covered due to appiicati n of   Step (1): $500,000 X 5% = $25,000
     the percentage deductible is $20,000.
    However, in this case, the minimum do lar      Step (2): $45,000 — $25,000 =$20,000
    amount each event deductibie is $50,00 , so
    the most we'II pay is $10,000 ($40,000 +       Location 1— Business Persona/ Property at
    $20,000 = $60,000 - $50,000).          I       Building . #1
~                                                  Step (1): $250,000 X 5% _ . $ 12,500

                                                   Step (2): $25,000 - $ 12,500 = a 12,500
    F0474 Rev. 5-08                               Endorsement
    6 2008 The Travelers Indemnity Compa?y. AII rights reserved.-              Page 3 of 6
    Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 53 of 89

Location 2 - Building # 1                         Calculation Of The Deductible - Builders Risk
                                                  Coverage
Step (11: $800,000 X 501. _ $40,000
                                                  Builders Risk Other. Than Reportig Forrn
Step 121: $100,000. - $40,000 =                   In determining the .amount that we II pay for ~
$60,000                                           covered loss or damage, we'II deduct an
                                                  amount equal to 1%, 296, 3%, 490; 59'o, or
Location 2- Business Personal Property at         10S'a, as shown in the. -applicable Schedule of :
                                                  this endorsement, of the actual cash value
Building# 1                                       of the property that has sustained loss or
                                                  damage. The least we'II deduct in any one
Step (1): $400,000 X 5% = $20,000                 event for all property that has sustained
                                                  loss or damage is the minimum dollar
Step (2): $ 100,000 - $20,000 =                   amount each event- deductible shown in the .
$80,000                                           applicable Schedule of this endorsement.
Based .on :the calculation of the percentage .    Builders Risk Reporting Form.: In
deductible, the most we will pay is $172,500      determining the amount that we'II . pay for
($20,000 + $12,500 +. : $00,000 +. _ $80,000).    covered Ioss or damage, we'II deduct an .
T.hat portion of the loss not covered due to      amount equal to 196, 2%8 3°b, 49b, 5%, or :
application of the percentage deductible is       10%, as shown in the applicable Schedule of
$97,500. - The percentage deductible applies      this endorsement, of the values of the
since it is greater than the mini.mum dollar      property that has .sustained :loss or damage:
amount each..event deductible of $75,000.         We'II use the actual cash values shown in .
                                                  the, most recent Statement of Values or '
Property subject to Value Reporting Forrns.       similar record of values on file with us:. .
In determining the amount that .we'II pay for
covered loss or damage, we'II deduct an           However, if the most recent record . of
amount equal to 1%, 2%. 3%, 446, 5%, or           values•
1096, as shown in the applicable Schedule of      • shows less than the .actual cash values of
this endorsement; of the values of the              the property on the report date, we will
property that has sustained loss or damage.         determine the deductible amount as a
We'II use the latest :values shown in the           percentage of the actual cash values as of ~
most recent Statement of Values or similar          the report date; or
record of .values on file with us.
                                                  . is not filed with us prior to loss or
                                                     damage,: we will determine the deductible
However, if the most recent record of                amount as a percentage of the actual cash
values:                                              value of the property as of the time of
.. shows less than .the full .values of the          loss or damage.
   property on the report dates, :we will
   determine the deductible amount as a           If a minimum dol.lar amount. each event
   percentage of the:- full value(s) as _of the   deductible is shown in the applicable
   report dates; or.                              Schedule of.:this endorsement; that amount
• is .not filed. with us prior to loss or .       is .the least - we'11 deduct in any one event
   damage, we .will determine the deductible      for the .locations shown in such Schedule
   amount as a perc.entage of the app.licable     that sustain loss or damage.
   limit of coverage:
                                                  Other Terms
If a minimum dollar amount each event
deductible is shown in.:the applicable            AII other terms of your . policy remain the
Schedule of this endorsement, that amount         same.
is the least we'Il deduct in any one event
for the locations shown in such Schedule
that sustain loss or damage.




                                                                                                  ~




F0474 Rev. 5-08
Page 4 of 6                      o 2008 The. Travelers Indemnity Company. AII rights reserved.
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 54 of 89
                                                      i

                                                      ;




                                                              SCHEDULE

       SCHEDULE N0. 1                                                           DEDUCTIBLE PERCENTAGE
       iocatioe Detail                                                        (1 %, 2%, 37a, 4%, 5%, or 10%) .
AP-\
       2% WIND OR HAIL DED. APPLIES
       LOCATION .1                                                                                               _
       16108 NW-ZAC LENTZ PRWY_., VICTORIA 3'X 77905




       Minimum Dollar Amount Each Event Deductible; S

       SCHEDULE N0. 2                                                            DEDUCTIBLE PERCENTAGE ..
       Location Detail                                                        (1% 2%, 3%, 4%, 5%, or 10%)
       2% WIND OR HAIL DED. APPLIES                                            -
       LOCATION 3 .
       331 WOOL RIDGE, CONROE, TX 77301 :                 :
                                                      ,




       Minimum Dollar Amount Each Event Deductible: S

~       SCHEDULE N0. 3                                                         _ DEDUCTIBLE PERCENTAGE
        Location Detail.                                                      0%; 2%,. 3%, 4%, 5%, or 10%)
        2% WIND OR HAIL DED. APPLIES
        L6CATI0N.:6:1, 6:2, 6:3
       .109 HARRISON AVENUE,.CHARLOTTE, TX 8011TX 77056




       Minimum .. Dollar Amount Each Event Deducti blr. S

       SCHEDULE N0. 4                     ;.                                    DEDUCTIBLE PERCENTAGE
       Location Detail                                                        (1%, 2%, 3%, 4%, 5%, or 10%)
       2% WIND OR HAIL DED. APPLIES
       LOCATION 7:1
       5201 MEMORIAL DRIVE,,#326, HOUSTON, TX 77077




~
       Minimum Dollar Amount Each Eveet Dedacti tie, S




       ~r ~.vvv ~~.v ~..a~o.o..~ n.a.o.~u..a~   v...pv.J• r~.. ..'..... .. vv..   .         .     . a.~a.   ~ v•     p   ..
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 55 of 89

      COMMON DEDUCTIBLE ENDORSEMENT

     This endorsement changes your Property
~ Protection:




      How Coverage Is Changed                            You incur a/oss that_ results in $5,000
                                                         in ~ ~roperty damages, $3,000 in general
      1: .The following replaces the Deductible; '       liabi/ity damages and $2,000 auto
          Section in the Rules for Loss Adjustrr~ent     physical damages, or tota/ loss damages
          Section. This change broadens cover ge.        of $10,000. Your deductib/es on these
                                                         coverages are $500, $ 1,000, and $250
         Deductible                                      comprehensive deductib/e, respective/y.
                                                         The common deductlb/e wi// be the
         AII deductibles are shown in the                /argest of the three deductib/es, or
         Coverage Summary and apply to all               $ 1,000.
         covered losses,_ unless. otherwise
         specified elsewhere in this agreement.          The deductib/e that wi// . be app/ied to
         You'II be responsible for any applicab e        each of _ the coverages wi// be : a
         deductible amounts in each loss even .          percentage of the common deductib/e.
                                                         That percentage wi[/. be a: ratio of the
         If the amount of otherwise covered loss          loss damages per coverage to the tota/
         or damage is less than or equal to your         %ss damages : . For the property
         applicable deductible, we won't pay for
         the loss.. If the amount of otherwise           coverage, the deductib/e amount app/ied .
         covered loss or damage exceeds your             wou/d be 50% (i;5,000/ 10,000) of the
         applicable deductible, we'II subtract y ur      common deductib/e,: or $500. For the
         deductible from the amount of otherwise          genera/ /iability coverage, the deductib/e
         covered loss and pay the remaining              amount . app/ied wou/d be 30%

r        amount, or the applicable limit of
         coverage, whichever is less. We'Il
         subtract your deductible after we appl~y
                                                         ($3,000/ 10,000) of the common
                                                         deductible, or $300. ,_ For the auto
                                                          physical damage . coverape, the
         the coinsurance rule, if such rule applres.     deductib/e amount app/ied wou/d be
                                                         .207. ($2,000/ 10,000) of the common
         Unless otherwise specified in this              deductible, or $200.
         agreement, if more than one coverage or
         additional coverage under this policy ,       2. The following replaces the Other
         applies to an.y one loss, we'II pay the           Insurance Section in the Rules for Loss
         amount of covered loss over the high st          Adjustment Section. This change
         deductible amount for an.y of those              broadens coverage.
         coverages up to the limits of applica le
         coverage.                                        Other Insurance
         How Multiple Dedactibles Apply To The ,          Other insurance may apply to loss
         Same Loss                                        covered .under this agreemetit. If the
                                                          other insurance is subject to the same
         When this agreement and any other                terms and conditions _as this policy, we'II
         insuring agreement in any policy writt n         pay, our pro rata portion of, the covered
         by us or any of our affiiiated insuran e         loss or damage. Our share will be the
         companies and issued to you apply toi            same proportion of the loss that our
         the same loss, we Il,-apply_onl.y_ the i         limit. of. coverage bears .to the total of
         largest .deductible of any one of the            all available.limits. If: the other insurance
         insuring agreements or policies to the           more specifically insures the property,
         loss. This deductible will also be known         we'II pay the amount of..the loss in
         as the common deductible.                        excess . of the amount due from that
                                                          other insurance, regardless of whether
         The common deductible. will be applie ~          you can collect on it: But we won't pay
         to the proportion of loss damages per            more than the limit of coverage under

w        coverage to the total amount of loss °
         damages. For example:
                                                          this agreement.




      F0533 Ed. 05-10
      ® 2010 The Travelers Indemnity Company ;                                           Page 1 of 2
                                             ~
      Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 56 of 89


  Other insurance m e a n s insurance, or the   Other Terms
  funding of losses, that's p.rovided by,
  through; or on behalf of:                     AII other terms of your policy remain the
   • another insurance company; .               same.                                       ~
   • any risk retention group;
  -9 any self-insurance method or-program, .
     other than any:funded by you and
     over which this agreement applies; or
  any similar risk transfer or risk
  management method.




                                                                                            lc=a




                                                                                            ~




F0533 Ed. 05-10
Page 2 of 2                                        ® 2010 The Travelers Indemnity Company
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 57 of 89



      MOLD OR BACTERIA EXCLUSION ENDORSEMEN WITH LIMITED
      ADDITIONAL COVERAGE

~     This endorsement changes your Property •
      Protection insuring agreement. It appiies to
      all locations uniess otherwise specified i the .
      Coverage Summary.
                                               ;.



      How Coverage Is Changed                            2. The following is added to the
                                                            Exclusions -. Losses We Won't Cover
                                                            section. . .
      There are four changes which are explain d
      beiow. These changes limit coverage.                  Mold- or other fungi, wet or dry rot, or
                                                            bacteria. We won't cover loss caused
  1. The Wear, tear, deterioration, animais                 directiy or indirectly by mold or other
     exclusion is replaced by the following.                fungi, wet or dry rot, or bacteria. But
                                              ~             this exclusion does not apply to.:the
     Wear, tear, deterioration, animais. We .               additional coverage for moid .or.other
     won't cover loss caused by or resulti g                fungi, wet or dry rot, or bacteria.
     from-
     • wear and tear;                                       This exciusion applies whether or .not
                                              ;
                                                            the I-oss event results in widespread
     • deterioration, rust, or any other                    damage or affects a substantial :area.
       corrosion;
     • shrinkage, evaporation, loss of                      Mo/d or other funyi means:
       weight;
                                                            • any type or form of moid or mildew;
     • changes In: fiavor, color, texture, or
       finish;                                              • any other type or form of fungus; or
~    • nesting or infestation, or discharge or              • any mycotoxin, spore, scent or
       release ofvvaste products or                           byproduct that's produced or released
       secretions,s by insects, birds, rodent                 by such mold, mildew; or other
       or other animais; or                                   fungus.
     • the . inherent nature of the property. ;             Bacteria means:
         /nherent nature means a latent defect              • any type or form of: bacterium; or
         or any..quaiity in : the pro_ perty that .         • any mycotoxin, spore, scent or
         causes it to deteriorate or destroy                  byproduct that's produced or released
         itseif.                                    I         by such bacterium.

         If a. loss: from fire, . smoke, lightning,      3. The following additional coverage is
         wind, hail, explosion, vehicles, aircral           added to your insuring agreement.
         vandalism, maiicious mischief, civil
         disturbance,..riot, - leakage from fire            Mold Or Other Furtgi, Wet Or Dry Rot, Or
         extinguishing equipment, sinkhole                  Bacteria
         collapse, volcanic action, building gla
         breakage, falling objects, , weight .of ii        We'II pay up to $25,000 per loss event
         snow, or, sleet or water damage                   for loss or damage caused by or
         results, we'll pay for that resuiting             resulting from mold or other fungi, wet
         loss.                                             or dry rot, or bacteria if such mold or
                                                           other fungi, wet or dry rot, or bacteria
         Water damage. means the accidental                is caused by or. results from any of
         discharge or leakage of water . or stear          the following covered causes of loss:
         as the direct resuit of the breaking
         apart or cracking of any- part of . a :-          • fire;
         system or appliance, other than . a. sum          • lightning;
         system, containing water or steam:                • explosion;
®                                                          • wind or hail; .


      F0286 Rev. 10-02                         I       Endorsement
      ® 2002 The St. Paul Travelers Companies, ,.lnc. AII Rights Reserved                Page 1 of 2
      Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 58 of 89




   • smoke;                                           . bianket earnings and expense;                 ~
   • vehicies and aircraft;                           • business income and extra expense;
   • civil disturbance and riot;                      • extra expense;
   . vandaiism;                                       • business. income from dependent
   • sprinkier leakage;                                 properties; or .
   . sinkhole collapse;                               • va(ued business income.
   • voicanic action;                                 A higher additional limit may be
   . falling objects;                                 purchased. If so, the revised limit for
   • -weight of snow, . ice . or sieet; or            moid or other fungi, wet or dry rot, or
                                                      bacteria will be shown in the Coverage
   . water, damage.                                   Summary.
   If your poiicy inciudes coverage for                 We w.o.n't pay for the.. costs associated .
   fiood, sewer backup, . earthquake, or                with the enforcement : of . any ordinance,
   earth movement it will aiso be                       regulation, or law which requires you
   considered a covered cause of loss for             - or anyone eise to
   mold or oth,e.r fungi, wet or dry rot, or
   baceria.
       t                                                • test for, monitor, clean up• remove;
                                                        • contain, treat, detoxify, neutraiize; or
   This $25,000 is the most we'II pay                   • in any way respond to, or assess
   regardless of the number or type of
   coverages that may apply, the number                 the effects of mold or other fungi, wet .
   of locations to which..this additional               or dry rot, or bacteria.
   coVerage appiies,_.or regardiess of the
   number or type of moid or other fungi,          4. The Seepage or leakage exciusion is
   wet or dry rot, or bacteria that caused            replaced by the following.
   the loss or damage. When this
   agreement and any other insuring                   Seepage or leakage. We won't cover              ~
   agreement or endorsement written 'by               loss caused by or resulting from water
   us appiy .to the :same moid or other               or steam that seeps . or leaks, or the
   fungi, wet or dry rot,. or bacteria loss,          presence or condensation of humidity,
   $25,000 is the most we'II pay on a                 moisture, or vapor, that occurs over a.
   combined total basis for all such loss.            period of 14 days or more. .
   This amount is not in addition to the
   limits of coverage forany
                           .   buiiding,
   business personal property, , flood,            Other Terms
   sewer backup, earthquake, or.: earth            ~—
   movement, or time eiement coverage
   shown in the Coverage Summar.y.                 All. other terms of your policy remain: the
                                                   same.
   Time eiement coverage includes any of
   the foUowing:




                                                                                                      ~



F0286 Rev. 10-02'
Page 2 of 2                  0 2002 The St. Paul Travelers Companies, Inc. AII Rights Reserved
            Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 59 of 89

      VIRUS OR BACTERIA EXCLUSION ENDORSEMENT

  This endorsement changes. any property Ir
  inland marine insuring agreement that .is a.
  part of your policy.
~                                           I



                                     _                                              _..
  -   How Coverage Is' Changed                               However, this exclusion doesn:t appiy to
                                                             loss or damage caused by or resuiting
      There. are .two changes that are explained             from mold. or other. fungi, ;or wet or dry
      beiow.                                     l.             rot.
      i. The following is added to the Exclusi ns -      2. The. following is added to any property
         Losses: We Won't Cover : sectiori, ,or a y         or Inland marine insuring agreement 'that
         similarly named Exclusions section, in any         is a part -of your policy..
         property or inland : marine insuring    I
         agreement that is, a part of your.policy.          - The .term, bacteria, and any bacteria
         This change excludes coverage. ;                     definition, wherever. used in any property
                                                              or inland insuring. agreement that is a
         Virus or bacteria. We won't .pay for IQss            part of your policy is.deleted,.except as_
         or: damage.:caused. by: or resulting fro             used in : the Virus or bacteria exclusion.. ..
         any vi.rus, bacterium, or other micro-
         organism that induces. or: is cap able of     : Other . :Terms
         inducing physical distress, illness, or.
         disease.                                        All. othe.r terms of: your policy remain the
                                                         same. -
         This exciusion. appiies .in addition to ny
         pollution or contamination exclusion t iat
         appiies and ' is in or made a. part of t is
         agreement.




                                             _

                                                   I


                                                   I

                                                   ~
AM                                                          ,

                 _
                                                   I
      F0459. Ed. 3-07 .                           Endorsement .
      ® 2007. The.. St. Paul. Travelers Companies, Inc. AII Rights Reserved       -         Page ' i of 1
         Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 60 of 89


    PROPERTY ENHANCEMENT AND ADDITIONAL B NEFITS ENDORSEMENT —
    EQUIPMENT RENTAL PROPERTY

    This endorsement changes your Property
~   Protection.




    How Coverage Is Changed                              ordinance, regulation or law in force at
                                                         the time of loss that:
    There are ten changes that are explained             • regulates the construction .or repair of
    below.                                                 the damaged b.uilding or improvement;
                                                         • establishes, zoning or. land use
    1. The following is added to the Buildin               requirements at a covered location; or
       Coverage section and deleted from th~ .
       Property and . Costs Covered Only If              • requires.the demolition of the
       Described Section. This change broac~ens            undamaged parts of the building or
       coverage.. .                               {        improvement;
       • Retaining walls that aren't part of al
          covered building;                              But we won't pay more than. _the
                                                         demolition and increased. cost of .
       • Outdoor,. fences . or signs, that aren'. I      construction additional benefit limit
          attached to a covered buiiding or              shown in the. Coverage Summary.
          structure, except for the coverage
          provided in the outdoor property ;             This additional benefit does not apply to
          additional benefit;                            any costs due to any, ordinance,
       ...Walks, roadways and other paved                regulation or law with which you were
          surfaces;                                      required to comply before the loss, even
                                                         when the .building. or improvement was
       • The cost of excavations, grading,               undamaged, and with which you did not
          backfilling, or filling; and.
                                                         comply.
~      • Foundations, including those for
          boiiers, engines, and other machine y,         We won't pay the costs associated with
          that are below. the basement floor, or         the enforcement of any ordinance,
          below ground level if there is no              regulation or law that requires you or
          basement;                                      anyorie else to•
    2. The folfowing is added to the Busines             • test for, monitor, clean up;
       Personal Property Coverage section a d            • remove, contain, treat, detoxify,
        deleted from the Property and Costs ~              neutralize; or
       Covered Only If Described Section. T is           • in any way respond to, or assess the
       change broadens coverage.                           effects. of, pollutants.
       • Personal property of others in your
          care, custody, or control;                  4. The third paragraph in the Personal
                                                         Belorigings additional benefit is replaced
    3. The following replaces the Demolition             with the following. This change
       And . Increased Cost Of Construction              increases the any one person Iimit,of
       additional benefit. This change broad ~ns         coverage.
       coverage.
                                                         The most we'II pay for loss of or
       Demolition And Increased Cost Of                  damage to personal belongings owned by
       Construetion                                      any one person is $25,000. But we won't
                                                         pay more than the additional benefit
       If a building or improvement that's               limit: for personal belongings shown in
       covered for replacement cost under th s           the Coverage Summary.
       agreement is damaged by a covered
       cause of loss, we'II pay:                      5. The following are added to the
                                                         Additional Benefits section. These
       . the costs necessary to demolish and             changes broaden coverage.
           clear the site of undamaged parts of
          such buiiding or improvement; and
                                                         Off Premises Utiiity Faiiure
~      • the increased costs of construction
                                                         We'II pay for direct physical loss of or
       due to the enforcement of any           I         damage to covered property caused. by
                                           ~
    F0524 Ed. 3-10                                    Endorsement
    ® 2010 The Travelers Indemnity Company ,                                            Page 1 of 7
      Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 61 of 89


   the failure of a utility service supplied     Employee Theft
   to a covered location.
                                                 We'II pay for loss of or damage to
   The failure must result from direct           money, securities, or other property
   physical loss or damage by a covered          resulting directly from theft by any of          ~
   cause of loss to the utility-service that's   your employees, regardless of whether
   off of the covered location.                  such employee is:
                                                 • identified; or .
   We'II consider a lack of sufficient
   capacity, a reduction in supply, or a         • acting alone or in collusion with
   fluctuation in supply to be a failure of        others
   utility service.
                                                 and only if there is 'evidence such
   The most we'II pay under this- additional     emplo.yee meant to cause you loss.
   benefit is $25,000.                           Such evidence must show that the
                                                 employee intended . they or another
                                                 person or organization would obtain an
   Uti/ity services means water,                 unearned financial benefit from the theft.
   communications, and power supply
   services. .
                                                 We won't consider salaries,
                                                 commissions, fees; bonuses, promotions,
   Water supply: services. means                 awards,. profit sharing, pensions or . other
   • pumping stations ;or                        employee benefits earned in the normal
   • water mains                                 course of employment to be unearned          =
                                                 financial benefit from a theft~
   that supply water to the covered
   location.                                     Theft means the unlawful taking of
                                                 money, securities, or other property
                                                 from you.
   Communications . supp/y services means
   property such as:
   • communication transmission lines,
                                                 Money  means:
     including optic fiber transmission          • currency, coins, and bank notes in             ~
     lines;                                        current use and having a face value;
                                                   and
   • coaxial cables; and
                                                 • travelers checks, register checks and
   • microwave radio relays, except                money orders held for sale to the
     satellites                                    public.
   that supply communication services,           Securities means . negotiable and
   including telephone, radio, microwave, or     nonnegotiable instruments or contracts
   teievised services to the covered             representing either money or other
   location::                                    property and includes:
   Power supp/y services means:                  • tokens, tickets, revenue and other
                                                   stamps In current use, whether .
   • utility generating plants;                    represented by .actual .stamps or
   • switching stations;                           unused value in a meter;
   • substations;                                • evidences of debt issued in
                                                   connection with credit or charge cards .
   • transformers; and                             not issued by, you; and
   . transmission lines;                         • checks that aren't travelers or register
                                                   checks.
   that.supply electricity, steam, or gas to
   a covered . location.                         Securities does not include money.
   But we won't consider overhead                Other property means any .tangible
   transmission Iines to be power supply         property , of intrinsic value other than
   services property.                            money and securities.
   The Utility failure exclusion in the
   Exclusions - Losses We Won't Cover            Emp/oyee means a leased worker,
   section doesn't apply to this Off             temporary worker, consultant, intern or -
   Premises Utility Failure additional           any person:                                      ~
   benefit.                                      • in. your service, and for 30 days after
                                                    termination of such service;

F0524 Ed. 3-10
Page 2 of 7.                                     ® 2010 The Travelers . Indemnity .Company
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 62 of 89


         • whom you compensate by: salary,               • was your employee, director, partner,
           wages or commissions; and                       member, manager, representative or
         • whom you have the right to direct               trustee; and
ARN        control while performing services             • you've retained to prov.ide
           you.                                            professional advice to you.

         We'II consider any individual who is:           /ntern means any person who is a guest
         • a trustee, officer, employee;                 student, apprentice, or trainee pursuing
           -administrator, or m.anager.of any            studies or duties while under your
            employee benefit plan. covered uni           direction and control. But we won't
            this agreement; and                          consider any such person to be an .intern
                                                        while having care and custody of
         • your director or trustee;                    property outside -your building.
         to be an employee while that person is         We-won't consider any of the following
         handling money, securities, or other           to be an employee:
         property of a covered employee bene it
         plan.                                          • Agent, broker, .factor, commission
                                                           merchant, consignee, independent
                                                           contractor or other similar .
         But we won't consider an administrator            representative; or
         or manager of any covered employee
         benefit plan.who is an independent             . manager, director or trustee, except
         co.ntracto.r to be an employee.                   while performing acts or duties within
                                                           the scope of the usual duties of an
         Leased worker means any person whc                employee.
         • you hire from an empioyee leasing            Manager means any person serving in a
           firm under a contract or agreement           directorial capacity of a limited liability
           between you and such . firm; and             company.
         • is. performing duties related to the
           conduct of your business._                   Empioyee benefit pians. If any employee
                                                        benefit plan is listed in the Coverage
         Ceased .worker does not inciude a              Summary, we'II cover such employee
~        temporary worker.                              benefit plan against loss of or damage
                                                        to money, securitie,s, or other property
         Enmp/oyee leasing firm means any               resulting directly from fraudulent or
         person or organization that hires out          dishonest acts committed by an
         workers to others. It includes any:            employee, whether such employee is:
         • employment agency, contractor, or            • identified; or
           service;                                     • acting alone or in collusion with
         • labor leasing firm; or                          others.
         • temporary help service.
                                                        Employee benefit p/an means a welfare
         Temporary worker means a person yc u           or pension benefit plan that is subject to
         hire to:                                       the Employee - Retirement Income Security
                                                        Act of 1974 (ERISA), or any of its
         • temporarily take the place of. a   ;         amendments.
            permanent employee on leave; or
         • meet seasonal or short-term worklolad        More than one pian. More than -one
            conditions                                  employee benefit plan may be covered
                                                        under this agreement. If two or more
         and whom you have the right to direc           employee benefit. plans are -covered by
         and control while performing services          this agreement, payment by us for loss:
         for you.                              ;        • sustained by two or more of such
                                                           employee benefit plans; -or
         But we won't consider any such perso           • of money, securities, or other property
         to b'e a leased worker while they hav             commingled between two or more of
         care and custody of property outside              such employee benefit plans
         your building.
                                                        ar'ising from one crime loss will be
~       Consu/tant means any person, while su           shared between the employee benefit
        person is performing services for youl          plans that sustained such loss on a
        who:                                 +          proportionate basis. We'II caiculate the
        • is no longer employed by you;      !          proportion for each such employee

      F0524 Ed. 3-10                          f       Endorsement
      ® 2010 The , Travelers Indemnity Company,                                        Page 3 of 7
                                                  ~
      Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 63 of 89


   benefit pian's payment under this              The most we'II pay under this additional
   agreement by comparing the limit of            benefit is $25,000 for all loss caused by
   coverage that employee benefit. plan is        any person in which that person is
   required to carry by ERISA regulation to       involved regardless of whether such loss
   the total of such required limits required     involves one or more instruments.            ~~
   by.ERISA of all such employee benefit
   plans.                                         Legal expenses. You may refuse to pay a
                                                  check, draft, promissory note, or similar
   Required limits. An employee benefit plan      written promise, order, or direction to
   may be jointly covered under this              pay a: specific amount of money because
   agreement with another organization. If        you believe it may have been-forged or
   so, you or the plan administrator must         altered. If you refuse payment on such
   maintain a Limit of coverage for each          written .device, and you are sued for
   such plan that is at least equal to the .      such refusal, we'11 pay for reasonable
   limit that would be- required if such plan     legal expenses to defend that suit ' if
   were covered separately.                       we've given - our prior written consent to
                                                  the. defense of such suit. The amount
   Payment. We'II pay the first named             we'II pay for such legal . defense
   irisured for 'covered . losses sustained -by   expenses will be in addition to the limit
   any employee benefit plan. If the first        of coverage . for forgery and alteration.
   named insured is not an employee.
   benefit plan,, that 'insured will hold such    The indirect loss.exclusion in the
   loss payment- for the use and benefit of       Exclusions - Losses We- Won't Cover
   the employee benefit plan ,that sustained      section doesn't apply to legal expenses
   the covered loss.                              coverage provided .under this Forgery or
                                                  Aiteration additional benefit.
   The most we'II pay under this additional
   benefit in any one theft is $25,000.           Computer Fraud

   We'II consider an act or series of related     We'II pay for loss of or damage to
   acts that result in a covered loss of          money, securities, and other property
   money, securities or other property to         that results directly from computer fraud.
   be one loss event, regardless of how
   many people committed such act or              The most we'II pay under this additional     ~
   series of related acts.                        benefit is $25,000.
   No. deductible applies to covered losses       We'll consider an act or series of related
   sustained by any employee benefit 'plan.       acts that result in a covered loss of
                                                  money or securities to be one.loss:. .
   The Dishonest or criminal acts exclusion       event, regardless of how many people
   in the Exclusions - Losses We Won't            committed such act or series of related
   Cover section doesn't apply to this            acts.
   Employee Theft additional benefit.
                                                  Computer fraud means any person using
   Forgery Or Alteration                          a computer to fraudulently transfer
                                                  money, securities or other property from
   We'II pay for loss resulting directly from     inside your building .or a bank to:
   forgery or alteration of any check, draft,     • a person, other . than a, messenger,
   promissory note, or. similar, written             outside your building or a bank; or
   promise, order, or.d.irection to pay a
   specific amount of money that is:              • a place outside your building or a.
                                                     bank.
   • made or drawn by you;
   • drawn upon you;                              funds Transfer Fraud
   o made or drawn by someone acting as
      your agent; or                              We'II pay for loss of money and
                                                  securities resulting directiy..from a
   • claimed to have been so made or
                                                  fraudulent instruction that directs a
      drawn.                                      financial institution to transfer, pay, or
                                                  deliver money and securities from your
   Foryery   means signing the name of            transfer account.
   another person or organization with
   intent to deceive. Forgery doesn't             The most we'II pay for .loss or damage       ~
   include signing one's own name, with or        under. this additional benefit is $25,000.
   without authority, in any capacity, for
   any purpose.

F0524 Ed. 3-10
Page 4 of 7                                       o 2010 The Travelers Indemnity Company
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 64 of 89
                                                ;

        We'II consider an act or series of related         in exchange for merchandise, money or
        acts that result in a covered loss of ';           services.~
        money or securities to be one loss
        event, regardless of how many peopie,              The most we'Il pay under this additional
        committed such act or series of relat d            benefit is $25,000.
~
        acts.
                                                            We'll consider an act or series of related
       Fraudu/ent instruction means:                        acts that result in a covered loss under
        • an electronic instruction that claims to        - this additional benefit to be one loss
          have been transmitted by you, but was             event, regardless of how many people
          fraudulently transmitted by someon                committed such act or series of related
          else , without your knowledge or :                acts.
          consent;                              ~
        • a.written instruction, other than tho,lse
                                                           Counterfeit means an imitation of an
          described in the Forgery Or Alteration           actual valid original.,that is intended to
          coverage section, that.was issued tiy.           deceive and be taken as the original.
          you ' and forged or altered by some ne
          else without your knowledge or                6. The following replaces the Temporary
          consent;                                         Location additional benefit. This change
                                                           broadens coverage.
        • a written instruction that claims to
          have been issued , by you, _ but was
          fraudulently issued without your                 Temporary Location
          knowledge or consent; or
                                                           We'!I pay for direct physical loss of or
        • an electronic or writteri instruction            damage to covered property, b.y a
          that you received and that claims tb .           covered cause of loss while such
          have been transmitted by _an                     property is:
          employee, but was fraudulently
          transmitted by someone else witho t              • temporarily away from a co  _ vered
          your or the- employee's knowledge r                location;
          consent.                                         • in the coverage territory; arid
                                                           • not in due course of transit.
       Electronlc instructlon includes any
®       teiegraphic, cable, teletype, telefacsi ile,       But we won't pay more than the
        or telephone .instruction.                         additional benefit limit for temporary
                                                           location shown in the .Coverage
       Transfer ,account means an account                  Summary.
        maintained by you at a financial
        institution from which you can initiate            Coverage will continue for up to 120
        the transfer, payment, or delivery of ~.           days , after the covered property arrives
        money and securities by means of:                  at the temporary location.
        • electronic instruction communicated
          directly through an electronic funds             This additional benefit doesn't applyy. to:
          transfer system; or.                             • newly acquired property; or
        • written instructions, other than thos
          described in the Forgery Or Alterati n           • property in. or on any vehicle.
          coverage section, establishing the
          conditions, under which such.transfe s        7. The following is added to. the Additional
          are to be initiated .by such financiall          Coverage section of the Business Income
          institution through an electronic fun i s        and Extra Expense endorsement, if such
          transfer system.                                 an endorsement is part of your insuring
                                                    4      agreement. This change broadens
                                                           coverage.
        Money Orders And Counterfeit Paper      ~
       Currency
                                                           Dependent Property
        We'II pay for your loss that results fr m
        your good faith acceptance of:                     If you've purchased business income and
                                                           extra expense, we'II pay your actual loss
        • money orders issued by any post                  of business income that results from the
          office, express company, or bank t at            necessary suspension of your operations
          are. not paid upon presentation; or              caused by direct physical loss of or
        • counterfeit U.S. or Canadian paper               damage to any dependent property.
,®        currency that you acquire during the
          regular course of business          ~            The loss or .damage must be caused by
                                                           or result from a covered cause of loss.

     F0524 Ed. 3-10                                     Endorsement
     ® 2010 The Travelers lndemnity Company                                               Page 5 of 7
      Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 65 of 89


   The most we'II pay under this additional     Exchange. We won't cover loss that
   benefit is $100,000 in any one event.        resuits from giving or surrendering
                                                property in any exchange or purchase.
   Dependent property means a business
   you don't own or operate but depend on       This exciusion appiies only to the            ~
   to:                                          Computer Fraud additional 'benefit.
   • provide goods or services that you
     need for your operations;                  Funds transfer , fraud. We won't cover loss
   • purchase your goods or services;           resulting from a fraudulent instruction
                                                directing a financial institution to
   • accept your goods or services;             transfer, pay, or deliver money or
   • manufacture your products for deiivery .   securities from your transfer account.
     to your customers under contract of _
     saie; or                                   This exciusion appiies only to the
   • attract customers to the location of       Computer Fraud additional benefit.
     your business.
                                                Inventory. shortages. We won't cover loss,
8. The following are added to the Where         or that part of any loss, for which you
   We'II Cover section. These changes           must reiy on:
   broaden coverage.                            • an inventory computation; or
                                                • a profit and loss computation
   Where We'II Cover - Employee Theft. We'II
   also cover acts committed by employees         to prove its existence or amount.
   whiie they are outside the coverage
   territory up to 90 days. .For example, a     Howeve.r, once you establish that. you
   three week business trip to Europe.          have sustained a loss without reliance on
                                                such computations, we'll consider .your .
   This change applies oniy to the              inventory .records and actual -physical
   Employee Theft additional. benefit.          count of inventory in support of the
                                                amount of your loss.
   Where We'11 Cover - Computer Fraud and
   Forgery Or Alteration. We'II also cover      For example:
   loss you sustain anywhere in the worid.                                                    ~
                                                You suspect an employee _of stealing
   This change applies only to the              your merchandise but do not have proof.
   Computer Fraud and Forgery Or                After completing an inventory of your
   Alteration additional benefits.              store you discover an inventory shortage
                                                of S 10,000: However, inventory
9. The following exclusions are added to        shortages can happen for:reasons other
   the Exclusions - Losses We Won't Cover
                                                than ,e27ployee's theft such as
   section. -These changes exclude
   coverage.                                    shoplifting, mismarking, or .poor
                                                recordkeeping. Because of this we
                                                wodt cover the loss when the .proof of
   Computer fraud. We. won't cover loss
   resulting from the use of a computer to      loss is based on inventory or profit and
   frauduiently cause a transfer of money,      loss computation.
   securities, or other property.
                                                However, if the emp/oyee ' admitted to
   This exclusion applies. oniy to the Funds    stealing $5,000 worth of inerchandise,
   Transfer Fraud additional benefit.           we'11 pay the portion of that - loss that's
                                                over your deductible and within the
   Employee cancelled under prior insurance.    limits of your coveraye. .
   We won't cover loss .caused-by- any _
   empioyee of yours or your predecessor        This exciusion appi ies . oniy to . the
   in interest for whom simiiar prior           Employee Theft additional benefit.
   insurance was cancelled and has not
   been reinstated since the last such          Trading. We won't cover loss that resuits
   cancellation.                                directiy or indirectly from trading,
                                                regardless of whether such trading is
   This exclusion applies oniy to the           done in your :name or in a genuine or
   Employee Theft additional benefit.           fictitious account:
                                                                                              ~


                                                           .~

F0524 Ed. 3-10
Page 6 of 7                                     © 2010 The Travelers Indemnity Company
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 66 of 89


       This exclusion applies only to the Employ e            Records required for Forgery Or Alteration
       Theft additional benefit                     ~         coverage. You must keep alI checks, .
                                                      ..      drafts, promissory notes, or other similar
~      Warehouse receipts. We won't cover loss                written Promises,, orders, or directions,
       resulting from fraudulent or dishonestl                and records of such items that are
       signing, issuing,. r cancelling, or faiiing to          involved - in or related to a loss for
       cancel;. a warehouse receipt or any                    which you seek coverage. If this isn't
       papers connected with it.                              possible, we'II need your affidavit
                                                               setting forth the amount and cause of
       This exclusion appiies only. to the                    -loss.
       Employee Theft additional benefit.
                                                           Other Terms
    10. The following additional rules 'are add d
       to the Other: Rules For This Agreemen -             AII other terms of your policy remain the
       section..and appiy only to;the Forgery Or           same..
       Alteration additional benefit.

       Electronic and mechanical signatures. Vve 11
       treat signatures that are produced or
      -reproduced eiectronically, mechariically or
      .iw n*hnr. cimilar moanc tha camo ac




~




~




    F0524 Ed. 3-10                                         Endorsement
    ® 2010 The Travelers Indemnity Company                                                   Page'7 o.f 7
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 67 of 89


     PROPERTY PROTECTION . DEDUCTISLE AND                 ERRORS
     AND OMISSIONS CHANGE ENDORSEMENT
N.
     This endorsement changes your :Property i
     Protection.




     How .Coverage Is Changed                            2: The following replaces the
                                                            Unintentional errors and omissions
     There are two changes that are explained               section in the Other Ruies For This
     below.                                                 Agreement section. This change
                                                            narrows coverage.
     1. The following repiaces the.Deductibie
        section.. This change broadens                      Unintentional, errors in description. Any
        coverage.                                           error you make in your description of
                                                            the address of a covered location in
        Deductible ..                                       any application, statement of values, or
                                                            other: similar. listing of locations
        AII deductibles. are shown in the                   submitted to us won't affect your
        Coverage Summary and apply to all i                 rights under this agreement, .if such
        covered losses, uniess otherwise                    error is not made intentionally .and you
        specified elsewhere in this agreement.              report it to us as soon as practicabie
        You'II ber responsible for any applicab~e           after you discover it. We'II retain the
        deductitiie amounts in each loss event,.            right to collect any additional or
                                                            retroactive premium. that's applicable
        If the amount of otherwise.covered                  due to any such error.
~       loss. or damage is less than or equal
       to your applicable deductible, we wo t            Other Terms
        pay for the loss. If the amount of
        otherwise covered loss or damage                 Ail other terms of your policy remain the
        exceeds your applicabie deductibie,              same.
       .we'II subtract your deductible from th
        amount of otherwise covered loss an
        pay the remaining amount, or the
        applicable I.imit of coverage, whichev ~r
        is less.                                .

        If more than .one coverage or
        additional coverage under this policy j
        applies to any one loss, we'II pay the
        amount of covered loss over the .           _.
        highest deductible amount' for any of
        those coverages up to the limits of
        applicable coverage. '




I~
                                                I
     F0423 Ed. 7-05                            Endorsement
     ® 2005 The St. Paul Travelers Companies, .Inc. AII Rights Reserved                 Page 1 of 1
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 68 of 89
                                              '                       COMMERCIAL .INLAND MARINE
      POLICY NUMBER: ZPP-12N97811-16-47                               ISSUE DATE: 02/05/16
                                              ;

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

,•®
                            LOSS PAY BLE PROVISIOIVS
      This endorsement modifies insurance proyided under the following:

          INLAND MARINE                       I




      Loss Payable - For Covered Properry ~n wh~c
                                               '~h both you and a Loss Pay ee shown in the Sched-
      ule or in the Declarations have an insuratile interested, we will: .
      1: Adjust any losses with you; and
      2. Pay any cla'im for loss or damage jointly to.you and. the loss payee, as :interest may
          appear.

                                                      SCHEDULE
         Form or
      Endorsement No.




~


        Item No., if any or                                            Loss Payee
      Description of Property                                       (Name and Address)
      B1ueLine Rental, LLC
      2201 Timberloch Place, Suite 225;
      The Woodlands, TX 77380
      281-292-8060 Fax
      Re: Customer //34793.




m
      CM T8 94 09 03             ® 2003 The Travelers _Indemnity Company           Page 1 of 1

                                                  I
               Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 69 of 89
                                                                          COMMERCIAL INLAND MARINE
         POLICY NUMBER: ZPP=12N97811-.16-47                               ISSUE DATE: 02/05/16

                       THtS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
--
                                  LOSS PAY~BLE PROVISIONS
         This endorsement modifies insurance provided under the following:
                                                ;
                                                :
             INLAND MARINE.                        ~




         Loss. Payable - For Covered Property in whi h both you and a Loss Payee shown in the: Sched- ...
         ule ° or in the Declarations have an insura Ie interested, we will:
         1: Adjust any losses with you; and :
         2. Pay any claim for loss or damage J-oiiitly to .you and, the loss payee, as interest, may
            appear.
                                                             ..
                                                            SCHEDULE.
            Form or
         Endorsement No.




                                                   ~
          Item No., If any or '                                                Loss , Payee
         Description of Property                   ;                    (Name and Address)
         De Lage Landen                            j
         P.O. Box 5000 GEM                         ,
         Johnston,.IA 50131
         610-386=5457 Fax
         RE: Contract.#100100.06826




~
                                                        .
                                                   I~
     .                                             ,
                                                   E
         CM . T8 94 09. 03            ® 2003 The Travelers Indemnity Company                  Page 1 of 1
                                                   ~
                                                   ~
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 70 of 89
                                                                      COMMERCIAL INLAND MARINE
     POLICY NUMBER: zPP-12N97811-16-47                                ISSUE DATE: 02/05/16

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

~
~                           LOSS PAY BLE PROVISIONS
     This endorsement mo.difies insurance pro: ided under the foilowing:

         INLAND MARINE




     Loss Payabte - For Covered Property in whi h both you and a Loss Payee shown in the Sched-
     uie or in the Declarations have an insura le interested, we will: .
    _ 1. Adjust :any losses with .you; and                     ~
     2. Pay any ciaim for .loss or damage joi itly to you and the loss payee, as interest may
         appear.

                                               SCHEDULE
        Form or
     Endorsement. No.




~


       Item No., if any or                                             Loss.Payee
     Description of Property                                        (Name and Address)
     De Lage Landen Financ.ial Services;
     1111 Old Eagle School Road
     Wayne, PA 19087-1453
     Excalibur Only
     Re: Contract #100-10009987 & 100-1




w
     CM Ta 94 09 03              ® 2003 The Tr,avelers Indemnity Company             Page 1 of 1
                Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 71 of 89
                                                                            COMMERCIAL INLAND MARINE
          POLICY NUMBER: ZPP-12N97811-16-47                                 ISSUE DATE: 02/05/16

                         THIS ENDORSEMENT CHANGES THE . POLICY. PLEASE READ IT CAREFULLY.
ralf.,.

                                    LOSS PAY)                 PROVISIONS
          This endorsement modifies insurance pro' rided under the following:

              INLAND MARINE




          Loss Pa able ,= For Covered Property in whi~h both you and a Loss Payee shown in the Sched- .
          ule or ~n the Declarations have an insurable interested, we will:
          1: .Adjust any losses with .you; and
          2. Pay any claim for loss or damage joi tiy to you and ,the loss payee, as interest may
              appear.

                                                       SCHEDULE
             Form or
          Endorsement No.




w
           Item No., if any or                                               Loss Payee
          Description of Property                  ~                      (Name and Address)
          De Lage Landen Financial Services;000i
          111,1 Old Eagle School Road
          Wayne, PA 19087-1453                  I
          Excalibur Only
          Re: (9)2012 JLG 10054 Legacy Telehand ers S/N 0160046827;
          0160046833; 0160046669; 0160046664; 0 60046662; 0160046643; 0160046551;
          0160046548; 0160046537 Total Cost.$1, 38,154.52 (21) New 2013 116.8042 Legacy
          Telehandlers (s.n: 0160049832; 016004 837; 0160049843; 0160049849; 0160049847;
          0160049853; 0160049835,; 0160049856; 0 60050208; 0160050171; 0160050278;
          0160050153; 0160050147; 0160050158; 0 60050145; 0160050151; 0160050280;
          0160050279; 0160050168; 0160050166; 0 60050282 Total Cost $1,918,503.99
          ($91,357.28 each) (6)New 2013 JLG 100 4 Legacy Telehanlders S/N 0160049364,
          0160049367, 0160049420, 0160049422, 0 60049346, 0160049320 Value $116,416 per
          unit (3)New 2013 JLG 800S Boom Lifts /N 0300165326, 0300163435, 0300165328
          Value $129,239.20 per unit




~



          CM T8 94 09 03              ® 2003 The             Indemnity Company            Page 1 of 1
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 72 of 89
                                                                          COMMERCIAL INLAND MARINE
    POLICY NUMBER: ZPP-12N97811-16-47                                     ISSUE DATE: 02/05/16


                    THIS ENDORSEMENT CHANGE         THE POLICY, PLEASE READ IT CAREFULLY.


                           LOSS PAII BLE PROVISIONS
    This .endorsement modifies insurance pi yided under the following:
                                               I~
        INLAND MARINE



                                              ,I

    Loss Payable -, For Covered Praperty in which both you and a.Loss Payee shown in the Sched-
    ule or in the eclarations
                  D           have• an msurable interested,.we will:.
    9. Adjust, any losses with you; and
    2. Pay. any claim for loss or damage joi itly to you and the loss payee, as interest may
       appear.

                                                    SCHEDULE.
       Form or
    Endorsement . No.




~


      Item No., if any or                                                   Loss Payee
    Description of Praperty                                              (Name and Address)
    H& E Equipment Services, Inc.;
    18144 Imperial Valley Drive GEM
    Houston, TX 77060-6246
    Re: Customer #1041483




                                                                                                          ,



                                               ~




w
    CM T8 94 09 03              ® 2003 The T•avelers Indemnity Company                      Page 1 of 1

                                              1
         Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 73 of 89
                                                                   COMMERCIAL INLAND MARINE
    POLICY NUMBER: ZPP-12N97811-16-47                              ISSUE DATE: 02/05/16

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

~
                          LOSS PAY BLE PROVISIONS
    This endorsement modifies insurance provided under the following:
                                           ~
        INLAND MARINE                     ;

                                            ;

                               _..          ~
    Loss Paya6le - For Covered Property in which both you and a-Loss Payee shown in the Sched-.. .
    ule or in the Declarations have an insurable interested, we will:       -
    1. Adjust any losses with you; and
    2. Pay - any claim for loss or damage joi tly to you and.. the loss payee, as interest may
       aPpear.

                                                SCHEDULE
       Form or
    Endorsement No.




w
     Item No., if any or                                             Loss - Payee
    Descriptioq of Property                                       (Name and Address) .
    Hertz Equipment Rental Corporation
    PO Box 26360 GAE
    Oklahoma City, OR 73126-0.3.60
    RE: Rented/Leased Equipment for Custoj        J12841915




    CM T8 94 09 03             ® 2003 The T avelers Indemnity Company             Page 1 of 1
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 74 of 89
                                                                     COMMERCIAL INLAND MARINE
    POLICY NUMBER: ZPP-12N97811-16-47                                ISSUE DATE: 02/05/16

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

~
                       LOSS PAYIo►BLE PROVISIONS
                                           ,,
    This endorsement modifies insurance proVded under the following:
                                            i
        INLAND MARINE                       1




    Loss Payable =..For Covered Property in whi h both you and a Loss Payee shown in the Sched-
    ule or in the Declarations have an insura le interested, we will:
    1. Adjust any losses with you; and
    2. Pay any claim for loss or damage joi tly to you and the loss payee, as interest may
       appear.

                                                    SCHEDULE
       Form or .
    Endorsement No.




     Item No., if any or .                                             Loss Payee
    Descriptian of Property                                         (Name .and Address)
    Prosperity Bank
    1205 N Navarro EQM
    Victoria, TX 77901
    Re: Loan #0001059386 2007 Ledwell               atail VIN
                                                    •
    1L9GA72A87L033003




    CM . T8 94 09 03            ® 2003 The Travelers Indemnity Company              Page 1 of 1
                                             i
                                                ~               -
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 75 of 89
                                                                             COMMERCIAL INLAND MARINE
     POLICY NUMBER: ZPP-12N97811-.16-47                                      ISSUE DATE: 02/05/16

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

~
                                    LOSS PAYABLE PROVISIONS
     This endorsement modifies insurance pro ided under the following:

         INLAND MARINE




     Loss Payable = For Covered Property in whi h both you and a.Loss Payee shown in the .Sched-
     ule or in the Declarations have an insuratile interested, _ we will:
     1. Adjust . any losses with you; and       ~
     2. Pay any claim for- loss or damage jointly to .you and .the loss payee, as :interest may
         appear.

                                                        SCHEDULE
        Form or
     Endorsement No.




5W

                                                    ~
      Item No., if any or                                                     Loss Payee
     Descriptioq of Property                        l                      (Name and Address)
     Susquehanna Commercial Finance, Inc. SAOA;
     2 C.ountry View Road, Suite 300; GEM
     Malvern,.PA 19355 ;
     305-506-0141 Fax-
     Excalibur Only                       ~
     REt Contract #41275002 - Various     I
                                                    I




0

     CM T8 94 09 03            1-     ® 2003 The Traveiers Indemnityr . Company            Page 1 of 1
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 76 of 89
                                                                           COMMERCIAL INLAND MARINE
    POLiCY NUMBER: ZPP-12N97811-16-47                                      ISSUE DATE: 02/05/16

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

~
                           LOSS PAY BLE PROVISIONS
    This endorsement modifies insurance pro ided under the following: '

        INLAND.MARINE




    Loss:Payable -,_For Coyered Property in which both you and a Loss Payee shown in the Sched- .
    ule.`or- in the Declarations have an insuratile interested, we will:
    '!: Adjust any losses with ' you; and
    2. Pay: any claim for loss or damage joiiitly to you and the loss payee, as interest may
        appear.

                                                   SCHEDULE
       Form or
    Endorsement, No.                           ,
                                               ~
                                               ,
               •
~

                                            ,.
                                            ~
      Item No., if any or                   ;                   Loss Payee
    Description of Property   ...           ;.               (Name and Address)
_
    Susquehanna:Commercial Finance, Inc.11
    2 C.ouatry V:iew Road, Suite.300; GI3M IJ
    Malvern,.PA 19355 .
    Excalib.ur Only .
    RE: Contract #111650 7-(3)2013 JLG 80~2 Telehandlers Contract.#116650 -
    (3)2013 JLG 8042 Telehandlers




    CM _ TS 94 09 03            ® 2003 The T          irs Indemnity.. Company         Page .1 of 1.
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 77 of 89
                                                                    COMMERCIAL INLAND MARINE
    POLICY NUMBER: ZPP-12N97811-16-47 I                              ISSUE DATE: 02/05/16

                   TNIS ENDORSEMENT CHANGES ! THE POLICY. PLEASE READ IT CAREFULLY.


                           LOSS PAY~BLE PROVISIOiVS
    This endorsement modifies insurance pro ~ ided under the following:

        INLAND MARINE




    Loss Payable — For Covered Property in whi' h both you and a Loss Payee shown in the ,Sched-
    ule or in the Declarations have an insLieallie interested, v✓e will:
    1. Adjust. any iosses with you; and
    2. Pay: any ciaim for loss or damage jointiy to you and the loss payee, as interest may
        aPpear.                               •

                                                  SCHEDIA.E
       Forni or
    Endorsement. No.                         ;




~


     Item No., if any or                                              Loss Payee
    Description of Property                                        (Name and Address)
    Terex Financial Services, Inc. ISAOA;
    200 Nyala Farm Road WCO, GAE,
    Westport., CT 06880
    Re: Master Agreement #3004310




w
    CM T8 94 09 03              o 2003 The Tr velers lndemnity Company            Page 1 of 1

                                              j
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 78 of 89
                                                                     COMMERCIAL .INLAND MARINE
    POLICY NUMBER: ZPP-12N97811-16-47                                ISSUE DATE: 02/05/16

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

~
                              LOSS PA BLE PROVISIONS
                                       ,




    This endorsement modifies insurance pro ided under the following:

        INLAND MARINE




    Loss Payable =. For Covered Property in whi h both you and a Loss Payee shown in the Sched-.
    ule or in the eclarations
                  D           have an insu~able interested, we will:.
    1. Adjust any losses with you; and
    2. Pay any claim for loss or damage joi tly to you and the loss payee, as interest may
       appear.

                                                 SCHEDULE
       Porm or
    Endorsement No.

                                             I


W



     Item No., if any or                                              Loss Payee
    Description of Property                                        (Name and . Address)
    Trico Lift
    2482 S. Foster Rd. GEM
    San Antonio, TX 78220
    Re: Genie 60' Boom Lift S60 S/N S6008I20192, Value $93,750




~                                            ~


    CM T8 94 09 03              o 2.003 The T avelers Indemnity Company             Page 1 of 1
                                             i.
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 79 of 89
                                                                      COMMERCIAL INLAND MARINE
    POLICY NUMBER: ZPP-.12N97811-16-47                                ISSUE DATE: 02/05/16

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY:
~
                              LOSS PAY BLE PROVISIONS
    This endorsement modifies insurance pro vided under the following:

        INLAND MARINE




    Loss Payable -.For Covered Property in whi ch both you and a Loss Payee shown in the Sched- ,
    ule or in the Declarations have an insura le interested, we will:
    1. Adjust ; any losses with you; and
    2. Pay any claim for loss or damage joi~ntly to you and the loss payee, as interest may
       appear.

                                                  SCHEDULE
       Form or
    Endorsement No:




C


     Item No., if any or .'                                               Loss Payee
    Description of Property                                        (Name and Address)
    Victoria Oliver Co., Inc.
    2303.N:PYain St. GEM.
    Victoria, TX 77901
    RE: Account #EXCAL001                                                              ....
                                             i




                                                                  i




                                             i



~




    CM T8 94 09 03              e 2003 The Tr:avelers Indemnity Company                 Page 1 of 1

                                             I      _
             Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 80 of 89
                                                                           COMMERCIAL INLAND MARINE
       POLICY NUMBER: zpp-12N97811-16-47                                   ISSUE DATE- 02/05/16


                      THIS ENDORSEMENT CHANGES THE POLICY, PLEASE REAO IT CAREFULLY.
F/72
LM
                             LOSS PAYJkBLE PROVISIONS
       This endorsemeht modifies insurance provided under the following:

           INLAND MARINE




       Loss Payable - For Cov'ered Property in whi.-h both you and - a,.Loss Payee shown ih the Sched-
       ule or In the Declarations havd an insurable interested, We Will:
       1. Adjustany losses withyou; and.
       2. Pay any claim for loss or damage joi tly to, Vdu and . the loss payee, as interest may
           appear.

                                                     SCHEDULE
          Form or
       EndorsiiMent No.




w


         Item No., -it any or                                               Loss . Payee
       Description-, of Property                                         (Name and Address)
       Wells, argo Bank NA
              '0
       300.Tri-State      International, Suite 40     GEM
       Lincolnshire, IL 6.0069
       EXCALIBUR ONLY
       RE: Customer #26045338




w



       CM TS 94 09 03              o 2003 The        Velers lhdomnity Company           Page 1 of 1
                                                Tr
          Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 81 of 89


                                                                              _..           AN►
    SMALL COMPUTER COVERAGE SUMMARY :                                               TRAVELERS J
    This Coverage Summary shows the limits and
~   extent of your Small Computer Protectio~.:
                                           ,                                                   „

    Computer Equipment At Pixed Locations                                           Limit Of Coverage

    Location 001: 16108 NW ZAC-LENTZ PKWY , VICTORIA, - TX 77905                    $10,000




    Location     .                                                                  $



                             _
    Location                                                                        $




                                   Additional Benefits — Increased Limits -

    U                                          .I        INCREASED. TO              $
~
    ~                                                    INCREASED TO               $


                                                        INCREASED TO                $ .


    Deductible                                                                      $250. 00


    SPecial Breakdown Deductible                                                    $1,000.00

    Who We'll Pay Fgr Loss
    We'II adjust any loss with you. Our pay ' ent will be made to you and:




                                                    i




    Name of insured      Policy Nweber ZPP- 2N97811=16-47             Effective Date 01/12/16
    EXCALIBUR RENTALS,- INC. AND ELiTE °          Processing Date °02/05/16 11s41 001

    42471 Ed. 11-89                                   Coverage Summary
    ® 1989, The Travelers Indemnity.. Company. _AII rights reserved.                      Page 1 of 1
                                               ;
                                               ~
           Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 82 of 89



     SMALL COMPUTER PROTECTION

     We've designed this agreement to protec~t
~    your computer equipment, data and media
     against direct physical loss or damage. (




     Table of Contents :                       Page      But it doesn't include data, media or
                                                         programs.
     What This Agreement Covers                      1
                                                         Whenever we refer to equipment or
     Limits Of Coverage                              1   programs, we mean computer equipment and
                                                         computer programs.
     Where
       .   You're Covered          _                 1
                                                         Limits Of Coverege
     Additional Benefits                             1

     Breakdown Coverage                              Z   The Coverage Summary will show. a Limit of _
                                                         Coverage for each covered location. This is
                                                         the most we'I) pay for all loss or damage in
     Exctusions - Losses : We. Won't Cover           3   any. one event.
  Ru1es For Loss Adjustment-             ~           4
  1. How Your Property Is Valued                     4   Where You're Covered
  What We'll Pay For Data, Media and Extra
  Expense Losses                                     4
  2. Deductible:                                     5   Your equipment is covered, for direct
  3. Other Insurance                                 5   physical loss while. at locations listed in the
~ Insurance For Your. Benefit                        5   Coverage Summary. Your property is
                                                         covered for direct physical loss while .
                                                         temporarily, within the premises of others,
                                                         but not in storage at locations in the United
                                                         States of America, Puerto Rico or Canada..
     What This Agreement Covers
            '                                            Addittonal. Benefits
     We'II protect your computer equipment I
     against risks of direct physical loss except        AII of the following benefits are in addition
     those exciuded in the Exciusions -: Losse '         to the Iimits of coverage shown in the
     Not Covered section. When we use the ~              Coverage Summary.
     word "ioss" in this agreement we also mean
     damage.
                                                         Data, media, programs and extra expense. We'11
                                                          cover in any. combination, the foilowing
     Computer equipment. We'll cover direct               items for an amount up to 2096 of your
     physical loss to computer equipment you              highest equipment location limit shown in .
     own, lease or rent from others, or are               the Coverage Summary:
     legally responsible for.
       _                                                  • data, .media and computer programs;
     But we won't cover computer equipment I'ou          .• program- support documentation; or
     rent or lease to others=while- it's away from         , extra expense.
     your location.
                                                         Regardless of your highest equipment .
     Computer equipment means a network of,              location .limit, the minimum additional
     machine components capable of accepting             benefit limit is $10,000 and the maximum
     information, processing it according to a I         additional benefit limit is $100,000 in any
     plan and producing the desired results. It          one .loss. When your: property is at a.
     includes air conditioning, fire protection          temporary _location, or in transit; it.s subject
     equipment and electrical equipment used
~    exclusively in your computer operations.
                                                         to the transit and temporary location limit.



     42470 Rev. 9-98                                Insuring Agreement
     ® 1998:The St. Paul Travelers Companies; Inc. AII Rights; Reserved.                     Page 1 of 5

                                                 i
      Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 83 of 89




Data, media and computer programs We'II          You agree to, report to us the moving of        ~
cover direct physical loss or damage to          covered equipment to a new location within
data, media and computer programs you own        60 days or, your coverage for .the equipment
or are legally responsibie for inciuding         will end.at that time. Your premium may be
dupiicates at a backup location.                 adjusted , if the rate at the new location is
                                                 different from the oid.
Data means facts, concepts, or instructions
in a form usable for. communications,            Property in transit We'II pay up to $50,000
interpretation or processing by automatic        for direct physical loss to your- covered
means. It inciudes computer programs.            computer equipment, data, media, computer
                                                 programs _ and program support
Media means materials on which data is           documentation whiie in transit within. the
recorded, such as magnetic tapes, floppy         continental United States, Puerto - Rico or
disks, or .hard disks.                           Canada or between any .of these piaces.

Programs   mean data that is either purchased    Temporary location. We'II cover your
or written on a custom basis, which is           corriputer equipment, data, media, computer,
reguiarly used with the small : computer         programs and program support .
system.                                          documeritation up to $50,000 for direct
                                                 physical loss while temporarily within the
                                                 premises of others .for purposes other than
Program support documentation. We'II pay         storage.
for research or other expenses to reproduce,
repiace or restore fiow charts, record
formats; narrative descriptions or other         This coverage extension is, provided for a
records required to support programs used in     maximum of 60 days while at any temporary
the small computer system. These records         location.
must sustain direct physical loss by a
covered . cause of loss at a covered location.   Removal coverage. We'II cover. your computer
                                                 equipment, data, media, computer programs
Extra expense. We'I I pay to help you            and program support documentation for
maintain normal business operations              direct physical loss while they're away from    ~
following direct physical loss of insured        a covered location at a safe place because
property by a covered cause of loss. We'II       of imminent danger, of loss. And we'II
pay extra expenses that are over and above       cover those - items for direct physical loss
your normal operation costs and that are         while they're being moved to and from that
directly reiated to your loss.                   safe place. The separate transit limit
                                                 doesn't apply. But you must .tell us within
                                                 10. days after you. move them for this
We'II cover you from the date of the direct      coverage to appiy.
physical loss for as long as it should
reasonably take to rebuiid, repair or replace
your damaged property regardless of when         Debris .removal. We'II pay the cost of
this agreement ends.                             removing debris of covered equipment, data.
                                                 and media that's destroyed or- damaged by a
                                                 direct physical loss covered under this
Newly acquired equipment We'II cover your        agreement.
newly acquired equipment up to $50,000 for
direct physical loss at any location
described on the Coverage Summary.               Breakdown Coverage
You agree to report your new equipment to
us within 60 days or this coverage will end      We'II cover the following kinds of direct
at that time. You agree to pay an additional     physical loss, subject to a special
premium for this equipment from the time         breakdown deductible shown in the Coverage
you acquire it.                                  Summary, to covered computer equipment,
                                                 data, media and programs inside your -
New location coverage. If equipment we           building and to covered air conditioning
aiready cover is moved to a new location         equipment inside your building and within
you occupy, we'II automatically cover these      1,000 feet of it for.
items at your new location up to $50,000         • mechanical breakdown or machinery
for direct physical loss at any one location.      breakdown;




42470 Rev. 9-98
Page 2 of 5                ® 1998 The St. Paul Travelers Companies, Inc. AII Rights Reserved
            Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 84 of 89




       • short circuit, blow-out, or other electri al    /nherent nature means latent defect or, any
         damage to electrical equipment, appara us,       quality in the property that causes it to
     -   or devices, including wiring.                   .deteriorate or destroy itself.

      . But we won't cover loss caused by any            If a:loss that would otherwise be covered
       change in your electric power supply, su h        results from. one of these causes, we'll pay .
       as interruption, power surge, or brown out,       for direct physical loss that results..
       if the change originates more. than 1,000
       feet from the building containing your            War and government seizure. We won't cover
       computer equipment:                               loss caused directly or indirectly by any of
                                                         th'e following. Such loss is - excluded
      Air conditioning. We'II cover any direct           re.gardiess 'of any other cause or event that
      physical loss to your computer equipme t           contributes concurrently or in any sequence
      caused by corrosion, rust, or changes .in          to the loss:
      humidity or temperature . if your air              • war (deciared or undeclared);
      conditioning system that exciusively services
      your computer equipment is damaged .by- a          • warlike action by a milltary force,.
      coVered cause of loss.                                including anything done to hinder or
                                                            defend against an actual or expected
                                                            attack, by any government, sovereign or
      ProCessing. We'II cover, direct physical : I ~ss      other authority using military personnel or.
      to your computer equipment, data, media or            other .agents;                   :
      programs that results during processing I
      operations or while the equipment is being.        • invasion or insurrection;
      worked on or serviced. The loss or da age          . rebellion,.revolution or civil war;
      must result from this processing, work o
      service. It .includes direct physical loss f om    • .seizure of power; or
      magnetic injury, disturbance or erasure of         • anything done to hinder or defend against
      electronic recordings.                      ~         these actions.

      Errors in design. We'II cover direct phy~ical      We won't cover seizure or .destruction of
~     loss to your computer equipment that res~ults
      from errors in design or use . of faulty
                                                         your property ,under quarantine of custom's
                                                         regulations, or confiscation by any
      materials in the development, manufacture, or      government or public authority. Nor will we
      installation of - that equipment. This cover ge    cover illegal transportation or trade.
      doesn't apply to data; media or programc..
                                                         But we will cover acts of destruction that
                                                         are ordered by a government .authority at
      Exclusions — Losses We Won't Cover                 the time _ of: a fire to prevent it's spreading.

      Dishonesty. We won't cover loss caused )y          Nuclear : activity. We won't cover loss caused
      any fraudulent, dishonest or criminal act          directly or indirectly .by nuciear reaction,
      committed by .you or, by a partner, director,      nuclear radiation, or.:radioactive
      officer, trustee, agent or employee of yo~urs.     contamination. Such loss .is excluded
      Nor will we cover, dishonest acts of any ne        regardless of any other._cause or .eVent that
      entrusted with covered property. But thi           contr.ibutes concurrently or in any sequence
      exclusion won't appiy to. acts of destruct on      to the loss. .But if direct physical loss or
      by an empioyee of yours other than thef .          damage by fire results, we'Il. pay for that
                                                         resulting loss or damage,: if it would
                                                         otherwise be covered . under this agreement.
      Wear — tear — deterioration. We won't cc
      loss caused or made worse by:
                                                         Processing. We won't cover any extra
      . wear and tear, marring and scratching.           expense loss caused by processing
      • deterioration, moid, wet or: dry rot:            operations, or that occurs while covered
      .. contamination.                                  property is being worked on, unless fire or
                                                         explosion results. We'II only cover the
      • changes in humidity or temperature, rui          direct physical loss or damage caused by
         or: corrosion, except as provided under         the resulting fire or explosion.
         Breakdown Coverage.
~ • the inherent nature of the property.         ~       Delay — loss :of market. We won't cover loss
                                                         caused by delay, loss of market, loss of
                                                   I     use, or any indirect loss.


      42470 Rev. 9-98                         I        Insuring Agreement
      ® 1998 The St. Paul Travelers. Companies, .Inc. AII Rights Reserved                    Page 3 of 5.
      Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 85 of 89




Programming errors. We won't cover any            1. How Your Property _Is Valued
extra expense ,loss caused by programming
errors or incorrectiy instructing the machine.    We'II cover the cost of repairing or
                                                                                                    N
                                                  repiacing the damaged computer. equipment
Qrdinances, regulations or laws. We . won't       without' deduction for depreciation. But we
cover loss caused directiy or indirectiy by       won't pay more than tfie smallest of the
the enforcement of any ordinance, reguiation      following:
or law governing:                                 • the limit of coverage that appiies to the
• the use, construction, repair or demoiition       property.
  of any property;                                • the amount you actually spend in repairing
• the prevention, control, ciean up or              the damage, or the amount it wouid cost
  restoration of pollution damage; or               to repiace the damaged property at the
• the presence of :hazardous substances.            time of the loss with new property of
                                                    equal performance, capacity.or function.
This inciudes removal. o.f. debris.. Such loss    • if repiacernent with new . property of equal
is. exclucled regardiess of any other cause or      performance, capacity or function is not.
event that contributes concurrentiy or in any       possible, its repiacement by property
sequence to the loss. But this exciusion            having the .nearest higher performance,
won't. appiy to property. destroyed by a. civil     capacity or function to the property lost, .,
authority in order to stop the :actual spread       destroyed or damaged.
of fire. For exampie, to estabiish a fire
break.                                            We won't pay on a replacement cost basis
                                                  until property has actually been repiaced.
Strike. We won't cover any extra expense
loss caused by strikers or anyone eise at         What We'II Pay For Data, Media and Extra
the site of your damaged business who             Expense Losses
interferes with your efforts to fix... the
damage or resume your normal business
                                                  Data and media. We'II pay the actual cost of
                                                  reproducing the data provided you actuaify
Disappearance - inventory loss.. We won't         repiace or reproduce it. This inciudes the
cover loss of property that just disappears       additional expense to reproduce data under
or that yoU find missing when you take            adverse circumstances if it's necessary to
invento.ry.                                       continue your normal computer operations.
                                                  We'II pay the actual cost of either repairing
                                                  or repiacing the media with material of
Rules Por Loss Adjustment                         simiiar kind and quaiity.

When a loss. occurs, we'II consider the           But we won't cover data which can't be
following factors in determining what we'II       repiaced due to the lack of backup support,
                                                  documentation, source code or records. -
pay=
1. How Your Property is Valued.                   Norma/ computer operations means the
                                                  operations that wouid have existed if no
2. Deductible.                                    damage had occurred.

3. Other Insurance.                               Extra expenses. We'.II pay for any operating .
                                                  expenses over and above what it wouid
                                                  normally cost to conduct your computer
We may take over any of the damaged or
destroyed property at its agreed or               operations at each covered location when
appraised vaiue. We can. choose to repair,        the following conditions are met:
rebuiid or repiace the property ourseives         . The expenses are necessary to continue ,
provided we give you notice within . 30 days         your normal computer operations.
after we get your proof of loss. You agree        •  The  expenses resuit from direct physical
that you won't mereiy- abandon this property         loss to any of the following:
to us.
                                                    • your computer equipment, data or media;
                                                       or
                                                    • the building housing your computer
                                                       operations or other property in the
                                                                                                    k-ki

42470 Rev. 9-98
Page 4 of 5                 © 1998 The St. Paui Travelers Companies, Inc. AII Rights -Reserved
             Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 86 of 89


                                                  ~
            buiiding, if the damage prevents you I        3. Other Insurance               .
,           from using your computer facilities; or
~         • the air conditioning or electrical systems    Other insurance may .be avaiiable to. cover
            needed to operate your computer               your toss. If so, 'we'll pay the amount of
            equipment. The. damage must occur i           your 'covered loss that's left after the other
            your buiiding or within 1,000 feet of it `    insurance has been used up. But we won't
                                                          Pay more than the applicable limit of
        • The - damage .occurs. whiie this agreement      coverage under, this agreement.
          is in effect, at a location shown in the
          Coverage Summary.
                                                          Tw_ o or more :-agreements In this policy.    I f two
                                                          or more agreements in this .poiicy :appiy to :
        2. Qeductibl&                                     the same loss, we won't pay more than the
                                                          actual amount of the loss. You can't
        Your deductibie is , shown .in the Coverag        recover:: twice for the saine loss:
        Summary. You'II first pay up to,this amount
        for all losses caused. by.,any one event ~.
        covered under this .agreement except for          Insurance For Yaur.:Benefit
        Breakdown Coverage: We'Il pay anything
        over this amount up to the applicable- liniits    This_ insurance..is for your benefit. No_:third
        of youe- coverage.                                party having temporary possession of: your
                                                          property, such as. a transportation .company,
                                                          can benefit directly or indirectly from it. .
        Special breakdown .deductible. Your breakd wn
        deductible is shown in the Coverage:
        Summary. You'II first pay up to .this am unt      preservin9 Y.our rights., You must do all you
        for,.all. breakdown losses. caused by any .one    can to preserve any: rights you have to
        event covered under.. this agreernent. It         recover your loss from others. If you do
        doesn't appiy to any loss caused by fire          anything to impair these Irights, we won't
        lightning or expiosion.                           pay for-your loss. However, before a loss
                                                          occurs, you can give others a written
                                                          reiease from any responsibil.i.ty for lossess
0- WN                                                     to property. You can aiso accept ordinary
                                                          bills of lading from a: shipper, even if they
                                                          limit the carrier's liability for.losses.




                                                                                   _




~



        42470 Rev. 9-98                                  Insuring -Agreement
        ® 1998 ,The St. Paul Travelers Companies, Inc. Ail . Rights Reserved                       Page 5 of. 5
                .                  . .                                                                    .   .
                                         .            j                 .   .. .               .
                                                         .-----T--~--
                             Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 87 of 89
                                                                                                                                                                                                                                     :       A,
         '`

         ~                                                                                                                                                                                                 U . PDOSTAGE PAID                      ~

                                                                                                                                                 o;       ~                                                FEB~20' OTx
                      ;                                                                               70 16 0910 0002 3730 1183                                                                            AMOUr1T                                ~.
                                                                                                                                                             I ON
         '                                     .                                                                                                                            .           79701              RA1 1 B69 205                          f




I                 •                                                         5                                                                                                                         f

             t1


     4                                                                                          ~
         ~
                                          Maicus Garrett                                                                                                                            e
      `                                   2603 College Drive
     f                                    Victoria, TX 77901
     t                                                                          ~                                                                                                                                i


,{



    ".                                                                                           St. Paul Fire and Marine Insurance Company
                                                                                                 c/o Corporation Service Company                                                                                                                       J
                                                                                                 2111JEast 7`h Street, Suite 620                                                                                                                      ld
                                                                                                 Austin, Texas 78701-3218
                                                                                                                                                                                                             I
                                                                                                                                                                                                             ~




                                                                                                                                                                            PR10R17Y®
                                                                                                                                                                            MIa/L
                                                                                                                                             .            UNITEDSTdTESP0ST4LSEBVlCE

                                                                                                                                                          Vj*sit us at usps.com                                      .~~y : ~
    .                            .                                                                                                       .            .                                          ,                   a .V~{• '           '
                                                                                                                                                                                                                                 '
                                                                                                                                                          Le6eI 107, January 2008
    ~                                                                                                                                                                                           _..                  i       1




    1..-.             ;•a _, .   ,.   -    - - _--   - .. , .r   Yr- w -~ _ . .- . ..~-.:..__.:_.:-.
                                                                                        _       ~ __- ..     - . . m...._
                                                                                                             ..._                                . _ - . ~. , . ._ _ r.__ . -..~.                         , - .. _       .                   , .
                                                                                                              _ _. -      - -
     Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 88Filed 3/16/2020 8:31 AM
                                                                        of 89
                                                                                           Cathy Stuart
                                                                                           District Clerk
                                                                                 Victoria County, Texas
                                                                                      By: Bobbi Ellinger
                              CAUSE NO. 20-02-85498-B

EXCALIBUR RENTALS, INC. AS                 §           IN THE DISTRICT COURT OF
SUCCESSOR BY MERGER TO                     §
EXCALIBUR RENTALS, INC. AND                §
ELITE TOILET RENTALS, INC.                 §
                                           §
V.                                         §           VICTORIA COUNTY, TEXAS
                                           §
ST. PAUL FIRE AND MARINE                   §
INSURANCE COMPANY                          §           135TH JUDICIAL DISTRICT

                         DEFENDANTS’ ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, St. Paul Fire and Marine Insurance Company, the defendant in the

above entitled and numbered cause, and file this its original answer to the plaintiffs’

original petition on file herein, and in support thereof would respectfully show the Court

as follows:

                                            I.
       The defendant hereby generally denies the allegations contained in the plaintiffs’

petition on file herein pursuant to Rule 92 of the Texas Rules of Civil Procedure, and

thus asserts its privilege of insisting that such allegations be proven by a preponderance

of credible evidence.

                                            II.
       Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, the defendant

notifies all parties to this lawsuit of the defendant’s intent to introduce as evidence at

any pretrial proceeding or at trial any document produced by any party in discovery in

this lawsuit.
   Case 6:20-cv-00017 Document 1-3 Filed on 03/16/20 in TXSD Page 89 of 89



                                            III.

       The defendant specifically reserves the right to amend its answer to plead any

affirmative defenses or other matters that must be specially pled and to assert any

counterclaims or third-party claims it may have after discovery in this case is complete.

       WHEREFORE, PREMISES CONSIDERED, the defendant, St. Paul Fire and

Marine Insurance Company, moves and prays the Court that upon trial hereof, the

plaintiffs recover nothing, and that the defendant go hence with its costs, and for such

other and further relief, both general and special, legal and equitable, to which

defendant may show itself justly entitled to receive.

                                         Respectfully submitted,

                                         ORGAIN BELL & TUCKER, LLP
                                         P O Box 1751
                                         Beaumont, TX 77704-1751
                                         (409) 838-6412
                                         (409) 838-6959 facsimile

                                         /s/ Greg C. Wilkins
                                         Greg C. Wilkins
                                         State Bar No. 00797669
                                         gcw@obt.com
                                         Joshua B. Mullin
                                         State Bar No. 24110142
                                         jmullin@obt.com

                                         ATTORNEYS FOR DEFENDANT,
                                         ST. PAUL FIRE AND MARINE
                                         INSURANCE COMPANY


                              CERTIFICATE OF SERVICE

        I do hereby certify that on the 16th day of March, 2020, I electronically filed the
foregoing with the Victoria County District Clerk via eFile Texas which will send
notification of such filing to each counsel of record.

                                          /s/ Greg C. Wilkins
                                            Greg C. Wilkins



                                             2
